Exhibit 10.5

EXECUTION VERSION

CREDIT AGREEMENT

Dated as of October 1, 2018

among

ALTRA INDUSTRIAL MOTION CORP.

and Certain of its Subsidiaries,

as Borrowers,

THE LENDERS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

and

CITIBANK, N.A.,

UBS SECURITIES LLC,

HSBC SECURITIES (USA) INC.,

MUFG UNION BANK, N.A.,

BMO CAPITAL MARKETS CORP.,

CITIZENS BANK, N.A.,

RBC CAPITAL MARKETS,

TD SECURITIES (USA) LLC and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS      1   SECTION 1.01.  

Certain Defined Terms

     1   SECTION 1.02.  

Computation of Time Periods

     55   SECTION 1.03.  

Accounting Terms

     55   SECTION 1.04.  

Terms Generally

     55   SECTION 1.05.  

Additional Agreed Currencies

     56   SECTION 1.06.  

Cashless Rolls

     57   SECTION 1.07.  

Pro Forma Calculations, Etc

     57   SECTION 1.08.  

Classification of Loans and Borrowings

     59   SECTION 1.09.  

Determination of Dollar Amounts

     59   ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
     59   SECTION 2.01.  

The Loans and Letters of Credit

     59   SECTION 2.02.  

Making the Loans

     61   SECTION 2.03.  

Issuance of and Drawings and Reimbursement Under Letters of Credit

     62   SECTION 2.04.  

Swingline Loans

     66   SECTION 2.05.  

Fees

     67   SECTION 2.06.  

Optional Termination or Reduction of the Commitments

     68   SECTION 2.07.  

Repayment of Loans and Letter of Credit Drawings

     68   SECTION 2.08.  

Interest on Loans

     70   SECTION 2.09.  

Interest Rate Determination

     70   SECTION 2.10.  

Optional Conversion of Loans

     72   SECTION 2.11.  

Prepayments of Loans

     73   SECTION 2.12.  

Increased Costs

     76   SECTION 2.13.  

Illegality

     78   SECTION 2.14.  

Payments and Computations

     78   SECTION 2.15.  

Taxes

     79   SECTION 2.16.  

Sharing of Payments, Etc

     86   SECTION 2.17.  

Evidence of Debt

     87   SECTION 2.18.  

Use of Proceeds

     88   SECTION 2.19.  

Mitigation Obligations; Replacement of Lenders

     88   SECTION 2.20.  

Cash Collateral

     89   SECTION 2.21.  

Defaulting Lenders

     90   SECTION 2.22.  

Specified Refinancing Debt

     91   SECTION 2.23.  

Extension of Term Loans; Extension of Revolving Credit Commitments

     94   SECTION 2.24.  

Incremental Facilities

     97   SECTION 2.25.  

Designated Borrowers

     99  

 

i



--------------------------------------------------------------------------------

ARTICLE III    CONDITIONS TO EFFECTIVENESS AND LENDING      101   SECTION 3.01.
 

Conditions Precedent to Effectiveness

     101   SECTION 3.02.  

Conditions Precedent to Each Revolving Credit Borrowing and Issuance

     105   SECTION 3.03.  

Initial Credit Event for each Additional Borrower

     106   ARTICLE IV    REPRESENTATIONS AND WARRANTIES      106   SECTION 4.01.
 

Organization; Authorization

     106   SECTION 4.02.  

Powers

     107   SECTION 4.03.  

No Conflicts

     107   SECTION 4.04.  

Government Approvals

     107   SECTION 4.05.  

Execution; Enforceability

     107   SECTION 4.06.  

Financial Statements; No Material Adverse Effect

     107   SECTION 4.07.  

Litigation

     108   SECTION 4.08.  

Margin Securities

     108   SECTION 4.09.  

Investment Company Act

     108   SECTION 4.10.  

Disclosure

     108   SECTION 4.11.  

Solvency

     109   SECTION 4.12.  

Taxes

     109   SECTION 4.13.  

Subsidiaries

     109   SECTION 4.14.  

Environmental Matters

     109   SECTION 4.15.  

Properties

     109   SECTION 4.16.  

Anti-Corruption Laws and Sanctions; Compliance with Laws

     110   SECTION 4.17.  

ERISA

     110   SECTION 4.18.  

Security Interest in Collateral

     110   SECTION 4.19.  

Labor Matters

     111   SECTION 4.20.  

Representations as to Foreign Borrowers.

     112   ARTICLE V    AFFIRMATIVE COVENANTS OF THE LOAN PARTIES      113  
SECTION 5.01.  

Compliance with Laws

     113   SECTION 5.02.  

Maintenance of Insurance

     113   SECTION 5.03.  

Preservation of Corporate Existence, Etc

     114   SECTION 5.04.  

Visitation Rights

     114   SECTION 5.05.  

Keeping of Books; Maintenance of Ratings

     114   SECTION 5.06.  

Maintenance of Properties, Etc

     114   SECTION 5.07.  

Reporting Requirements

     114   SECTION 5.08.  

Use of Proceeds

     116   SECTION 5.09.  

Regulatory Approvals

     117   SECTION 5.10.  

Further Assurances

     117   SECTION 5.11.  

Post-Closing Obligations

     118   SECTION 5.12.  

Lender Conference Calls

     119   SECTION 5.13.  

Payment of Taxes

     119  

 

ii



--------------------------------------------------------------------------------

ARTICLE VI    NEGATIVE COVENANTS OF THE LOAN PARTIES      119   SECTION 6.01.  

Liens

     119   SECTION 6.02.  

Change in Fiscal Year

     121   SECTION 6.03.  

Change in Nature of Business

     121   SECTION 6.04.  

[Reserved]

     122   SECTION 6.05.  

Hedge Agreements

     122   SECTION 6.06.  

Restricted Payments

     122   SECTION 6.07.  

Negative Pledge

     123   SECTION 6.08.  

Investments, Loans and Advances

     124   SECTION 6.09.  

Indebtedness

     127   SECTION 6.10.  

Other Indebtedness and Agreements

     132   SECTION 6.11.  

Fundamental Changes

     133   SECTION 6.12.  

Dispositions

     134   SECTION 6.13.  

Designation of Subsidiaries

     136   SECTION 6.14.  

Transactions with Affiliates

     136   SECTION 6.15.  

Financial Covenants

     138   ARTICLE VII    EVENTS OF DEFAULT      138   SECTION 7.01.  

Events of Default

     138   SECTION 7.02.  

Actions in Respect of the Letters of Credit upon Default

     141   SECTION 7.03.  

Application of Funds

     141   ARTICLE VIII    THE AGENT      142   SECTION 8.01.  

Authorization and Authority

     142   SECTION 8.02.  

Rights as a Lender

     143   SECTION 8.03.  

Duties of Agent; Exculpatory Provisions

     143   SECTION 8.04.  

Reliance by Agent

     144   SECTION 8.05.  

Delegation of Duties

     144   SECTION 8.06.  

Resignation of Agent

     145   SECTION 8.07.  

Non-Reliance on Agent and Other Lenders

     146   SECTION 8.08.  

No Other Duties, Etc

     146   SECTION 8.09.  

Agent May File Proofs of Claim

     146   SECTION 8.10.  

Collateral and Guaranty Matters

     147   SECTION 8.11.  

Cash Management Banks and Hedge Banks

     147   SECTION 8.12.  

Certain ERISA Matters.

     147   SECTION 8.13.  

Restricted Lenders

     148  

 

iii



--------------------------------------------------------------------------------

ARTICLE IX    MISCELLANEOUS      149   SECTION 9.01.  

Amendments, Etc

     149   SECTION 9.02.  

Notices, Etc

     151   SECTION 9.03.  

No Waiver; Remedies

     154   SECTION 9.04.  

Costs and Expenses

     154   SECTION 9.05.  

Right of Set-Off

     156   SECTION 9.06.  

Binding Effect

     156   SECTION 9.07.  

Assignments and Participations

     157   SECTION 9.08.  

Confidentiality

     160   SECTION 9.09.  

Governing Law

     161   SECTION 9.10.  

Execution in Counterparts

     161   SECTION 9.11.  

Judgment

     161   SECTION 9.12.  

Jurisdiction, Etc

     162   SECTION 9.13.  

No Liability of the Issuing Banks

     162   SECTION 9.14.  

Patriot Act Notice

     163   SECTION 9.15.  

Other Relationships; No Fiduciary Duty

     163   SECTION 9.16.  

Waiver of Jury Trial

     163   SECTION 9.17.  

Interest Rate Limitation

     164   SECTION 9.18.  

Material Non-Public Information

     164   SECTION 9.19.  

Authorization to Distribute Certain Materials to Public-Siders

     164   SECTION 9.20.  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     165   SECTION 9.21.  

Severability

     166   SECTION 9.22.  

Intercreditor Agreements

     166  

Schedules

 

Schedule I   –    Commitments Schedule II   –    Subsidiary Guarantors Schedule
III   –    UK Treaty Lenders Schedule 1.01(a)   –    Mortgaged Property Schedule
1.01(b)   –    Existing Contracts Prohibiting Subsidiary Guarantees Schedule
1.01(c)   –    Existing Letters of Credit Schedule 2.25   –    Designated
Borrowers Schedule 4.13   –    Subsidiaries Schedule 5.11   –    Post-Closing
Obligations Schedule 6.01(c)   –    Existing Liens Schedule 6.08(a)   –   
Existing Investments Schedule 6.09(i)   –    Existing Indebtedness Schedule 6.10
  –    Burdensome Agreements Schedule 6.14   –    Transactions with Affiliates

Exhibits

 

Exhibit A-1   –    Form of Revolving Credit Note Exhibit A-2   –    Form of Term
Note Exhibit B   –    Form of Notice of Borrowing

 

iv



--------------------------------------------------------------------------------

Exhibit C   –    Form of Assignment and Assumption Exhibit D-1 – D-4   –    Form
of Tax Compliance Certificates Exhibit E-1   –    Form of Designated Borrower
Request and Assumption Agreement Exhibit E-2   –    Form of Designated Borrower
Notice Exhibit F   –    Form of Solvency Certificate

 

v



--------------------------------------------------------------------------------

This CREDIT AGREEMENT, dated as of October 1, 2018 (including the Schedules and
Exhibits hereto and as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), is entered into by and among
ALTRA INDUSTRIAL MOTION CORP., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company from time to time party hereto pursuant to
Section 2.25 (each, a “Designated Borrower” and, together with the Company, the
“Borrowers” and each, a “Borrower”), the Lenders (as defined in Article I), and
JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as administrative agent hereunder (in
such capacity, the “Administrative Agent”) and as Collateral Agent hereunder and
under the Security and Guarantee Documents for the Lenders.

The Borrowers have requested that (a) the Term Lenders (such term and each other
capitalized term used in this paragraph and the next paragraph and not otherwise
defined above shall have the meaning assigned to such term in Article I) extend
credit in the form of Term Loans on the Closing Date in an aggregate principal
amount not in excess of $1,340,000,000 and (b) each Revolving Credit Lender
extend credit in the form of Revolving Credit Loans and the Issuing Bank issue
Letters of Credit, in each case at any time and from time to time on and after
the Closing Date and prior to the Revolving Credit Facility Maturity Date such
that the aggregate Revolving Credit Exposure of all Revolving Credit Lenders
will not exceed $300,000,000 at any time, in each case without limiting
Section 2.24; provided, however, that the aggregate principal amount of
Revolving Credit Loans made on the Closing Date shall not exceed the amounts set
forth in Section 2.18(a).

The Lenders are willing to extend such credit to the Borrowers, and each Issuing
Bank is willing to issue Letters of Credit for the account of the Borrowers and
the other Restricted Subsidiaries, in each case on the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto, intending to be
legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquired Business” means, collectively, the A&S Companies (as defined in the
Acquisition Agreement) and the Direct Sales Assets (as defined in the
Acquisition Agreement).

“Acquisition Agreement” means that certain Agreement and Plan of Merger and
Reorganization, dated as of March 7, 2018, among the Company, Spinco Merger Sub,
Fortive and Spinco.

“Acquisition Agreement Representations” means such of the representations made
by or on behalf of the Spinco or Fortive in the Acquisition Agreement as are
material to the interests of the Lenders or the Arrangers (in each case in their
capacities as such).

“Acquisition Transactions” means, collectively, (i) the Spinco Separation,
including the Spinco Internal Restructuring and the Spinco Transfer, in each
case pursuant to the Spinco Separation Agreement, (ii) the execution, delivery
and performance by Spinco and any other applicable Spinco Notes Obligor of the
Spinco Notes Indenture and the issuance of the Spinco Notes, (iii) (A) the use
by Spinco of the proceeds of the Spinco Notes and cash on hand to make the
Spinco Special Cash Payment and to pay certain fees, costs and expenses in
connection with the Acquisition Transactions and (B) the consummation of the
Debt Exchange, (iv) the making of the Spinco Distribution, (v) the repayment in
full of all Indebtedness under the Existing Credit Agreement and the termination
of all commitments thereunder and (vi) the consummation of the Direct Sales,
Spinco Acquisition and the Spinco Merger.



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning specified in the preamble hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means JPMorgan, in its capacities as Administrative Agent and Collateral
Agent.

“Agent’s Account” means the account of the Agent as is designated in writing
from time to time by the Agent to the Company and the Lenders for such purpose.

“Agreed Currencies” means (a) Dollars, (b) Euro, (c) Pounds Sterling, and
(d) any other currency that becomes an Agreed Currency pursuant to Section 1.05;
provided that if any such currency (other than Dollars) at any time fails to be
a lawful currency that is readily available and freely transferable and
convertible into Dollars, whether due to currency control or other exchange
regulations imposed in the country in which such currency is issued or otherwise
(a “Disqualifying Event”), then the Administrative Agent shall promptly notify
the Revolving Credit Lenders and the Company, and such currency shall no longer
be an Agreed Currency until such time as the Disqualifying Event no longer
exists.

“Agreement” has the meaning specified in the preamble hereto.

“All-in Yield” shall mean, as to any Loans, the yield thereon payable by the
Company to all Lenders (or other lenders, as applicable) providing such Loans,
as reasonably determined by the Administrative Agent in consultation with the
Company, whether in the form of interest rate, margin, original issue discount,
up-front fees, rate floors or otherwise; provided that original issue discount
and up-front fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the life of such Loans); and provided, further, that
“All-in Yield” shall not include arrangement, commitment, underwriting,
structuring or similar fees and customary consent fees for an amendment paid
generally to consenting lenders.

“Annual Compliance Certificate” has the meaning specified in Section 5.07(b).

“Anti-Corruption Laws” means all laws, treaties, rules and regulations of any
jurisdiction applicable to the Company or any of the Subsidiaries or any of
their Affiliates concerning or relating to bribery or corruption (including the
United States Foreign Corrupt Practices Act of 1977, as amended).

“Applicable Foreign Borrower Documents” has the meaning assigned to such term in
Section 4.20.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Loan.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means (i) with respect to the Term Loans, (x) in the case of
Eurocurrency Rate Loans, 2.00% per annum and (y) in the case of Base Rate Loans,
1.00% per annum and (ii) with respect to Revolving Credit Loans, (a) at any time
prior to the date on which the financial statements and accompanying Compliance
Certificate for the first full fiscal quarter of the Company ending after the
Closing Date are delivered pursuant to Section 5.07(a) or (b), as applicable,
(x) in the case of Eurocurrency Rate Loans, 2.00% per annum and (y) in the case
of Base Rate Loans, 1.00% per annum, and (b) thereafter, the percentage per
annum set forth in the table below under the appropriate caption determined by
reference to the Senior Secured Leverage Ratio at the end of the most recent
fiscal quarter of the Company (subject to the last paragraph of this
definition):

 

        Revolving Credit Loans  

Pricing Level

 

Senior Secured

Leverage Ratio

  Applicable
Margin for
Eurocurrency
Rate Loans     Applicable
Margin for
Base Rate Loans  

I

  Less than or equal to 1.50 to 1.00     1.50 %      0.50 % 

II

  Greater than 1.50 to 1.00, but equal to or less than 2.00 to 1.00     1.75 % 
    0.75 % 

III

  Greater than 2.00 to 1.00     2.00 %      1.00 % 

The Applicable Margin shall be re-determined quarterly on the first Business Day
following the date of delivery to the Agent of the calculation of the Senior
Secured Leverage Ratio based on the financial statements and the accompanying
Compliance Certificate required to be delivered pursuant to Section 5.07(a) or
(b), as applicable. If the Agent has not received such financial statements and
the accompanying Compliance Certificate setting forth such calculation when due
pursuant to Section 5.07(a) or (b), as applicable, the Applicable Margin shall
be determined as if Pricing Level III shall have applied until the first
Business Day after the date of delivery of such financial statements and the
accompanying Compliance Certificate setting forth such calculation to Agent. At
any time upon the occurrence and during the continuance of any Event of Default,
the Applicable Margin shall be set at Pricing Level III. In the event that any
financial statement or Compliance Certificate delivered pursuant to
Section 5.07(a) or (b), as applicable, is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (a “Margin Applicable Period”) than the
Applicable Margin actually applied for such Margin Applicable Period, then
(i) the Company shall promptly upon becoming aware of any such inaccuracy
deliver to the Agent a corrected Compliance Certificate for such Margin
Applicable Period and (ii) the Company shall promptly pay to the Agent the
accrued additional amounts owing as a result of such increased Applicable Margin
for such Margin Applicable Period.

“Applicable Percentage” means (a) at any time prior to the date on which the
financial statements and accompanying Compliance Certificate for the first full
fiscal quarter of the Company ending after the Closing Date are delivered
pursuant to Section 5.07(a) or (b), as applicable, 0.375% per annum, and
(b) thereafter, the percentage per annum set forth in the table below under the
appropriate caption determined by reference to the Senior Secured Leverage Ratio
at the end of the most recent fiscal quarter of the Company (subject to the last
paragraph of this definition):

 

3



--------------------------------------------------------------------------------

Pricing Level

  

Senior Secured Leverage Ratio

   Applicable Percentage  

I

  

Less than 2.50 to 1.00

     0.250 % 

II

  

Greater than or equal to 2.50 to 1.00

     0.375 % 

The Applicable Percentage shall be re-determined quarterly on the first Business
Day following the date of delivery to the Agent of the calculation of the Senior
Secured Leverage Ratio based on the financial statements and the accompanying
Compliance Certificate required to be delivered pursuant to Section 5.07(a) or
(b), as applicable. If the Agent has not received such financial statements and
the accompanying Compliance Certificate setting forth such calculation when due
pursuant to Section 5.07(a) or (b), as applicable, the Applicable Percentage
shall be determined as if Pricing Level II shall have applied until the first
Business Day after the date of delivery of such financial statements and the
accompanying Compliance Certificate setting forth such calculation to Agent. At
any time upon the occurrence and during the continuance of any Event of Default,
the Applicable Percentage shall be set at Pricing Level II. In the event that
any financial statement or Compliance Certificate delivered pursuant to
Section 5.07(a) or (b), as applicable, is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (a “Percentage Applicable Period”) than the
Applicable Percentage actually applied for such Percentage Applicable Period,
then (i) the Company shall promptly upon becoming aware of any such inaccuracy
deliver to the Agent a corrected Compliance Certificate for such Percentage
Applicable Period and (ii) the Company shall promptly pay to the Agent the
accrued additional amounts owing as a result of such increased Applicable
Percentage for such Percentage Applicable Period.

“Applicant Borrower” has the meaning assigned to such term in Section 2.25(a).

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility, the Revolving Credit Facility, any facility consisting of Extended
Revolving Credit Commitments, any facility consisting of Extended Term Loans,
any Specified Refinancing Debt or any Specified Incremental Term Facility, a
Lender that has a Commitment with respect to such Facility or holds a Term Loan,
a Revolving Credit Loan, a Loan under Extended Revolving Credit Commitments, an
Extended Term Loan, a Specified Refinancing Term Loan, a Specified Refinancing
Revolving Loan or a Specified Incremental Term Loan, respectively, at such time
and (b) with respect to the Letter of Credit Facility, (i) the Issuing Banks and
(ii) if any Letters of Credit have been issued hereunder, the Revolving Credit
Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Wells Fargo
Securities, LLC and the Co-Managers.

“Asset Sale” means the Disposition (including by way of merger, casualty,
condemnation, other event of loss or otherwise) by the Company or any of the
Restricted Subsidiaries to any Person other than a Loan Party of (a) any Equity
Interests of any Restricted Subsidiaries (other than directors’ qualifying
shares) or (b) any other assets (including, for the avoidance of doubt, sales of
receivables pursuant to any Permitted Receivables Facility) of the Company or
any of the Restricted Subsidiaries, other than, in the case of either clause
(a) or (b), as applicable, (i) inventory, cash and Cash

 

4



--------------------------------------------------------------------------------

Equivalents Disposed of in the Ordinary Course of Business of the Company and
the Restricted Subsidiaries, (ii) Dispositions permitted by Sections 6.12(a)(i),
(e), (g), (s), (t) and (v), or (iii) assets Disposed of in transactions
constituting Investments permitted under Section 6.08 or Restricted Payments
permitted under Section 6.06.

“Asset Swap” means a concurrent purchase and sale or exchange of Related
Business Assets (or assets which prior to their sale or exchange have ceased to
be Related Business Assets of the Company or any of the Restricted Subsidiaries)
between the Company or any of the Restricted Subsidiaries and another Person;
provided that the Company or such Restricted Subsidiary, as the case may be,
receives consideration at least equal to the fair market value (such fair market
value to be determined on the date of the contractually agreeing to such
transaction) as determined in good faith by the Company.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.

“Availability Period” means the period from and including the Closing Date to
but excluding the Revolving Credit Facility Maturity Date.

“Available Amount” means, at any time of determination (any such time, the
applicable “Reference Time”), an amount equal to, without duplication:

(x) the sum of:

(i) the greater of (x) $100,000,000 and (y) 25% of LTM EBITDA; plus

(ii) 50% of Consolidated Net Income for the period (taken as one period)
commencing with October 1, 2018 and ending on the applicable date of
determination; provided that this clause (ii) shall in no event be less than $0;
plus

(iii) the Net Cash Proceeds of any Qualified Equity Issuance received by the
Company after the Closing Date and prior to the Reference Time and at such time
Not Otherwise Applied; plus

(iv) the Net Cash Proceeds of any Indebtedness of the Company or any Restricted
Subsidiary owed or issued to any Person (other than the Company or any
Restricted Subsidiary) that has been incurred or issued after the Closing Date
and prior to the Reference Time and subsequently exchanged or converted into a
Qualified Equity Issuance and at such time Not Otherwise Applied; plus

(v) any Declined Amounts; plus

(vi) the aggregate amount of cash and Cash Equivalents received by the Company
or a Restricted Subsidiary from any sale of any Investment (other than to the
Company or a Restricted Subsidiary) and cash and Cash Equivalent returns,
profits, distributions and similar amounts received by the Company or a
Restricted Subsidiary on Investments, in each case (x) solely with respect to
Investments made in a Person that is not the Company or a Restricted Subsidiary
using the Available Amount and (y) to the extent (1) not already included in
Consolidated Net Income, (2) not in excess of the original Investment made using
the Available Amount and (3) at such time Not Otherwise Applied; plus

 

5



--------------------------------------------------------------------------------

(vii) in the event that the Company redesignates any Unrestricted Subsidiary as
a Restricted Subsidiary after the Closing Date (which, for purposes hereof,
shall be deemed to also include (A) the merger, consolidation, liquidation or
similar amalgamation of any Unrestricted Subsidiary into the Company or any
Restricted Subsidiary, so long as the Company or such Restricted Subsidiary is
the surviving Person, and (B) the transfer of all or substantially all of the
assets of an Unrestricted Subsidiary to the Company or any Restricted
Subsidiary), the fair market value of the net Investment of the Company and the
Restricted Subsidiaries in such Unrestricted Subsidiary at the time of such
redesignation;

minus:

(y) all or any portion of the Available Amount that has been applied prior to
the Reference Time to make Investments, Restricted Payments, prepayments,
redemptions, purchases, defeasements or other satisfactions prior to the
scheduled maturity of any Junior Financings or for any other purpose permitted
hereunder.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the Prime Rate in effect on such day;

(b)  1⁄2 of one percent per annum above the Federal Funds Effective Rate; and

(c) the Intercontinental Exchange Benchmark Administration Ltd. (or the
successor thereto if it is no longer making such rates available) LIBOR Rate
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%
(for the avoidance of doubt, the One Month LIBOR for any day shall be based on
the rate appearing on Reuters LIBOR01 Page (or other commercially available
source providing such quotations as designated by the Agent from time to time)
at approximately 11:00 a.m. London time on such day and shall be adjusted for
any reserve requirements in accordance with the definition of Eurocurrency Rate,
mutatis mutandis), except if such day is not a Business Day or is not a day for
trading between banks in Dollar deposits in the London interbank market, then
One Month LIBOR for such day shall be equivalent to One Month LIBOR for the most
recent preceding day that is a Business Day for trading between banks in Dollar
deposits in the London interbank market; provided that in no event shall One
Month LIBOR be less than 0%.

Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBOR Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Rate, respectively. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 2.09 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the Base
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Base Rate Loan” means a Loan that bears interest as provided in
Section 2.08(a)(i). All Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certificate regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1020.230.

 

6



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” and “Borrowers” each has the meaning assigned to such term in the
preamble hereto.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which:

 

  (a)

where it relates to a UK Treaty Lender that is a Lender on the date on which
this Agreement is entered into, contains the scheme reference number and
jurisdiction of tax residence stated in Schedule III to this Agreement, and

 

  (i)

where the Borrower is a Borrower on the date on which this Agreement is entered
into, is filed with HM Revenue & Customs within 30 days of the date of this
Agreement; or

 

  (ii)

where the Borrower becomes a Borrower under this Agreement after the date
hereof, is filed with HM Revenue & Customs within 30 days of the date on which
that Borrower becomes a Borrower under this Agreement; or

 

  (b)

where it relates to a UK Treaty Lender that becomes a Lender after the date on
which this Agreement is entered into, contains the scheme reference number and
jurisdiction of tax residence stated in respect of that Lender in the relevant
Assignment and Assumption which it executes on becoming a party to this
Agreement as a Lender, and

 

  (i)

where the Borrower is a Borrower as at the relevant date of transfer, is filed
with HM Revenue & Customs within 30 days of that date; or

 

  (ii)

where the Borrower is not a Borrower as at the relevant date of transfer, is
filed with HM Revenue & Customs within 30 days of the date on which that
Borrower becomes a Borrower under this Agreement.

“Borrowing” means (a) Loans of the same Class, Type and Agreed Currency made,
converted or continued on the same date and, in the case of Eurocurrency Rate
Loans, as to which a single Interest Period is in effect, and may refer to a
Revolving Credit Borrowing, a Term Borrowing or an Incremental Term Borrowing,
as the context may require or (b) a Swingline Loan.

“Borrowing Minimum” means $1,000,000 (or, in the case of a Borrowing denominated
in any Foreign Currency, the Equivalent Amount thereof).

“Borrowing Multiple” means $500,000 (or, in the case of a Borrowing denominated
in any Foreign Currency, the Equivalent Amount thereof).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the applicable Agreed Currency in the London interbank
market or (other than in respect of Borrowings denominated in Dollars or Euros)
the principal financial center of such Agreed Currency, and (b) when used in
connection with a Eurocurrency Loan denominated in Euros, the term “Business
Day” shall also exclude any day which is not a TARGET Day.

 

7



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Company or any of the
Restricted Subsidiaries that are (or should be in accordance with GAAP) set
forth in a consolidated statement of cash flows of the Company and the
Restricted Subsidiaries for such period prepared in accordance with GAAP, but
excluding in each case any such expenditure made to restore, replace or rebuild
property subject to any damage, loss, destruction or condemnation, to the extent
such expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.

“Capital Lease” has the meaning specified in the definition of Capital Lease
Obligations.

“Capital Lease Obligations” means all monetary obligations of any Person under
any leasing or similar arrangement which, in accordance with GAAP, is classified
as a capital lease (“Capital Lease”).

“Captive Insurance Subsidiary” means any Subsidiary of the Company that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Carryover Amount” has the meaning assigned to such term in Section 6.06(e).

“Cash Collateral” has the meaning specified in the definition of Cash
Collateralize.

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the Issuing Banks or Revolving Credit Lenders,
as collateral for L/C Obligations or obligations of Revolving Credit Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances in an amount equal to 103% of the Stated Amount thereof or, if the
Agent and each applicable Issuing Bank shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Agent and the applicable Issuing Bank
(such collateral and other credit support, including the proceeds thereof, “Cash
Collateral”).

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within two hundred seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s (or,
if at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized rating agency);

(c) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Agent or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $500,000,000;

 

8



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(e) investments in money market and similar highly liquid funds that (i) comply
with the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated in the highest rating category obtainable from S&P or
Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized rating
agency) and (iii) have portfolio assets of at least $5,000,000,000;

(f) readily marketable direct obligations with average maturities of 12 months
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, by any political
subdivision or taxing authority of any such state, commonwealth or territory
having an investment grade rating from either S&P or Moody’s (or the equivalent
thereof);

(g) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an investment grade rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized rating agency) with maturities of 12 months
or less from the date of acquisition;

(h) investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AA- (or the equivalent thereof) or
better by S&P or Aa3 (or the equivalent thereof) or better by Moody’s (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized rating agency); and

(i) investment funds investing at least 95% of their assets in securities of the
types (including as to credit quality and maturity) described in clauses
(a) through (h) above.

Solely in the case of investments by any Foreign Subsidiary that is a Restricted
Subsidiary, Cash Equivalents shall also include investments of the type
(including comparable quality), and maturity described in clauses (a) through
(f) and clauses (h) through (i) above of foreign obligors (including investments
that are denominated in currencies other than Dollars), which investments or
obligors (or the parents of such obligors) have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies and are
investments customarily utilized in such countries in which such Foreign
Subsidiary operates for short term cash management purposes.

“Cash Management Bank” means each provider of Cash Management Services, the
obligations under which constitute Secured Cash Management Obligations.

“Cash Management Services” means treasury management services (including
depository arrangements, controlled disbursements, zero balance arrangements,
cash sweeps, automated clearinghouse transactions, return items, overdrafts,
temporary advances, interstate depository network services, electronic funds
transfer, purchasing or debit card arrangements and other customary cash
management arrangements) provided to any Loan Party.

 

9



--------------------------------------------------------------------------------

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“CFC Holdco” means a Subsidiary substantially all of whose assets consist of the
Equity Interests and/or Indebtedness of one or more CFCs (directly or indirectly
through entities that are disregarded for United States federal tax purposes).

“Change in Control” means any of:

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person (other than the Company or any direct or indirect wholly
owned Restricted Subsidiary) of any Equity Interest in any Designated Borrower;

(b) an event or series of events by which any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group”
shall be deemed to have “beneficial ownership” of all Voting Stock that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of
Voting Stock of the Company (or other securities convertible into or
exchangeable for such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of the Company (on a fully diluted basis); or

(c) there shall have occurred under any indenture or other instrument evidencing
any Material Indebtedness any “change in control” or like event (as set forth in
the indenture, agreement or other evidence of such Material Indebtedness)
obligating the Company or any of the Restricted Subsidiaries to repurchase,
redeem or repay (or entitling the holders thereof to accelerate the final
maturity of) all or any part of the Indebtedness provided for therein.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans, Term
Loans, Swingline Loans or Incremental Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
a Letter of Credit Commitment, a Term Commitment or an Incremental Commitment.

“Closing Date” has the meaning specified in Section 3.01.

 

10



--------------------------------------------------------------------------------

“Co-Managers” means Citibank, N.A., UBS Securities LLC, HSBC Securities (USA)
Inc., MUFG Union Bank, N.A., BMO Capital Markets Corp., Citizens Bank, N.A., RBC
Capital Markets1, TD Securities (USA) LLC and U.S. Bank National Association.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all the “Collateral” as defined in any Security and Guarantee
Documents and shall also include the Mortgaged Properties (if any).

“Collateral Agent” means “Collateral Agent” as defined in Guarantee and
Collateral Agreement.

“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment,
a Term Commitment or an Incremental Commitment, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), any successor statute, and any rule, regulation or order promulgated
thereunder, in each case as amended from time to time.

“Commodity Futures Trading Commission” means the U.S. Commodity Futures Trading
Commission.

“Company” has the meaning specified in the preamble hereto.

“Company Notice” has the meaning assigned to such term in the definition of
“Real Estate Collateral Requirements”.

“Compliance Certificate” means a Quarterly Compliance Certificate or Annual
Compliance Certificate, as applicable.

“Computation Date” has the meaning assigned to such term in Section 1.09.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Group” means the Company and its Consolidated Subsidiaries.

“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) EBITDA for the Test Period ended on such date to
(b) Consolidated Interest Expense paid during or payable in cash for the Test
Period ended on such date, excluding (for avoidance of duplication) any portion
of Consolidated Interest Expense paid during such Test Period that was already
included in a prior Test Period as being payable for such prior Test Period, or
visa-versa.

 

1 

RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.

 

11



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, for the Company and the
Restricted Subsidiaries calculated in accordance with GAAP on a consolidated
basis (without duplication) for such period, all interest expense (including
interest expense under Capital Lease Obligations that is treated as interest in
accordance with GAAP) with respect to all outstanding Indebtedness of the
Company and the Restricted Subsidiaries allocable to such period in accordance
with GAAP (including all commissions, discounts and other fees and charges owed
with respect to letters of credit) minus interest income for such period in
accordance with GAAP; provided, however, that the calculation of Consolidated
Interest Expense shall not include (a) interest payable from the Company or any
Subsidiary to any other Subsidiary or the Company, (b) one-time charges for any
Term Loan or other financings and such charges incurred in connection with the
original execution, delivery and performance of the Existing Credit Agreement,
this Agreement or any amendment thereof or any other agreement pursuant to which
a Term Loan may be made, such as arrangement fees, extension fees, upfront fees
and payoff fees, including any premiums for prepaying obligations,
(c) extinguishment charges relating to the early extinguishment of Indebtedness
or obligations under Hedge Agreements, (d) noncash amounts attributable to the
amortization of debt discounts or accrued interest payable in kind and
(e) noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period.

“Consolidated Net Income” means, for the Company for any period, the net income
(or loss) of the Company and the Restricted Subsidiaries determined on a
Consolidated basis in accordance with GAAP, but excluding, without duplication:

(a) extraordinary, unusual or non-recurring gains and extraordinary, unusual or
non-recurring charges or losses (including extraordinary, unusual or
non-recurring costs of, and payments of, actual or prospective legal
settlements, fines, judgments or orders);

(b) any amounts attributable to Investments in any Unrestricted Subsidiary to
the extent that such amounts have not been distributed in cash to the Company
and the Restricted Subsidiaries during such applicable period;

(c) effects of adjustments in the consolidated financial statements of the
Company pursuant to GAAP (including in the inventory, property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue, deferred rent and debt line items thereof) resulting from the
application of recapitalization accounting or acquisition accounting, as the
case may be, in relation to the Transactions or any consummated recapitalization
or acquisition transaction or the amortization or write-off of any amounts
thereof;

(d) any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness (and the
termination of any associated Hedge Agreements or other derivative instruments);

(e) write-off or amortization made in such period of deferred financing costs
and premiums paid or other expenses incurred directly in connection with any
early extinguishment of Indebtedness;

(f) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions in accordance with GAAP or as a result of the
adoption or modification of accounting policies;

(g) any gain or charge as a result of, or in connection with, any Disposition
outside the Ordinary Course of Business;

(h) any unrealized or realized net foreign currency translation gains or losses
and unrealized net foreign currency transaction gains or losses, in each case
impacting net income;

 

12



--------------------------------------------------------------------------------

(i) unrealized net losses, charges or expenses and unrealized net gains in the
fair market value of any arrangements under Hedge Agreements; and

(j) the income or loss of any Person accrued prior to the date on which such
Person becomes a Restricted Subsidiary or is merged into or consolidated with
the Company or any Restricted Subsidiary or the date that such other Person’s
assets are acquired by the Company or any Restricted Subsidiary (except to the
extent required for pro forma adjustments described in Section 1.07);

provided that none of the foregoing clauses (a) through (i) shall exclude any
charges, accruals, reserves, expenses, costs or other items referred to in
clause (k) of the definition of EBITDA.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.09 or 2.10.

“CTA” means the United Kingdom Corporation Tax Act of 2009.

“Current Assets” means, at any time, the Consolidated current assets (other than
cash and Cash Equivalents) of the Company and the Restricted Subsidiaries at
such time, but excluding the current portion of deferred tax assets.

“Current Liabilities” means, at any time, the Consolidated current liabilities
of the Company and the Restricted Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long term Indebtedness of
the Company and the Restricted Subsidiaries, (b) outstanding Revolving Credit
Loans and Letters of Credit, (c) the current portion of interest of the Company
and the Restricted Subsidiaries and (d) the current portion of current and
deferred income taxes of the Company and the Restricted Subsidiaries.

“Debt Exchange” means a debt exchange transaction whereby up to $250,000,000
aggregate principal amount of the Spinco Notes will be issued by Spinco to
Fortive and Fortive will transfer such Spinco Notes to certain persons (the
“Debt Exchange Parties”) in exchange for certain debt obligations of the Fortive
held by the Debt Exchange Parties as principals for their own account at such
time.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Amounts” has the meaning specified in Section 2.11(b)(viii).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.08(b).

 

13



--------------------------------------------------------------------------------

“Defaulting Lender” means at any time, subject to the last paragraph of
Section 2.21, (i) any Lender that has failed for two or more Business Days to
(x) fund any portion of its Loans, (y) fund any portion of its participations in
Letters of Credit or Swingline Loans or (z) pay over to the Administrative
Agent, Issuing Bank, Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (each, a “funding obligation”) unless, in
the case of clause (x) above, such Lender has notified the Agent and the Company
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding has not been satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing), (ii) any Lender that has notified the
Agent, any Issuing Bank, the Swingline Lender or the Company in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (iii) any Lender that has defaulted on its funding obligations under
other loan agreements or credit agreements generally under which it has
commitments to extend credit or that has notified, or whose Parent Company has
notified, the Agent, any Issuing Bank, the Swingline Lender or the Company in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations under loan agreements or credit agreements generally,
(iv) any Lender that has, for three or more Business Days after written request
of the Agent, any Issuing Bank, the Swingline Lender or the Company, failed to
confirm in writing to the Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender will cease
to be a Defaulting Lender pursuant to this clause (iv) upon the Agent’s and the
Company’s receipt of such written confirmation), (v) any Lender that has, or has
a Parent Company that has, become the subject of a Bail-In Action (as defined in
Section 9.20), or (vi) any Lender with respect to which a Lender Insolvency
Event has occurred and is continuing with respect to such Lender or its Parent
Company; provided that a Lender Insolvency Event shall not be deemed to occur
with respect to a Lender or its Parent Company solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or Parent
Company by a Governmental Authority or instrumentality thereof where such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Agent that a Lender
is a Defaulting Lender under any of clauses (i) through (vi) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to the last paragraph of Section 2.21) upon
notification of such determination by the Agent to the Company and the Lenders.

“Designated Borrower” has the meaning assigned to such term in the preamble
hereto.

“Designated Borrower Notice” has the meaning assigned to such term in
Section 2.25(b).

“Designated Borrower Request and Assumption Agreement” has the meaning assigned
to such term in Section 2.25(b).

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Company in good faith) of non-cash consideration received by the Company
or any Restricted Subsidiary in connection with a Disposition made pursuant to
Section 6.12(i) that is designated as “Designated Non-Cash Consideration”
hereunder pursuant to a certificate of a Financial Officer of the Company,
setting forth the basis of such valuation (which amount will be deemed to be no
longer outstanding as Designated Non-Cash Consideration for purposes of
Section 6.12(i) in an amount equal to the fair market value of the portion of
such non-cash consideration converted by the Company or any Restricted
Subsidiary to cash or Cash Equivalents within 90 days following the consummation
of the applicable Disposition).

 

14



--------------------------------------------------------------------------------

“Direct Sales” has the meaning assigned to such term in the Acquisition
Agreement.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction, any issuance of Equity Interests by a Subsidiary of such Person,
any of the foregoing to a Divided LLC pursuant to an LLC Division and any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith).

“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other accrued and payable Obligations),
(b) is redeemable at the option of the holder thereof (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other accrued and payable
Obligations), in whole or in part, (c) provides for scheduled cash payments of
dividends or (d) is or becomes convertible into or exchangeable for Indebtedness
or any other Equity Interests that would constitute Disqualified Equity
Interests, in the case of clauses (a) through (d), prior to the date that is 91
days after the Latest Maturity Date. Notwithstanding the preceding sentence,
(A) if such Equity Interest is issued pursuant to any plan for the benefit of
directors, officers, employees, members of management, managers or consultants
or by any such plan to such directors, officers, employees, members of
management, managers or consultants, in each case in the Ordinary Course of
Business of the Company or any Restricted Subsidiary, such Equity Interest shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by the issuer thereof in order to satisfy applicable statutory
or regulatory obligations, and (B) no Equity Interest held by any future,
present or former employee, director, officer, manager, member of management or
consultant (or their respective Affiliates or immediate family members) of the
Company (or any Subsidiary) shall be considered a Disqualified Equity Interest
because such Equity Interest is redeemable or subject to repurchase pursuant to
any management equity subscription agreement, stock option, stock appreciation
right or other stock award agreement, stock ownership plan, put agreement,
stockholder agreement or similar agreement that may be in effect from time to
time.

“Divided LLC” means any LLC which has been formed upon the consummation of an
LLC Division.

“Dollar Amount” of any currency at any date means (a) if such currency is
Dollars, the amount of such currency, or (b) if such currency is a Foreign
Currency, the equivalent in Dollars of such currency, calculated on the basis of
the Exchange Rate for such currency on or as of the most recent Computation Date
provided for in Section 1.09.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Borrower” means the Company or any Designated Borrower that is a
Domestic Restricted Subsidiary.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

 

15



--------------------------------------------------------------------------------

“Domestic Restricted Subsidiary” means any Restricted Subsidiary incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

“EBITDA” means, for any period, an amount equal to the Consolidated Net Income
of the Company and the Restricted Subsidiaries for such period plus, without
duplication and, (except in the case of clause (i), (j) and (l) below) to the
extent the relevant item or amount is incorporated in the calculation of
Consolidated Net Income for such period:

(a) Interest Expense of the Company and the Restricted Subsidiaries for such
period; plus

(b) the aggregate amount of Consolidated income and franchise taxes on or
measured by income of the Company and the Restricted Subsidiaries for that
period whether or not payable during such period; plus

(c) Consolidated depreciation, amortization and all other noncash charges,
expenses or losses, including non-cash compensation and impairment charges of
the Company and the Restricted Subsidiaries, for such period; minus

(d) any noncash income or gains (other than the accrual of revenue in the
Ordinary Course of Business); minus

(e) any gains attributable to the sale of assets by the Company and the
Restricted Subsidiaries outside the Ordinary Course of Business; plus

(f) fees, costs, commissions and expenses incurred or paid during such period
related to the Transactions, including any reorganization expenses; plus

(g) transaction fees, costs, commissions and expenses incurred or paid during
such period related to any issuance of Equity Interests, incurrence of
Indebtedness (including any refinancing transaction or amendment, waiver or
modification of any Indebtedness), Permitted Acquisition, Investment or
Disposition (in each case whether or not consummated); plus

(h) to the extent deducted in the calculation of Consolidated Net Income, any
earn-out obligation expense incurred in connection with any Permitted
Acquisition or other permitted Investment made in compliance with Section 6.08;
plus

(i) the amount of any fee, cost, expense or reserve to the extent actually
reimbursed or reimbursable by third parties pursuant to indemnification or
reimbursement provisions or similar agreements or insurance; provided that such
Person in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four fiscal quarters (it being understood
that to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating EBITDA for such fiscal
quarters); plus

(j) to the extent not otherwise included in the determination of Consolidated
Net Income for such period, the amount of any proceeds of any business
interruption insurance policy representing the earnings for such period that
such proceeds are intended to replace (whether or not then received) so long as
such Person in good faith expects to receive such proceeds within the next four
fiscal quarters (it being understood that to the extent not actually received
within such period such reimbursement amounts so added back but not so received
shall be deducted in calculating EBITDA for the fiscal quarter immediately
following such four fiscal quarter period); plus

 

16



--------------------------------------------------------------------------------

(k) restructuring charges and related charges, accruals or reserves; and
business optimization expense and related charges or expenses, including costs
related to the opening, closure and/or consolidation of offices and facilities,
retention charges, contract termination costs, recruiting and signing bonuses
and expenses, systems establishment costs, conversion costs and consulting fees
relating to the foregoing; plus

(l) the amount of (i) pro forma “run rate” cost savings, operating expense
reductions and synergies (net of actual amounts realized) related to the
Transactions that are reasonably identifiable, factually supportable and
projected by the Company in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Company) within 24 months
after the Closing Date and (ii) pro forma “run rate” cost savings, operating
expense reductions and synergies (net of actual amounts realized) related to
Permitted Acquisitions and other Investments, Dispositions and other Specified
Transactions (including, for the avoidance of doubt, acquisitions occurring
prior to the Closing Date), cost savings initiatives and other similar
initiatives that are reasonably identifiable, factually supportable and
projected by the Company in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of such Person) within 24 months
after such acquisition or other Investment, Disposition or other specified
transaction, restructuring, cost savings initiative or other initiative;
provided that the aggregate amount of adjustments from this clause (l) for such
period shall not exceed an amount equal to 20% of EBITDA for such period (and
such determination shall be made prior to the making of, and without giving
effect to, any adjustments pursuant to this clause (l)); minus

(m) any items of income or loss in respect of equity in the income or loss of
unconsolidated affiliates or minority interests in the income or loss of
Consolidated Subsidiaries in each case as determined in accordance with GAAP, it
being understood and agreed that any items of loss or expense would be added to
and any items of gain or income would be deducted from Consolidated Net Income
for the purpose of determining EBITDA.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(v) (subject to such consents, if any, as may be
required under Section 9.07(b)(iii)).

“English Loan Party” means a Loan Party incorporated in England and Wales.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree, or binding and
enforceable judicial or agency interpretation thereof, governing pollution or
protection of the environment or the use, handling, transportation, treatment,
storage, disposal, release, migration or discharge of, or human exposure to, any
hazardous or toxic material, substance or waste.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right (other than Indebtedness that is convertible into, or exchangeable for,
any such equity interests) entitling the holder thereof to purchase or otherwise
acquire any such equity interest.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.

 

17



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) the occurrence of a “reportable event”, within the
meaning of Section 4043(c) of ERISA or the regulations issued thereunder with
respect to any Plan unless the 30-day notice requirement with respect to such
event has been waived; (b) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan pursuant to Section 4041(a)(2)
of ERISA (including any such notice with respect to a plan amendment referred to
in Section 4041(e) of ERISA), which results in the incurrence by the Company or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to such termination of such Plan; (d) any failure by any Plan to meet
the minimum funding standards (as defined in Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each instance, whether or not
waived; (e) the cessation of operations at a facility of the Company or any of
its ERISA Affiliates in the circumstances described in Section 4062(e) of ERISA;
(f) the withdrawal (as described in Section 4063 of ERISA) by the Company or any
of its ERISA Affiliates from a Multiple Employer Plan during a plan year for
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA,
or the complete withdrawal or partial withdrawal (within the meaning of Subtitle
E of Title IV of ERISA) by the Company or any of its ERISA Affiliates from a
Multiemployer Plan; (g) the receipt by the Company or any of its ERISA
Affiliates of any notice concerning a determination that a Multiemployer Plan
is, or is reasonably expected to be, insolvent within the meaning of Title IV of
ERISA or in endangered or critical status within the meaning of Section 305 of
ERISA or Section 432 of the Code; (h) the conditions for the imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
(i) a determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 303 of ERISA); (j) the occurrence of a non-exempt
“prohibited transaction” (as defined in Section 4975 of the Code or Section 406
of ERISA) with respect to a Plan with respect to which the Company or any of its
ERISA Affiliates is a “disqualified person” (within the meaning of Section 4975
of the Code) or a “party in interest” (within the meaning of Section 406 of
ERISA) which results in liability to the Company or any of the Subsidiaries; or
(k) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

“Escrow Debt” means Indebtedness incurred in connection with any transaction
permitted hereunder for so long as proceeds thereof have been deposited into an
escrow account on customary terms to secure such Indebtedness pending the
application of such proceeds to finance such transaction.

“Euro” or “€” means the single currency of the participating member states of
the European Union.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

 

18



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Loan comprising part of the same Borrowing, an interest rate per annum equal to
the rate per annum obtained by dividing (a) the LIBOR Rate by (b) a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage for such Interest
Period. Notwithstanding the foregoing, the Eurocurrency Rate with respect to any
Interest Period shall be deemed to be 0.00% per annum if the Eurocurrency Rate
for such Interest Period determined pursuant to the preceding provisions of this
definition would otherwise be less than 0.00% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest as provided in
Section 2.08(a)(ii). All Loans denominated in a Foreign Currency shall be
Eurocurrency Rate Loans.

“Eurocurrency Rate Reserve Percentage” for any Interest Period for each
Eurocurrency Rate Loan comprising part of the same Borrowing means the reserve
percentage applicable during such Interest Period under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Loans is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 7.01.

“Evidence of Flood Insurance” has the meaning assigned to such term in the
definition of “Real Estate Collateral Requirements”.

“Excess Cash Flow” means, for any fiscal year of the Company, the sum (without
duplication) of:

(a) (i) Consolidated Net Income of the Company and the Restricted Subsidiaries;
(ii) the amount of all non-cash charges, expenses or losses (including
depreciation, amortization, non-cash compensation and impairment charges)
deducted in arriving at such Consolidated Net Income; and (iii) reductions to
noncash working capital of the Company and the Restricted Subsidiaries for such
fiscal year (i.e., the absolute value of the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year;
provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in working capital shall exclude (A) any changes in Current Assets or
Current Liabilities solely as a result of acquisitions or Dispositions by the
Company and the Restricted Subsidiaries during the applicable period and (B) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent); minus

(b) the sum (without duplication) of the following: (i) an amount equal to the
amount of all non-cash gains, credits or income included in arriving at
Consolidated Net Income; (ii) the principal portion of required and optional
repayments of Indebtedness (other than (x) optional repayments of the Loans
pursuant to Section 2.11(a) and (y) mandatory prepayments of Loans pursuant to
Section 2.11(b)), in each case made in cash by the Company or any of the
Restricted Subsidiaries during such period, but

 

19



--------------------------------------------------------------------------------

only to the extent that the Indebtedness so prepaid by its terms cannot be
reborrowed or redrawn and such prepayments do not occur in connection with a
refinancing of all or any portion of such Indebtedness, in each case to the
extent not already deducted from Consolidated Net Income; (iii) cash used for
Capital Expenditures, Permitted Acquisitions and other permitted Investments
(other than Investments pursuant to Section 6.08(a)(iii) and (b)) (and cash
committed to be used pursuant to binding contracts for Capital Expenditures,
Investments and acquisitions so long as (A) such amounts are contractually
committed by the last day of the fiscal year of the applicable Excess Cash Flow
period, (B) such amounts are utilized (and, for the avoidance of doubt, shall
not be deducted when used) during the fiscal year immediately following such
Excess Cash Flow period and (C) any amounts not utilized during such fiscal year
immediately following such Excess Cash Flow period shall be included in the
calculation of Excess Cash Flow for such fiscal year) and all Restricted
Payments made in cash during such period as permitted by Section 6.06 (other
than (I) solely to the extent paid to the Company or the Subsidiaries and
(II) pursuant to clause (c) thereof) and, in each case, (x) except to the extent
financed with long-term indebtedness and (y) to the extent not already deducted
from Consolidated Net Income; (iv) cash payments by the Company and the
Restricted Subsidiaries during such period in respect of long-term liabilities
of the Company and the Restricted Subsidiaries other than Indebtedness, in each
case to the extent not already deducted from Consolidated Net Income; (v) the
aggregate amount of expenditures actually made by the Company and the Restricted
Subsidiaries in cash during such period (including expenditures for the payment
of financing fees and pension contributions) to the extent that such
expenditures are not expensed or deducted (or exceed the amount expensed or
deducted) in calculating Consolidated Net Income for such period; (vi) the
amount of cash taxes actually paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period; (vii) an amount equal to all expenses, charges and losses excluded in
calculating Consolidated Net Income under clauses (a) through (i) of the
definition thereof, in each case, to the extent paid in cash in such period; and
(viii) additions to noncash working capital for such fiscal year (i.e., the
increase, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such fiscal year). Expenditures shall be considered “un-financed”
for purposes of this definition unless paid with the proceeds of long-term
Indebtedness (other than revolving facilities including the Revolving Credit
Loans) or issuances of Equity Interests by the Company.

“Excess Cash Flow Percentage” means, with respect to any fiscal year, 50% (or,
if the Senior Secured Leverage Ratio as of the last day of the applicable fiscal
year shall have been (x) equal to or less than 2.75 to 1.00 but greater than
2.25 to 1.00, 25%, or (y) equal to or less than 2.25 to 1.00, 0%).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical
average of the spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
(2) Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent may
use any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

20



--------------------------------------------------------------------------------

“Existing Letters of Credit” means, collectively, the letters of credit set
forth on Schedule 1.01(c).

“Excluded Property” means “Excluded Property” as defined in Guarantee and
Collateral Agreement.

“Excluded Subsidiary” means (1) any Unrestricted Subsidiary or (2) any
Restricted Subsidiary that is (a) a Foreign Subsidiary, (b) a Domestic
Restricted Subsidiary that is (i) a direct or indirect subsidiary of a CFC or
(ii) a CFC Holdco, (c) not wholly owned directly by the Company and/or one or
more of its wholly owned Restricted Subsidiaries, (d) prohibited from
guaranteeing the Facilities by any contractual obligation existing on the
Closing Date (and such Restricted Subsidiary shall be listed on Schedule 1.01(b)
hereto) or, if acquired after the Closing Date, any contractual obligation
existing on the date such Restricted Subsidiary is acquired (so long as such
prohibition is not created in contemplation of the Closing Date or such
acquisition), (e) prohibited by applicable law, rule or regulation from
guaranteeing the Facilities, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
unless, such consent, approval, license or authorization has been received,
(f) an Immaterial Subsidiary, (g) any special purpose securitization vehicle (or
similar entity) formed after the Closing Date, (h) any Captive Insurance
Subsidiary, (i) any not-for-profit Subsidiary, (j) any Subsidiary with respect
to which a guarantee of the Obligations would result in material adverse Tax
consequences as reasonably determined by the Company in consultation with the
Administrative Agent and (k) any other Subsidiary with respect to which the
Administrative Agent and the Company reasonably agree that the cost, burden,
difficulty or consequence of providing a guarantee of the Obligations would
outweigh the benefits to be obtained by the Lenders therefrom.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation (a) if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Guarantor of, or the grant by such Guarantor of
a security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder, at the time the guarantee of, or grant of such security interest by,
such Guarantor becomes or would become effective with respect to such Swap
Obligation or (b) upon the designation as such in any agreement with respect to
such Swap Obligations between the relevant Guarantor and counterparty applicable
to such Swap Obligations; provided that if a Swap Obligation arises under a
master agreement governing more than one Swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (x) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.19(b)) or (y) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.15, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.15(g) and (d) any withholding Taxes imposed under
FATCA.

 

21



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of October 22, 2015, among the Company and certain of
its subsidiaries, as borrowers, the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (as amended by First
Amendment to Second Amended and Restated Credit Agreement dated as of
October 20, 2016, and as further amended, amended and restated, supplemented or
otherwise modified through the date hereof).

“Existing Revolver Tranche” has the meaning given to such term in
Section 2.23(b).

“Existing Term Loan Tranche” has the meaning given to such term in
Section 2.23(a).

“Extended Revolving Credit Commitments” has the meaning given to such term in
Section 2.23(b).

“Extended Term Loans” has the meaning given to such term in Section 2.23(a).

“Extending Revolving Credit Lender” has the meaning given to such term in
Section 2.23(c).

“Extending Term Lender” has the meaning given to such term in Section 2.23(c).

“Extension Amendment” has the meaning given to such term in Section 2.23(d).

“Extension Election” has the meaning given to such term in Section 2.23(c).

“Extension Request” means a Term Loan Extension Request or a Revolver Extension
Request, as applicable.

“Facility” means the Revolving Credit Facility, the Letter of Credit Facility,
the Term Facility, any facility consisting of Specified Refinancing Revolving
Loans, any facility consisting of Specified Refinancing Term Loans, any facility
consisting of Extended Term Loans, any facility consisting of Extended Revolving
Credit Commitments or any Specified Incremental Term Facility, as the context
may require.

“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), (ii) any current or future
regulations or official interpretations thereof, (iii) any agreements entered
into pursuant to Section 1471(b)(1) of the Code and (iv) any intergovernmental
agreements with respect thereto and official interpretations and guidance
thereof.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Financial Covenants” means the covenants contained in Section 6.15 of this
Agreement.

 

22



--------------------------------------------------------------------------------

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person (or any other officer
acting in substantially the same capacity as any of the foregoing).

“Fixed Amounts” has the meaning assigned to such term in Section 1.07(f).

“Flood Laws” has the meaning assigned to such term in the definition of “Real
Estate Collateral Requirements”.

“Foreign Borrower” means any Designated Borrower that is a Foreign Subsidiary.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Lender” means (a) with respect to any Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to any Borrower that is
not a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

“Foreign Subsidiary” means any Subsidiary that is not incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Fortive” means Fortive Corporation, a Delaware corporation.

“Fronting Exposure” means, with respect to any Issuing Bank at any time there is
a Revolving Credit Lender that is a Defaulting Lender, such Defaulting Lender’s
Ratable Share of the outstanding L/C Obligations with respect to Letters of
Credit issued by such Issuing Bank, other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, for the Company and the Restricted Subsidiaries on a
Consolidated basis in accordance with GAAP and as of any date, an amount equal
to all Indebtedness of the Company and the Restricted Subsidiaries for borrowed
money, all unreimbursed obligations in respect of drawn letters of credit that
have not been reimbursed within two (2) Business Days after the date of such
drawing, all Capital Lease Obligations and other purchase money Indebtedness and
(without duplication) all payment guarantees of any of the foregoing
obligations, in each case as of such date.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, dated as of the date hereof, among the Company, the Subsidiary
Guarantors and the Collateral Agent.

 

23



--------------------------------------------------------------------------------

“Guarantors” means the Company and each of the Subsidiary Guarantors.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
wastes, radioactive materials, asbestos, polychlorinated biphenyls and radon gas
and (b) any other chemicals, materials, substances or wastes regulated as
hazardous or toxic or as a pollutant or contaminant or words of similar import
under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Hedge Bank” means each counterparty to any Hedge Agreement with a Loan Party,
the obligations under which constitute Secured Hedging Obligations.

“HM Revenues and Customs” means Her Majesty’s Revenue and Customs, a
non-ministerial department of the United Kingdom.

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“IFRS” means international financial reporting standards and interpretations
issued by the International Accounting Standards Board or any successor thereto
(or the Financial Accounting Standards Board, the Accounting Principles Board of
the American Institute of Certified Public Accountants or any successor to
either such Board, or the SEC, as the case may be), as in effect from time to
time.

“Immaterial Subsidiary” means, at any date, unless otherwise designated by the
Company in a written notice to the Agent or unless such Restricted Subsidiary is
a Loan Party on the Closing Date or is a Borrower, any Restricted Subsidiary
designated by the Company in a written notice to the Agent that, together with
such Restricted Subsidiary’s Consolidated subsidiaries, (a) does not, as of the
end of the most recently ended Test Period, have assets with a fair market value
in excess of 2.5% of Total Assets and (b) did not, for the most recently ended
Test Period, have revenues exceeding 2.5% of the total revenues of the Company
and the Restricted Subsidiaries on a Consolidated basis; provided that the
aggregate assets or revenues of all Immaterial Subsidiaries, determined in
accordance with GAAP, as of the end of or for any Test Period, may not exceed 5%
of Total Assets or Consolidated revenues, respectively, of the Company and the
Restricted Subsidiaries on a Consolidated basis (and the Company shall designate
in writing to the Agent from time to time as necessary the Restricted
Subsidiaries that will cease to be “Immaterial Subsidiaries” in order to comply
with the foregoing limitation).

“Incremental Assumption Agreement” means an Incremental Assumption Agreement
among, and in form and substance reasonably satisfactory to, the Company, the
Agent and one or more Incremental Lenders.

“Incremental Commitment” means, with respect to any Lender, such Lender’s
Incremental Revolving Credit Commitment and Incremental Term Commitment.

“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.09(o).

“Incremental Facility Amount” means, at any time, the sum of:

(i) the excess, if any, of:

 

24



--------------------------------------------------------------------------------

(a) the sum of (I) the greater of (1) $400,000,000 and (2) 100% of LTM EBITDA
plus (II) the aggregate amount of voluntary prepayments of the Term Loans
(including purchases of Term Loans by the Company and its Subsidiaries below par
in which case the amount of voluntary prepayments of such Term Loans shall be
deemed, for the purposes of this definition, to equal the aggregate purchase
price paid to purchase such Term Loans below par) plus (III) the aggregate
amount of voluntary prepayments of any Revolving Credit Loans to the extent
accompanied by the corresponding termination or reduction of the Revolving
Credit Commitments (in each case of the foregoing subclauses (II) and (III),
other than from proceeds of the incurrence of long-term Indebtedness), over

(b) the aggregate amount of all Incremental Term Commitments and Incremental
Revolving Credit Commitments established prior to such time in reliance on this
clause (i) pursuant to Section 2.24 and all Incremental Equivalent Debt incurred
prior to such time in reliance on this clause (i) pursuant to Section 6.09(o)
plus

(ii) an unlimited amount, so long as, for the purposes of this clause (ii),
after giving pro forma effect to the incurrence or issuance of any such
Incremental Term Loans or Incremental Revolving Credit Commitments or
Incremental Equivalent Debt incurred under this clause (ii) and the pro forma
adjustments described in Section 1.07 (for the avoidance of doubt, without
giving any pro forma effect to any substantially simultaneous incurrence in
reliance on clause (i) above), the Senior Secured Leverage Ratio (calculated as
if any Incremental Revolving Credit Commitment being incurred were fully drawn
on the effective date thereof) is equal to or less than 3.25 to 1.00;

provided that unless elected otherwise by the Company, any Incremental Term
Loans, Incremental Revolving Credit Commitments or Incremental Equivalent Debt
shall be deemed to have been incurred first, in reliance on clause (ii) above to
the extent permitted thereby and second, in reliance on clause (i) above to the
extent permitted thereby; provided, further, that (x) any Incremental Term
Loans, Incremental Revolving Credit Commitments or Incremental Equivalent Debt
incurred in reliance on clause (i) may be reclassified as the Company elects,
from time to time, as incurred in reliance on clause (ii) if the Company is able
to satisfy the ratio test under clause (ii) at such time on a pro forma basis
and (y) if the ratio test under clause (ii) would be satisfied on a pro forma
basis as of the end of any fiscal quarter, the reclassification in clause
(x) shall be deemed to have occurred automatically.

“Incremental Lenders” means the Incremental Revolving Credit Lenders and the
Incremental Term Lenders.

“Incremental Loans” means the Incremental Revolving Credit Loans and the
Incremental Term Loans.

“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.24, to make Revolving Credit Loans.

“Incremental Revolving Credit Lender” means a Revolving Credit Lender with an
Incremental Revolving Credit Commitment.

“Incremental Revolving Credit Loans” means Revolving Credit Loans made by one or
more Lenders pursuant to an Incremental Revolving Credit Commitment.

“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans.

 

25



--------------------------------------------------------------------------------

“Incremental Term Commitment” means the commitment of any Lender, established
pursuant to Section 2.24, to make any Incremental Term Loan to the Company.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loans” means any Loan made by one or more Lenders to the
Company pursuant to Section 2.01(d), made in the form of (a) additional Term
Loans or (b) to the extent permitted by Section 2.24 and provided for in the
relevant Incremental Assumption Agreement, Specified Incremental Term Loans.

“Indebtedness” of any specified Person means, without duplication, (a) all
indebtedness in respect of borrowed money, (b) all obligations of such Person
evidenced by bonds, notes, debentures or similar instruments, (c) all
obligations of such Person in respect of letters of credit or other similar
instruments (including reimbursement agreements with respect thereto), (d) the
Indebtedness of any other Persons to the extent guaranteed by such Person,
(e) all obligations of such Person to pay the deferred and unpaid purchase price
of any property (including Capital Lease Obligations), but excluding trade
accounts payable or accrued liabilities arising in the Ordinary Course of
Business, (f) all obligations under any accounts receivable financings, (g) all
Disqualified Equity Interests of such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests and (h) all
indebtedness referred to in clauses (a) through (g) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness.

Notwithstanding the foregoing, (x) in no event shall the term “Indebtedness” be
deemed to include letters of credit that secure performance, bonds that secure
performance, surety bonds or similar instruments that are issued in the Ordinary
Course of Business, and (y) solely for purposes of determining compliance with
Section 6.15, Indebtedness shall not include Escrow Debt until such time as the
proceeds of such Escrow Debt have been released from the applicable escrow
account. For purposes of clarity and avoidance of doubt, any joint and several
Tax liabilities arising by operation of consolidated return, fiscal unity or
similar provisions of applicable law shall not constitute Indebtedness for
purposes hereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any of
the Loan Parties under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 9.04(b).

“Information Memorandum” means the information memorandum, dated September 2018,
used by the Arrangers in connection with the syndication of the Facilities.

“Interest Election Request” has the meaning specified in Section 2.10(b).

“Interest Expense” means, for the Company for any period, the sum, without
duplication, of total Consolidated interest expense (including that portion
attributable to Capital Leases in conformity with GAAP) of the Company and the
Restricted Subsidiaries.

 

26



--------------------------------------------------------------------------------

“Interest Period” means, for each Eurocurrency Rate Loan comprising part of the
same Borrowing, the period commencing on the date of such Eurocurrency Rate Loan
or the date of the Conversion of any Base Rate Loan into such Eurocurrency Rate
Loan and ending on the last day of the period selected by the Company pursuant
to the provisions below and Section 2.10 and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Company pursuant to the
provisions below and Section 2.10. The duration of each such Interest Period
shall be one, two, three or six months, or subject to clause (c) of this
definition, twelve months or a period of less than one month, as the Company
may, upon notice received by the Agent not later than 11:00 A.M. (Local Time) on
the third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

(a) (i) with respect to the Revolving Credit Facility, the Company may not
select any Interest Period that ends after the Revolving Credit Facility
Maturity Date and (ii) with respect to the Term Facility, the Company may not
select any Interest Period that ends after the Term Loan Maturity Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Loans
comprising part of the same Borrowing shall be of the same duration;

(c) in the case of any Borrowing, the Company shall not be entitled to select an
Interest Period having a duration of twelve months or a duration of less than
one month unless, by 2:00 P.M. (Local Time) on the third Business Day prior to
the first day of such Interest Period, each Appropriate Lender notifies the
Agent that such Lender will be providing funding for such Borrowing with such
Interest Period (the failure of any Appropriate Lender to so respond by such
time being deemed for all purposes of this Agreement as an objection by such
Lender to the requested duration of such Interest Period); provided that, if any
or all of the Appropriate Lenders object to the requested duration of such
Interest Period, the duration of the Interest Period for such Borrowing shall be
one, two, three or six months, as specified by the Company in the applicable
Notice of Borrowing as the desired alternative to an Interest Period of twelve
months or less than one month, as applicable;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Interpolated Screen Rate” means, with respect to any Eurocurrency Rate Loan for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable Screen Rate for the applicable Agreed
Currency for the longest maturity for which such a Screen Rate is available that
is shorter than such Interest Period and (b) the applicable Screen Rate for the
applicable Agreed Currency for the shortest maturity for which such a Screen
Rate is available that is longer than such Interest Period, in each case as of
(i) in the case of any Eurocurrency Rate Loan denominated in an Agreed Currency
other than Euros, 11:00 a.m., London time, on the Quotation Day for such Agreed
Currency and Interest Period and (ii) in the case of any Eurocurrency Rate Loan
denominated in Euros, as of 11:00 a.m. Brussels time two TARGET Days prior to
the commencement of such Interest Period.

 

27



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (d) of the definition of
Indebtedness in respect of such Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or all or substantially
all of the property and assets of a business unit, line of business or division
of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested (measured at the time made),
without adjustment for subsequent increases or decreases in the value of such
Investment but giving effect to any returns or distributions of capital or
repayment of principal actually received in cash by such Person with respect
thereto.

“IP Rights” means trademarks, service marks, tradenames, copyrights, patents and
other intellectual property.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit. “Issue” has a corresponding
meaning.

“Issuing Bank” means each of the banks and other institutions listed on Schedule
I hereto that are indicated thereon as providing a Letter of Credit Commitment
or any Eligible Assignee to which all or a portion of the Letter of Credit
Commitment hereunder has been assigned pursuant to Section 9.07, in each case
for so long as any such Person shall have a Letter of Credit Commitment.

“ITA” means the United Kingdom Income Tax Act of 2007.

“JPMorgan” has the meaning specified in the preamble hereto.

“Junior Financing” has the meaning specified in Section 6.10(a).

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent.

“L/C Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” means, at any time the sum of (a) the aggregate Stated Amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all L/C Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time.

“L/C Obligations” means, as of any date, the aggregate Stated Amount of
outstanding Letters of Credit and Revolving Credit Loans made by an Issuing Bank
in accordance with Section 2.03 that have not been funded by the Revolving
Credit Lenders. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

28



--------------------------------------------------------------------------------

“L/C Related Documents” has the meaning specified in Section 2.07(b)(i).

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Term Loan, Revolving Credit Loan,
Incremental Loan, Specified Refinancing Revolving Loan, Specified Refinancing
Term Loan, Extended Term Loan, Extended Revolving Credit Commitment, Refinancing
Note, Refinancing Junior Loan or Commitment hereunder at such time.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (b) such Lender or its Parent Company has
become the subject of a proceeding under any Debtor Relief Law, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment.

“Lenders” means each lender that has a Commitment hereunder with respect to any
Facility, each lender that holds a Loan, each Issuing Bank, each Lender that
becomes a party hereto pursuant to Section 2.24 and each Person that shall
become a party hereto pursuant to Section 9.07. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” has the meaning specified in Section 2.01(c).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a)(i).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Company and the Restricted Subsidiaries in (a) the Dollar amount set forth
opposite the Issuing Bank’s name on Schedule I hereto under the caption “Letter
of Credit Commitment” or (b) if such Issuing Bank has entered into one or more
Assignment and Assumptions, the Dollar amount set forth for such Issuing Bank in
the Register maintained by the Agent pursuant to Section 9.07(c) as such Issuing
Bank’s “Letter of Credit Commitment”, in each case as such amount may be reduced
prior to such time pursuant to Section 2.06.

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $100,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.06. The Letter of Credit Facility is a sub-facility of the Revolving
Credit Facility and not in addition to the Revolving Credit Facility.

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) an amount equal to (i) the Funded Debt on such date less (ii) the aggregate
amount of Unrestricted Cash on such date to (b) EBITDA for the most recently
ended Test Period.

“LIBOR Rate” means, for any Interest Period for each Eurocurrency Rate Loan
comprising part of the same Borrowing:

 

29



--------------------------------------------------------------------------------

(a) for any applicable Agreed Currency (other than Euros), an interest rate per
annum equal to the Intercontinental Exchange Benchmark Administration Ltd. (or
the successor thereto if it is no longer making such rates available) LIBOR Rate
(“ICE LIBOR”) for such Agreed Currency, as published by Reuters (currently
Reuters LIBOR01 page) (or any other commercially available source providing
quotations of ICE LIBOR as designated by the Agent from time to time) (the
“LIBOR Screen Rate”) at approximately 11:00 a.m. (London time) on the Quotation
Day for such Agreed Currency and Interest Period, for deposits in such Agreed
Currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

(b) for Euros, the euro interbank offered rate administered by the European
Money Markets Institute (or any other person which takes over the administration
of that rate) for the relevant period displayed on page EURIBOR01 of the Thomson
Reuters screen (or any replacement Thomson Reuters page which displays that
rate) or on the appropriate page of such other information service which
publishes that rate from time to time in place of Thomson Reuters (the “EURIBOR
Screen Rate”; the EURIBOR Screen Rate or the LIBOR Screen Rate, as applicable,
the applicable “Screen Rate”) as of 11:00 a.m. (Brussels time) two TARGET Days
prior to the commencement of such Interest Period;

provided that if the applicable Screen Rate is not available at the applicable
time for any reason, then the LIBOR Rate for such Interest Period, as
applicable, shall be a rate per annum equal to the Interpolated Screen Rate. If
the LIBOR Rate as determined pursuant to the foregoing shall be less than zero,
the LIBOR Rate shall be deemed to be zero for purposes of this Agreement.

“Lien” means (a) with respect to any asset, (i) any mortgage, deed of trust,
lien (statutory or other), pledge, hypothecation, assignment, deposit
arrangement, encumbrance, license, charge preference, priority or other security
interest or preferential arrangement of any kind or nature whatsoever in or on
such asset (including any conditional sale or other title retention agreement,
Capital Lease, any easement, right of way or other encumbrance on title to real
property) and (ii) the interest of a vendor or a lessor under any conditional
sale agreement, Capital Lease or title retention agreement (or any financing
lease having substantially the same effect as any of the foregoing) relating to
such asset (it being agreed, for purposes of clarity, that in no event shall an
operating lease be deemed to constitute a Lien) and (b) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Limited Condition Acquisition” means any Permitted Acquisition or permitted
Investment in any assets, business or Person, in each case the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing.

“LLC” shall mean any limited liability company organized or formed under the
laws of any state of the United States.

“LLC Division” shall mean the statutory division of any LLC into two or more
LLCs pursuant to Section 18-217 of the Delaware Limited Liability Company Act or
any comparable provision of the limited liability company law of any other state
of the United States.

“Loan” means a Revolving Credit Loan, a Swingline Loan, a Term Loan, an Extended
Term Loan, an advance of revolving credit under Extended Revolving Credit
Commitments, a Specified Refinancing Revolving Loan or a Specified Refinancing
Term Loan and/or an Incremental Loan, as the context may require.

 

30



--------------------------------------------------------------------------------

“Loan Document Obligations” means (a) the due and punctual payment by the Loan
Parties of (i) the principal of and interest (including any interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding) on each of the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Borrowers under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide Cash
Collateral, and (iii) all other monetary obligations of any Loan Party to the
Agent, any of the Lenders, any Issuing Bank or any other Secured Parties (other
than for avoidance of doubt, each Cash Management Bank and each Hedge Bank, in
each case in its capacity as such) pursuant to any Loan Document, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
indirect, absolute, contingent, fixed, due or to become due, now existing or
hereafter arising or otherwise (including monetary obligations incurred after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding), and
(b) the due and punctual performance of all other obligations of the Company or
any other Loan Party under or pursuant to this Agreement and each of the other
Loan Documents.

“Loan Documents” means this Agreement, each Note, if any, each L/C Related
Document, each Designated Borrower Request and Assumption Agreement, any
Incremental Assumption Agreement, any Extension Amendment, each of the Security
and Guarantee Documents and any other agreement, instrument or document agreed
in writing by the Agent and the Company to be a Loan Document.

“Loan Parties” means the Borrowers and each of the Subsidiary Guarantors.

“Local Time” means (a) in the case of a Loan, Borrowing or L/C Disbursement
denominated in Dollars, New York City time, and (b) in the case of a Loan,
Borrowing or L/C Disbursement denominated in a Foreign Currency, local time for
such currency as specified from time to time by the Administrative Agent.

“LTM EBITDA” means, as of any date of determination, EBITDA for the four fiscal
quarter period most recently ended prior to such determination date for which
financial statements have been delivered pursuant to Section 5.07(a) or (b),
determined after giving effect to the pro forma adjustments described in
Section 1.07.

“Margin Applicable Period” has the meaning specified in the definition of
Applicable Margin.

“Market Intercreditor Agreement” means an intercreditor agreement the terms of
which are consistent with market terms governing security arrangements for the
sharing and/or subordination of liens or arrangements relating to the
distribution of proceeds of collateral, as applicable, at the time the
intercreditor agreement is proposed to be established in light of the types of
Indebtedness subject thereto.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations and financial condition of the Company and the Restricted
Subsidiaries, taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any Note or any of the other Loan Documents or
(c) the ability of the Loan Parties (taken as a whole) to perform their payment
obligations under this Agreement or any Note or any of the other Loan Documents.

 

31



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans) in an
aggregate principal amount equal to or greater than $50,000,000.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Agent and the Issuing Banks in their reasonable discretion.

“Modification” has the meaning specified in Section 3.01(e).

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means mortgages, deeds of trust, assignments of leases and rents
modifications and other security documents delivered pursuant to Section 3.01(n)
and (o), each in form and substance reasonably acceptable to the Collateral
Agent (taking into account the requirements of the law of the jurisdiction in
which such Mortgage is to be recorded).

“Mortgaged Properties” means initially, the owned real property of the
Guarantors specified on Schedule 1.01(a), and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.10 or Section 5.11(a).

“Multicurrency Sublimit” means $250,000,000.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Net Cash Proceeds” means (a) with respect to any Asset Sale or other
Disposition, the cash and Cash Equivalent proceeds (including casualty insurance
settlements and condemnation awards and cash and Cash Equivalent proceeds
subsequently received (as and when received) in respect of noncash consideration
initially received) from such Asset Sale or other Disposition, net of (1) all
fees and out-of-pocket expenses (including (A) broker’s fees, investment banking
fees, collection expenses, commissions, legal fees and other customary
transaction expenses and (B) transfer and similar Taxes and the Company’s good
faith estimate of income Taxes paid or payable in connection with such sale),
(2) amounts provided as a reserve by the Company and the Restricted
Subsidiaries, against any contingent liabilities or purchase price adjustment
associated with such Asset Sale or other Disposition (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds) in each case, as determined
reasonably and in good faith by a Financial Officer of the Company, and (3) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness which is secured by the asset sold in such Asset Sale or other
Disposition and which is required to be repaid with such proceeds (other than
any such Indebtedness assumed by the purchaser of such asset and any such
Indebtedness that is so secured by a lien ranking equal or junior in priority to
any lien thereon securing the Obligations); provided, however, that, with
respect to any Asset

 

32



--------------------------------------------------------------------------------

Sale, if (x) the Company shall deliver a certificate of a Financial Officer to
the Agent at the time of receipt thereof setting forth the Company’s intent to
reinvest such proceeds in productive assets of a kind then used or usable in the
business of the Company and the Restricted Subsidiaries within 12 months of
receipt of such proceeds and (y) no Default or Event of Default shall have
occurred and shall be continuing at the time of such certificate or at the
proposed time of the application of such proceeds, such proceeds shall not
constitute Net Cash Proceeds except to the extent (A) not so used (or committed
to be used) at the end of such 12-month period or (B) if committed to be used
within such 12-month period, not so used within 180 days after the end of such
12-month period, at which time such proceeds shall be deemed to be Net Cash
Proceeds and (b) with respect to any issuance or incurrence of any Indebtedness
for borrowed money or the issuance of any Equity Interests, the cash and Cash
Equivalent proceeds thereof, net of all Taxes and reasonable and customary fees,
underwriting discounts, commissions, costs and other expenses incurred in
connection therewith.

“NFIP” has the meaning assigned to such term in the definition of “Real Estate
Collateral Requirements”.

“Non-Approving Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders (or of any other Class or group of Lenders other than the
Required Lenders) in accordance with the terms of Section 9.01 and (ii) has been
approved by, as applicable, the Required Lenders (or the Lenders holding Loans
or Commitments of such Class or group representing more than 50% of the sum of
the total Loans and unused Commitments of such Class or group at such time).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or of the Available Amount that is proposed to be applied to a
particular use or transaction, that such amount (a) was not required to prepay
Loans under Section 2.11(b) and (b) has not previously been (and is not
simultaneously being) applied to anything other than such particular use or
transaction.

“Note” means a Revolving Credit Note or Term Note, as the context may require.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a)(i).

“Notice of Renewal” has the meaning specified in Section 2.01(c)(ii).

“NYFRB” means the Federal Reserve Bank of New York.

“Obligations” means each of the (a) Loan Document Obligations, (b) Secured Cash
Management Obligations and (c) Secured Hedging Obligations; provided that the
Obligations, with respect to any Guarantor, shall not include any Excluded Swap
Obligations; and provided, further, that (i) Secured Cash Management Obligations
and Secured Hedging Obligations shall be secured and guaranteed pursuant to the
Security and Guarantee Documents only to the extent that, and for so long as,
the Loan Document Obligations are so secured and guaranteed and (ii) any release
of collateral or Guarantors effected in the manner permitted by any of the Loan
Documents shall not require the consent of any Cash Management Bank or Hedge
Bank (in each case, in its capacity as such).

“OID” has the meaning specified in Section 2.24(b).

 

33



--------------------------------------------------------------------------------

“One Month LIBOR” has the meaning assigned to such term in the definition of
“Base Rate”.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business.

“Other Applicable Indebtedness” has the meaning specified in Section 2.11(b)(v).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document or Loan).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in such Foreign Currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for such Foreign Currency as determined above and in an amount
comparable to the unpaid principal amount of the related Borrowing or L/C
Disbursement, plus any Taxes imposed upon, or charged to, the Administrative
Agent by any relevant correspondent bank in respect of such amount in such
Foreign Currency.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the Voting Stock of such Lender.

“Participant” has the meaning specified in Section 9.07(d).

“Participant Register” has the meaning specified in Section 9.07(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended.

“Payment Office” means, with respect to each Agreed Currency, such office,
branch, affiliate or correspondent bank of the Administrative Agent as shall be
from time to time selected by the Administrative Agent and notified by the
Administrative Agent to the Company and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

34



--------------------------------------------------------------------------------

“Percentage Applicable Period” has the meaning specified in the definition of
“Applicable Percentage.”

“Perfection Certificate” means the Perfection Certificate substantially in the
form of Exhibit B to the Guarantee and Collateral Agreement.

“Permitted Acquisition” has the meaning specified in Section 6.08(j); provided
that, for the avoidance of doubt, the Spinco Acquisition shall be a Permitted
Acquisition hereunder.

“Permitted Liens” means each of the following:

(a) Liens for Taxes that are not overdue for a period of more than 30 days or
that are being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained;

(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s, landlord’s and repairmen’s Liens and other similar Liens arising in
the Ordinary Course of Business securing obligations that are not overdue for a
period of more than 60 days or, if more than 60 days overdue, are (x) unfiled
and no other action has been taken to enforce such Lien or (y) being contested
in good faith and by appropriate proceedings diligently conducted and as to
which appropriate reserves are being maintained;

(c) (i) Liens securing pension obligations that arise in the Ordinary Course of
Business and (ii) pledges and deposits made in the Ordinary Course of Business
(A) in connection with workers’ compensation, health, disability or other
employee benefits, unemployment insurance and other social security laws or
regulations, property, casualty or liability insurance or premiums related
thereto or self-insurance obligations or (B) to secure letters of credit, bank
guarantees or similar instruments posted to support payment of items set forth
in the foregoing clause (A); provided that such letters of credit, bank
guarantees or instruments are issued in compliance with Section 6.09;

(d) Liens securing the performance of, or granted in lieu of, contracts with
trade creditors, other similar contracts (other than in respect of debt for
borrowed money), leases, bids, statutory obligations, customs, surety, stay,
appeal and performance bonds, performance and completion guarantees and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case incurred in the Ordinary Course of
Business and deposits securing letters of credit, bank guarantees or similar
instruments posted to support payment of the items set forth above in this
clause (d); provided that such letters of credit (other than the Letters of
Credit), bank guarantees or similar instruments are issued in compliance with
Section 6.09;

(e) easements, rights of way and other encumbrances on title to or imperfections
in real property that do not, in the aggregate, materially interfere with the
Ordinary Course of Business of the Company and the Restricted Subsidiaries with
respect to the subject property;

(f) Liens securing reimbursement obligations with respect to trade letters of
credit entered into in the Ordinary Course of Business of the Company and the
Restricted Subsidiaries that encumber documents and other assets relating to
such letters of credit and the products and proceeds thereof;

(g) Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Company

 

35



--------------------------------------------------------------------------------

or any of the Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the Ordinary Course of Business of the Company
or any of the Restricted Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of the Company or any of the
Restricted Subsidiaries in the Ordinary Course of Business of the Company and
the Restricted Subsidiaries;

(h) Liens arising from filing UCC (or similar law of any jurisdiction) financing
statements or similar precautionary public filings, registrations or agreements
in foreign jurisdictions by lessors, consignors and bailors regarding leases and
consignment or bailee arrangements permitted or not prohibited by any of the
Loan Documents and Liens securing liabilities in respect of indemnification
obligations thereunder as long as each such Lien only encumbers the assets that
are the subject of the related lease (or contained in such leasehold) or
consignment or bailee, and other similar precautionary statements, filings or
agreements;

(i) Liens arising by virtue of the rendition, entry or issuance against the
Company or any of the Restricted Subsidiaries, or any property of the Company or
any of the Restricted Subsidiaries, of any judgment, writ, order, or decree to
the extent the rendition, entry, issuance or continued existence of such
judgment, writ, order or decree (or any event or circumstance relating thereto)
has not resulted in the occurrence of an Event of Default hereunder.

(j) any interest or title (and any encumbrances on such interest or title) of a
lessor, sublessor, licensor or sublicensor or secured by a lessor’s,
sublessor’s, licensor’s or sublicensor’s interest under any lease or license
agreement permitted or not prohibited by any of the Loan Documents and any
leases, subleases, licenses or sublicenses granted in the Ordinary Course of
Business;

(k) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code or other similar provisions of applicable laws on items in the
course of collection, (ii) in favor of a banking institution arising as a matter
of law encumbering deposits or other funds maintained with financial
institutions (including the right of set-off), (iii) arising in connection with
pooled deposit or sweep accounts, cash netting, deposit accounts or similar
arrangements of the Company or any Restricted Subsidiary and consisting of the
right to apply the funds held therein to satisfy overdraft or similar
obligations incurred in the Ordinary Course of Business of such Person,
(iv) encumbering reasonable customary initial deposits and margin deposits and
(v) granted in the Ordinary Course of Business by the Company or any Restricted
Subsidiary to any bank with whom it maintains accounts to the extent required by
the relevant bank’s (or custodian’s or trustee’s, as applicable) standard terms
and conditions, in each case, which are within the general parameters customary
in the banking industry;

(l) Liens in favor of a commodity, brokerage or security intermediary who holds
a commodity, brokerage or, as applicable, a security account on behalf of the
Company or a Restricted Subsidiary; provided such Lien encumbers only the
related account and the property held therein;

(m) Liens (i) in favor of customs and revenue authorities arising as a matter of
law in the Ordinary Course of Business to secure payment of customs duties that
are not overdue by more than thirty (30) days or, if more than thirty (30) days
overdue, are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with GAAP and (ii) on
specific items of inventory or other goods and proceeds thereof of any Person
securing such Person’s obligations in respect of bankers’ acceptances or letters
of credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or such other goods in the
Ordinary Course of Business;

 

36



--------------------------------------------------------------------------------

(n) Liens on any cash earnest money deposits made by the Company or any of the
Restricted Subsidiaries in connection with any Permitted Acquisition or any
other Investment permitted hereunder; and

(o) Liens on repurchase agreements constituting Cash Equivalents.

“Permitted Receivables Facility” means any program for the transfer by the
Company or any of the Subsidiaries (other than a Receivables Subsidiary), to any
third-party buyer, purchaser or lender of interests in accounts receivable, so
long as the aggregate outstanding principal amount of Indebtedness incurred
pursuant to such program shall not exceed $100,000,000 at any one time; provided
that (a) no portion of the Indebtedness or any other obligation (contingent or
otherwise) under such Permitted Receivables Facility shall be guaranteed by the
Company or any of the Restricted Subsidiaries (other than the Receivables
Subsidiary), (b) there shall be no recourse or obligation to the Company or any
of the Restricted Subsidiaries (other than the Receivables Subsidiary)
whatsoever other than pursuant to representations, warranties, covenants and
indemnities entered into in the Ordinary Course of Business in connection with
such Permitted Receivables Facility that in the reasonable opinion of the
Company are customary for securitization transactions and (c) neither the
Company nor any of the Restricted Subsidiaries (other than the Receivables
Subsidiary) shall have provided, either directly or indirectly, any other credit
support of any kind in connection with such Permitted Receivables Facility,
other than as set forth in clause (b) of this definition.

“Permitted Refinancing” means with respect to any Indebtedness of any Person,
any modification, refinancing, refunding, renewal, replacement, exchange or
extension (collectively, a “Refinancing”) of such Indebtedness of such Person;
provided that:

(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced except by an amount equal to accrued and unpaid
interest and a premium thereon plus other amounts paid, and commissions, fees
and expenses incurred, in connection with such Refinancing and by an amount
equal to any existing commitments unutilized thereunder;

(b) such Refinancing has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
Refinanced;

(c) if the Indebtedness being Refinanced is subordinated in right of payment or
security, as applicable, to the Obligations, such Refinancing is subordinated in
right of payment or security, as applicable, to the Obligations on terms, taken
as a whole, as favorable (as determined by the Company in good faith) in all
material respects to the Lenders as those contained in the documentation
governing the Indebtedness being Refinanced;

(d) if the Indebtedness being Refinanced is (or would have been required to be)
secured by any Collateral of a Loan Party (whether equally and ratably with, or
junior to, the Liens in favor of the Secured Parties or otherwise), such
Refinancing may be secured by such Collateral: provided that such Refinancing
may not have security in any case more extensive than that which applied to the
Indebtedness being Refinanced;

(e) the terms and conditions of such Refinancing shall be either (x) (taken as a
whole) no more favorable to the lenders providing such Refinancing than, those
applicable to the Indebtedness being Refinanced (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date) or
(y) customary for similar types of Indebtedness in light

 

37



--------------------------------------------------------------------------------

of then-prevailing market conditions (it being understood and agreed that such
Indebtedness shall not include any financial maintenance covenants (unless such
Indebtedness being Refinanced had the benefit of financial maintenance
covenants) and that any negative covenants shall be incurrence-based) (except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date); provided that a certificate of a Responsible Officer of the
Company delivered to the Agent at least five (5) Business Days prior to the
incurrence of such Refinancing, together with a reasonably detailed description
of material terms and conditions of such Refinancing, or drafts of the
documentation related thereto, stating that the Company has determined in good
faith that such terms and conditions satisfy the foregoing requirement in this
clause (e) shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Agent notifies the Company within such five
(5) Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees); and

(f) no such Refinancing shall have obligors or contingent obligors that were not
obligors or contingent obligors in respect of such Indebtedness being
Refinanced.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Phase Is” has the meaning assigned to such term in the definition of “Real
Estate Collateral Requirements”.

“Plan” means a Single Employer Plan and a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(d)(i).

“Prepayment Amount” has the meaning specified in Section 2.11(b)(vii).

“Prepayment Date” has the meaning specified in Section 2.11(b)(vii).

“Primary Currency” has the meaning specified in Section 9.11(b).

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Pro Forma Financial Statements” has the meaning specified in
Section 3.01(j)(c).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Company or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Company or any Borrower
under the terms of this Agreement.

 

38



--------------------------------------------------------------------------------

“Qualified Equity Issuance” means any issuance of Equity Interests (other than
any Disqualified Equity Interests) by the Company (but excluding any issuances
of Equity Interests to any Subsidiary).

“Quarterly Compliance Certificate” has the meaning specified in Section 5.07(a).

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, and (ii) if the currency is Dollars, Euros or any other Agreed
Currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in the case of an Agreed Currency other than Dollars, Euros or
Pounds Sterling, market practice differs in the relevant market where the LIBOR
Rate for such Agreed Currency is to be determined, in which case the Quotation
Day will be determined by the Administrative Agent in accordance with market
practice in such market (and if quotations would normally be given on more than
one day, then the Quotation Day will be the last of those days)).

“Ratable Share” of any amount means (a) with respect to any Term Lender at any
time, the percentage of the Term Facility represented by the principal amount of
such Term Lender’s Term Loans at such time and (b) with respect to any Revolving
Credit Lender at any time, the percentage of the Revolving Credit Facility
represented by such Revolving Credit Lender’s Revolving Credit Commitment at
such time. If the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and the obligation of the Issuing Banks to Issue Letters of Credit
have been terminated pursuant to Section 7.01, or if the Revolving Credit
Commitments have expired, then the Ratable Share of each Revolving Credit Lender
in respect of the Revolving Credit Facility shall be determined based on the
Ratable Share of such Revolving Credit Lender in respect of the Revolving Credit
Facility most recently in effect, giving effect to any subsequent assignments.

“Ratio-Based Amounts” has the meaning assigned to such terms in Section 1.07.

“Real Estate Collateral Requirements” means the requirement that on the Closing
Date (subject to the last paragraph of Section 3.01), with respect to the
Mortgaged Properties listed on Schedule 1.01(a) and thereafter as required by
Section 5.10, the Collateral Agent shall have received a Mortgage for each
Mortgaged Property in form and substance reasonably acceptable to the Collateral
Agent and suitable for recording or filing, together with the following
documents:

(a) a fully paid policy of title insurance (or “pro forma” or marked up
commitment having the same effect of a title insurance policy) (i) in a form
reasonably acceptable to the Collateral Agent insuring the Lien of the Mortgage
encumbering such property as a valid first priority Lien, (ii) in an amount
reasonably satisfactory to the Collateral Agent and otherwise reflective of the
fair market value of the real property subject to the Mortgage, (iii) issued by
a nationally recognized title insurance company reasonably satisfactory to the
Collateral Agent (the “Title Company”) and (iv) that includes such endorsements
or affirmative insurance required by the Collateral Agent and available in the
applicable jurisdiction (including endorsements on matters relating to usury,
first loss, last dollar, zoning, revolving credit, doing business, variable
rate, address, separate tax lot, subdivision, tie in or cluster, contiguity,
access and so-called comprehensive coverage over covenants and restrictions);

(b) with respect to any property located in any jurisdiction in which a zoning
endorsement is not available (or for which a zoning endorsement is not available
at a premium that is not excessive), if requested by the Collateral Agent, a
zoning compliance letter from the applicable municipality or a zoning report
from Planning and Zoning Resource Corporation (or another person acceptable to
the Collateral Agent), in each case reasonably satisfactory to the Collateral
Agent;

 

39



--------------------------------------------------------------------------------

(c) upon the request of the Collateral Agent, a survey certified to the
Collateral Agent and the Title Company in form and substance reasonably
satisfactory to the Collateral Agent;

(d) upon the request of the Collateral Agent, an appraisal complying with the
requirements of the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, by a third-party appraiser selected by the Collateral Agent;

(e) if requested by the Collateral Agent, an opinion of local counsel reasonably
acceptable to the Collateral Agent and in form and substance satisfactory to the
Collateral Agent;

(f) no later than ten Business Days prior to the delivery of the Mortgage, the
following documents and instruments, in order to comply with the National Flood
Insurance Reform Act of 1994, Flood Disaster Protection Act of 1973,
Biggert-Waters Flood Insurance Act of 2012 and National Flood Insurance Act of
1968 and related legislation (including the regulations of the Board of
Governors of the Federal Reserve System) (including any substitution therefor
and, if applicable, any regulations promulgated thereunder, “Flood Laws”): (1) a
completed Life of Loan standard flood hazard determination form, (2) if the
improvement(s) to the improved real property is located in a special flood
hazard area, a notification to the Company or such Subsidiary as holds title to
the real property in question (“Company Notice”) and, if applicable,
notification to the Company that flood insurance coverage under the National
Flood Insurance Program (“NFIP”) is not available because the community does not
participate in the NFIP, (3) documentation evidencing receipt by the Company or
such Subsidiary as holds title to the real property of the Company Notice and
(4) if the Company Notice is required to be given and flood insurance is
available in the community in which the property is located, a copy of the flood
insurance policy, the Company’s application for a flood insurance policy plus
proof of premium payment, a declaration page confirming that flood insurance has
been issued, or such other evidence of flood insurance satisfactory to the
Collateral Agent and in compliance with Flood Laws (any of the foregoing being
“Evidence of Flood Insurance”);

(g) upon the reasonable request of the Collateral Agent, Phase I environmental
site assessment reports prepared in accordance with the current ASTM E1527
standard (“Phase Is”) (to the extent in the possession of the Company) and any
other existing, non-privileged environmental documentation as the Collateral
Agent shall reasonably request; and

(h) such other instruments and documents (including consulting engineers’
reports and lien searches) as the Collateral Agent shall reasonably request.

“Receivables Subsidiary” means a special purpose entity established as a
“bankruptcy remote” Subsidiary for the sole purpose of acquiring accounts
receivable under any Permitted Receivables Facility, which shall engage in no
operations or activities other than those related to such Permitted Receivables
Facility.

“Recipient” means (a) the Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.

“Reference Time” has the meaning assigned to such term in the definition of
“Available Amount”.

 

40



--------------------------------------------------------------------------------

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Company, the Agent and the Lenders
providing Specified Refinancing Debt, effecting the incurrence of such Specified
Refinancing Debt in accordance with Section 2.22.

“Refinancing Junior Loans” means loans under credit or loan agreements that are
(a) senior or subordinated and unsecured or (b) secured by the Collateral of the
Loan Parties on a junior basis to the Facilities, incurred in respect of a
refinancing of outstanding Indebtedness of the Company under the Facilities;
provided that:

(i) if such Refinancing Junior Loans shall be secured by a security interest in
the Collateral, then such Refinancing Junior Loans shall be issued subject to a
Market Intercreditor Agreement that is reasonably satisfactory to the Agent;

(ii) no Refinancing Junior Loans shall mature prior to the final maturity date
of the Indebtedness being refinanced, or have a Weighted Average Life to
Maturity that is less than the Weighted Average Life to Maturity of the
Indebtedness being refinanced thereby;

(iii) the borrower or borrowers of the Refinancing Junior Loans shall not
include any Person that is not a borrower with respect to the Indebtedness being
refinanced;

(iv) such Refinancing Junior Loans shall, subject to clause (ii) above, have
pricing (including interest, fees and premiums), optional prepayment and
optional redemption terms as may be agreed to by the Company and the lenders
party thereto;

(v) the other terms and conditions (excluding those referenced in clauses
(ii) and (iv) above) of such Refinancing Junior Loans shall either (x) be
substantially identical to, or (taken as a whole) no more favorable to the
lenders providing such Refinancing Junior Loans than, those applicable to the
Loans being refinanced or replaced (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date) or (y) customary for
similar types of Indebtedness in light of then-prevailing market conditions (it
being understood and agreed that such Indebtedness shall not include any
financial maintenance covenants not also included herein and that any negative
covenants shall be incurrence-based) (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date); provided that a
certificate of a Responsible Officer of the Company delivered to the Agent at
least five (5) Business Days prior to the incurrence of such Refinancing Junior
Loans, together with a reasonably detailed description of material terms and
conditions of such Indebtedness or drafts of the documentation related thereto,
stating that the Company has determined in good faith that such terms and
conditions satisfy the foregoing requirement in clause (v) shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Agent notifies the Company within such five (5) Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees);

(vi) the Refinancing Junior Loans may not have (x) obligors or contingent
obligors that were not obligors or contingent obligors with respect to the
applicable Loans being so refinanced or (y) security in any case more extensive
than that which applied to the applicable Loans being so refinanced;

(vii) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness being refinanced except by an amount equal to accrued and unpaid
interest and a premium thereon plus other amounts paid, and commissions, fees
and expenses incurred, in connection with such refinancing and by an amount
equal to any existing commitments unutilized thereunder; and

 

41



--------------------------------------------------------------------------------

(viii) the Net Cash Proceeds of such Refinancing Junior Loans shall be applied,
substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Loans under the applicable Class of Loans being so
refinanced in accordance with Section 2.11.

“Refinancing Notes” means one or more series of (a) senior unsecured notes or
(b) senior secured notes secured by the Collateral of the Loan Parties (x) on an
equal and ratable basis with the Facilities or (y) on a junior basis to the
Facilities in each case issued in respect of a refinancing of outstanding
Indebtedness of the Company under the Facilities; provided that:

(i) if such Refinancing Notes shall be secured by a security interest in the
Collateral, then such Refinancing Notes shall be issued subject to a Market
Intercreditor Agreement that is reasonably satisfactory to the Agent;

(ii) no Refinancing Notes shall mature prior to the date that is after the final
maturity date of, or have a Weighted Average Life to Maturity that is less than
the Weighted Average Life to Maturity of, in each case, the Indebtedness being
refinanced;

(iii) no Refinancing Notes shall be subject to any amortization prior to the
final maturity thereof, or be subject to any mandatory redemption or prepayment
provisions or rights (except customary assets sale or change of control
provisions);

(iv) subject to clause (iii), such Refinancing Notes shall have pricing
(including interest, fees and premiums), optional prepayment and optional
redemption terms as may be agreed to by the Company and the lenders party
thereto;

(v) the other terms and conditions (excluding those referenced in clauses (ii),
(iii) and (iv) above) of such Refinancing Notes shall be either
(x) substantially identical to, or (taken as a whole) no more favorable to the
lenders providing such Refinancing Notes than, those applicable to the Loans or
commitments being refinanced or replaced (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date) or
(y) customary for similar types of Indebtedness in light of then-prevailing
market conditions (it being understood and agreed that such Indebtedness shall
not include any financial maintenance covenants not also included herein and
that any negative covenants shall be incurrence-based) (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date);
provided that a certificate of a Responsible Officer of the Company delivered to
the Agent at least five (5) Business Days prior to the incurrence of such
Refinancing Notes, together with a reasonably detailed description of material
terms and conditions of such Refinancing Notes or drafts of the documentation
related thereto, stating that the Company has determined in good faith that such
terms and conditions satisfy the foregoing requirement in this clause (v) shall
be conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Agent notifies the Company within such five (5) Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees);

(vi) the Refinancing Notes shall not have security in any case more extensive
than that which applied to the applicable Indebtedness being so refinanced and
shall not have obligors or contingent obligors that were not obligors or
contingent obligors in respect of such Indebtedness being refinanced;

 

42



--------------------------------------------------------------------------------

(vii) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness being refinanced except by an amount equal to accrued and unpaid
interest and a premium thereon plus other amounts paid, and commissions, fees
and expenses incurred, in connection with such refinancing and by an amount
equal to any existing commitments unutilized thereunder; and

(viii) the Net Cash Proceeds of such Refinancing Notes shall be applied,
substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Loans under the applicable Class of Loans being so
refinanced in accordance with Section 2.11.

“Register” has the meaning specified in Section 9.07(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Related Business” has the meaning specified in Section 6.03.

“Related Business Assets” means any property, plant, equipment or other assets
(excluding assets that are qualified as current assets under GAAP) to be used or
useful by the Company or a Restricted Subsidiary in a Related Business or
capital expenditures relating thereto.

“Related Funds” means, with respect to any Lender that is an Approved Fund, any
other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys, consultants and representatives
of such Person and of such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 8.06(b).

“Required Lenders” means at any time Lenders owed or holding at least a majority
in interest of the sum of the (a) aggregate principal amount of all Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in Letters of Credit
and Swingline Exposure being deemed “held” by such Revolving Credit Lender for
purposes of this definition), (b) the aggregate principal amount of the Term
Loans and (c) the aggregate unused amount of the Commitments; provided that the
Total Revolving Credit Outstandings of, and the Loans owed to and the
Commitments held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in Letters of Credit
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate Unused Revolving Credit Commitments; provided that
the Unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

 

43



--------------------------------------------------------------------------------

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall in each case be
excluded for purposes of making a determination of Required Term Lenders.

“Resignation Effective Date” has the meaning specified in Section 8.06(a).

“Responsible Officer” of any Person means any executive officer or Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement and in respect of an English Loan Party shall include its
company secretary.

“Restricted Debt Payment” has the meaning specified in Section 6.10(b).

“Restricted Lender” has the meaning specified in Section 8.13.

“Restricted Payments” has the meaning specified in Section 6.06.

“Restricted Subsidiary” means any Subsidiary (it being agreed that, at all times
prior to the consummation of the Spinco Acquisition, “Subsidiaries” shall be
determined as if the Spinco Acquisition had been consummated immediately prior
to the initial funding of the Loans hereunder) that is not an Unrestricted
Subsidiary.

“Revolver Extension Request” has the meaning given to such term in
Section 2.23(b).

“Revolver Extension Series” has the meaning given to such term in
Section 2.23(b).

“Revolving Credit Borrowing” means a Borrowing consisting of simultaneous
Revolving Credit Loans of the same Type made by each of the Revolving Credit
Lenders.

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment” or (b) if such Lender has entered into an
Assignment and Assumption, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(c), as such Lender’s
“Revolving Credit Commitment”, as such amount may be reduced pursuant to
Section 2.06 or increased pursuant to Section 2.24. The aggregate amount of the
Lenders’ Revolving Credit Commitments as of the Closing Date is $300,000,000.
Unless the context shall otherwise require, the term “Revolving Credit
Commitments” shall include any Incremental Revolving Credit Commitments, any
Extended Revolving Credit Commitments and any revolving commitments under any
Specified Refinancing Debt.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate principal Dollar Amount at such time of all outstanding Revolving
Credit Loans of such Lender, plus the aggregate amount at such time of such
Lender’s L/C Exposure, plus the aggregate amount at such time of such Lender’s
Swingline Exposure.

“Revolving Credit Facility” means, at any time, (a) on or prior to the Revolving
Credit Facility Maturity Date, the aggregate amount of the Revolving Credit
Commitments at such time and (b) thereafter, the sum of the aggregate principal
amount of the Revolving Credit Loans and Swingline Loans outstanding at such
time plus the Stated Amount of all Letters of Credit outstanding at such time.

 

44



--------------------------------------------------------------------------------

“Revolving Credit Facility Maturity Date” means (I) except as provided in clause
(II) below, the earlier of (a) the fifth anniversary of the Closing Date and
(b) the date of termination in whole of the Revolving Credit Commitments
pursuant to Section 2.06 or 7.01, or (II) solely with respect to any Extended
Revolving Credit Commitments, the final maturity date and/or commitment
termination date applicable thereto as specified in the applicable Revolver
Extension Request accepted by the respective Lender or Lenders.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or a Revolving Credit Loan at such time.

“Revolving Credit Loan” means an advance by a Revolving Credit Lender to a
Borrower as part of a Revolving Credit Borrowing and refers to a Base Rate Loan
or a Eurocurrency Rate Loan (each of which shall be a “Type” of Revolving Credit
Loan). Unless the context shall otherwise require, the term “Revolving Credit
Loan” shall include any Incremental Revolving Credit Loans, any Loans under
Extended Revolving Credit Commitments and any Specified Refinancing Revolving
Loan.

“Revolving Credit Note” means a promissory note of a Borrower payable to any
Revolving Credit Lender and its registered assigns, delivered pursuant to a
request made under Section 2.17 in substantially the form of Exhibit A-1 hereto.

“S&P” means Standard & Poor’s Ratings Group, a division of S&P Global Inc., and
any successor to its rating agency business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person owned 50% or more by or
Controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means economic or financial sanctions imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” has the meaning assigned to such term in the definition of “LIBOR
Rate”.

“SEC” means the Securities and Exchange Commission.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of each Loan Party or other Restricted
Subsidiary (whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) arising in respect of Cash
Management Services that (i) (a) are owed to the Agent, the Arrangers or an
Affiliate of any of the foregoing, or to any Person that, at the time such
obligations were incurred, was the Agent, an Arranger or an Affiliate of any of
the foregoing, (b) were owed on the Closing Date to a Person that was a Lender
or an Affiliate of a Lender as of the Closing Date or (c) are owed to a Person
that was a Lender or an Affiliate of a Lender at the time such obligations were
incurred and (ii) are designated in writing by the Company as “Secured Cash
Management Obligations”.

 

45



--------------------------------------------------------------------------------

“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of each Loan Party or other Restricted Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Hedge Agreements that
(i) (a) are owed to the Agent, the Arrangers or an Affiliate of any of the
foregoing, or to any Person that, at the time such obligations were incurred,
was the Agent, an Arranger or an Affiliate of any of the foregoing, (b) were
owed on the Closing Date to a Person that was a Lender or an Affiliate of a
Lender as of the Closing Date or (c) are owed to a Person that was a Lender or
an Affiliate of a Lender at the time such obligations were incurred and (ii) are
designated in writing by the Company as “Secured Hedging Obligations”; provided
that Secured Hedging Obligations shall not include any Excluded Swap
Obligations.

“Secured Parties” means (a) each of the Lenders, (b) the Agent, (c) the
Collateral Agent, (d) the Swingline Lender, (e) each Issuing Bank, (f) each Cash
Management Bank, (g) each Hedge Bank, (h) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (i) the successors and assigns of each of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended.

“Security and Guarantee Documents” means each and any of the Mortgages, the
Guarantee and Collateral Agreement, the Perfection Certificate, security
agreements, and/or other instruments and documents executed and delivered on or
after the Closing Date in connection with securing and/or guaranteeing the
Facilities.

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) an amount
equal to (i) the Total Senior Secured Debt on such date less (ii) the aggregate
amount of Unrestricted Cash on such date to (b) EBITDA for the most recently
ended Test Period.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the present assets of such Person is greater than the
total amount of liabilities (subordinated, contingent or otherwise) of such
Person, (b) the present fair salable value of the assets of such Person is
greater than the total amount that will be required to pay the probable
liability of such Person on the sum of its debts and other liabilities
(subordinated, contingent or otherwise) as they become absolute and matured,
(c) such Person has not incurred, does not intend to, and does not believe that
it will, incur debts or liabilities (subordinated, contingent or otherwise)
beyond such Person’s ability to pay such debts and liabilities as they become
due (whether at maturity or otherwise) and (d) such Person does not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are now conducted and are proposed to be conducted.
The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Incremental Term Commitments” has the meaning specified in
Section 2.24.

 

46



--------------------------------------------------------------------------------

“Specified Incremental Term Facility” means, at any time, the aggregate
principal amount of any Specified Incremental Term Loans outstanding at such
time.

“Specified Incremental Term Loans” has the meaning specified in Section 2.24.

“Specified Refinancing Debt” has the meaning given to such term in
Section 2.22(a).

“Specified Refinancing Revolving Loans” means Specified Refinancing Debt
constituting revolving loans.

“Specified Refinancing Term Loans” means Specified Refinancing Debt constituting
Term Loans.

“Specified Representations” means the representations and warranties set forth
in Sections 4.01 (with respect to the organizational existence of the Loan
Parties only), 4.02, 4.03 (solely as it relates to the execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party and
excluding clauses (i)(a), (i)(c) and (i)(d) and (ii)), 4.05, 4.08, 4.09, 4.11,
4.16(b) (excluding reference to “anti-terrorism”), 4.16(c)(i) and 4.18.

“Specified Transactions” means (a) the Transactions and (b)(i) any Investment
that results in a Person becoming a Restricted Subsidiary, (ii) any Permitted
Acquisition, or any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person,
whether by merger, consolidation, amalgamation or otherwise, (iii) any
Disposition that results in a Restricted Subsidiary ceasing to be a Restricted
Subsidiary, (iv) any Disposition of a business unit, line of business or
division of the Company or any of the Restricted Subsidiaries, in each case
whether by merger, consolidation, amalgamation or otherwise, (v) any designation
of a Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary,
(vi) any incurrence or repayment of Indebtedness (other than Indebtedness
incurred or repaid under any revolving credit facility in the Ordinary Course of
Business for working capital purposes) and (vii) any other transaction that by
the terms of this Agreement requires any financial ratio or test to be
determined on a “pro forma basis” or to be given “pro forma effect”.

“Spinco” means Stevens Holding Company, Inc., a Delaware corporation.

“Spinco Acquisition” means the acquisition by the Company of 100% of the equity
interests of Spinco through the Spinco Merger pursuant to the Acquisition
Agreement.

“Spinco Audited Financial Statements” has the meaning assigned to such term in
Section 3.01(j)(b)(i).

“Spinco Distribution” means the disposition by Fortive of all of the outstanding
equity of Spinco to Fortive stockholders pursuant to the Spinco Separation
Agreement.

“Spinco Internal Restructuring” has the meaning assigned to the term “Internal
Restructuring” in the Spinco Separation Agreement.

“Spinco Material Adverse Effect” shall mean any effect, change, event or
circumstance that, considered together with all other effects, changes, events
or circumstances, (a) is or would reasonably be expected to be or to become
materially adverse to, or has or would reasonably be expected to have or result
in a material adverse effect on the business, assets, financial condition or
results of operations of the A&S Business (as defined in the Acquisition
Agreement) taken as a whole; provided, however, that in no event shall any
effect, change, event or circumstance resulting from any of the

 

47



--------------------------------------------------------------------------------

following, alone or in combination, be deemed to constitute, or be taken into
account in determining whether there has occurred, a Spinco Material Adverse
Effect: (i) conditions generally affecting the industry in which the A&S
Business compete or the U.S. or global economy as a whole, to the extent that
such conditions (including any changes arising out of acts of terrorism, war,
weather conditions or other force majeure events) do not have a disproportionate
impact on the A&S Business taken as a whole, relative to other companies in the
industry in which the A&S Business operate; (ii) general conditions in the
financial markets, and any changes therein (including any changes arising out of
acts of terrorism, war, weather conditions or other force majeure events), to
the extent that such conditions do not have a disproportionate impact on the A&S
Business, taken as a whole, relative to other companies in the industry in which
the A&S Business operates; (iii) changes in the trading price or trading volume
of Fox Common Stock (as defined in the Acquisition Agreement) (it being
understood, however, that, except as otherwise provided in clauses (i), (ii),
(iv), (v), (vi), (vii) or (viii) of this sentence, any effect, change, event or
circumstance giving rise to or contributing to such changes in the trading price
or trading volume of Fox Common Stock may give rise to a Spinco Material Adverse
Effect and may be taken into account in determining whether a Spinco Material
Adverse Effect has occurred); (iv) changes in GAAP (or any interpretations of
GAAP) or Legal Requirements (as defined in the Acquisition Agreement) applicable
to the A&S Business, to the extent that such conditions do not have a
disproportionate impact on the A&S Business taken as a whole, relative to other
companies in the industry in which the A&S Business operates; (v) the failure to
meet public estimates or forecasts of revenues, earnings of other financial
metrics, in and of itself, or the failure to meet internal projections,
forecasts or budgets of revenues, earnings or other financial metrics, in and of
itself (it being understood, however, that, except as otherwise provided in
clauses (i), (ii), (iii), (iv), (vi), (vii) or (viii) of this sentence, any
effect, change, event or circumstance giving rise to or contributing to any such
failure may give rise to a Spinco Material Adverse Effect and may be taken into
account in determining whether a Spinco Material Adverse Effect has occurred);
(vi) any stockholder or derivative litigation arising from or relating to this
Agreement or the Contemplated Transactions (as defined in the Acquisition
Agreement); (vii) effects, changes, events or circumstances resulting directly
from the announcement or pendency of this Agreement or the Contemplated
Transactions, including loss of employees, suppliers or customers (including
changes in customer bidding procedures or testing or award or scope of survey
and/or loss of customer orders or Contracts (as defined in the Acquisition
Agreement)) and any related decrease in sales volume of Newco Products (as
defined in the Acquisition Agreement) (it being understood that this clause
(vii) shall not apply with respect to any representation or warranty contained
in this Agreement to the extent that the purpose of such representation or
warranty is to address the consequences from this Agreement and the Contemplated
Transactions); or (viii) any items disclosed on Section 2 of the Fox Disclosure
Letter (as defined in the Acquisition Agreement) or (b) would prevent or
materially impair Fortive from complying with its obligations hereunder or
consummating the Contemplated Transactions.

“Spinco Merger” means the merger of the Spinco Merger Sub with and into Spinco
pursuant to the Acquisition Agreement.

“Spinco Merger Sub” means McHale Acquisition Corp., a Delaware corporation and
wholly owned subsidiary of the Company.

“Spinco Notes” means the 6.125% Notes due 2026 issued by Spinco on the Closing
Date under the Spinco Notes Indenture.

“Spinco Notes Indenture” means that certain Indenture, dated as of October 1,
2018, among Spinco, as issuer, the guarantors from time to time party thereto
and The Bank of New York Mellon Trust Company N.A., as trustee, as amended from
time to time (including by that certain Supplemental Indenture, dated as of
October 1, 2018, among Spinco, the Company, the other guarantors party thereto
and The Bank of New York Mellon Trust Company N.A., as trustee).

 

48



--------------------------------------------------------------------------------

“Spinco Notes Obligor” means Spinco, the Borrowers, the Subsidiary Guarantors
and each other Subsidiary that is required to provide a guarantee in respect of
the Spinco Notes pursuant to the Spinco Notes Indenture (as in effect on the
date hereof).

“Spinco Separation” has the meaning assigned to the term “Separation” in the
Spinco Separation Agreement.

“Spinco Separation Agreement” means the Separation and Distribution Agreement,
dated as of March 7, 2018, by and between Fortive, Spinco and the Company,
together with all schedules, exhibits and annexes thereto.

“Spinco Special Cash Payment” means the special cash payment by Spinco to
Fortive in an amount not to exceed $400,000,000 pursuant to the Spinco
Separation Agreement.

“Spinco Transfer” has the meaning assigned to the term “Newco Contribution” in
the Spinco Separation Agreement.

“Stated Amount” of a Letter of Credit at any time means the maximum amount that
may be drawn under such Letter of Credit at such time; provided, however, that
(x) with respect to any Letter of Credit that, by its terms or the terms of any
L/C Related Document, provides for one or more automatic increases in the
maximum amount that may be drawn thereunder, the Stated Amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time and (y) the Stated Amount of any Letter of
Credit denominated in any Foreign Currency shall be determined by reference to
the Dollar Amount thereof most recently determined as of such time.

“Subject Proceeds” has the meaning assigned to such term in Section 2.11(b)(v).

“Subsidiary” means any subsidiary of the Company.

“subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, entity, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture, limited liability company or entity, or (c) the beneficial
interest in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
subsidiaries or by one or more of such Person’s other subsidiaries.

“Subsidiary Guarantors” means each Domestic Restricted Subsidiary listed on
Schedule II (such Domestic Restricted Subsidiaries not to include any Excluded
Subsidiary) and each other Domestic Restricted Subsidiary that is or becomes a
party to any of the Security and Guarantee Documents (such Domestic Restricted
Subsidiaries not to include any Excluded Subsidiary), unless and until released
as a Subsidiary Guarantor pursuant to the terms hereof or of the Security and
Guarantee Documents.

“Swap” has the meaning assigned to such term in Section 1a(47) of the Commodity
Exchange Act.

 

49



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a Swap.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Ratable Share of the total Swingline Exposure at such
time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007 (or, if such payment system ceases to be
operative, such other payment system, if any, determined by the Administrative
Agent to be a suitable replacement).

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Borrowing” means a portion of the Term Loans (as to which each Term Lender
has a ratable part) that (a) bears interest by reference to the Base Rate or
(b) bears interest by reference to the Eurocurrency Rate and has a single
Interest Period.

“Term Commitment” means, as to any Lender, the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto as such Lender’s “Term Commitment”.

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans outstanding at such time.

“Term Lender” means, at any time, any Lender with a Term Commitment or an
outstanding Term Loan at such time.

“Term Loan” means an advance by a Term Lender to the Company under the Term
Facility and refers to a Base Rate Loan or a Eurocurrency Rate Loan (each of
which shall be a “Type” of Term Loan). Unless the context shall otherwise
require, “Term Loans” shall include any Incremental Term Loans (other than
Specified Incremental Term Loans), Specified Refinancing Term Loans and Extended
Term Loans. The aggregate principal amount of Term Loans as of the Closing Date
is $1,340,000,000.

“Term Loan Extension Request” has the meaning given to such term in
Section 2.23(a).

“Term Loan Extension Series” has the meaning given to such term in
Section 2.23(a).

“Term Loan Maturity Date” means (I) except as otherwise provided in clause
(II) below, the seventh anniversary of the Closing Date or (II) solely with
respect to any applicable Extended Term Loans, the final maturity date
applicable thereto as specified in the applicable Term Loan Extension Request
accepted by the respective Lender or Lenders.

 

50



--------------------------------------------------------------------------------

“Term Note” means a promissory note of the Company payable to any Term Lender
and its registered assigns, delivered pursuant to a request made under
Section 2.17 in substantially the form of Exhibit A-2 hereto.

“Test Period” means, on any date of determination, the period of four
consecutive full fiscal quarters of the Company most recently ended on or prior
to such date of determination for which financial statements have been delivered
pursuant to Section 5.07(a) or (b); provided that, prior to the first delivery
of financial statements pursuant to Section 5.07(a) or (b), the Test Period in
effect shall be the period of four consecutive full fiscal quarters of the
Company covered by the Pro Forma Financial Statements.

“Title Company” has the meaning specified in the definition of “Real Estate
Collateral Requirements.”

“Total Assets” means the total assets of the Company and the Restricted
Subsidiaries, determined on a Consolidated basis in accordance with GAAP, as
shown on the Consolidated balance sheet of the Company for the most recently
completed fiscal quarter for which financial statements have been delivered
pursuant to Section 5.07(a) or (b), as applicable (after taking into account the
adjustments required to remove the effects of any Unrestricted Subsidiaries
pursuant to Section 5.07); provided that prior to the initial delivery of
financial statements pursuant to Section 5.07, Total Assets shall be determined
by reference to the Pro Forma Financial Statements.

“Total Revolving Credit Outstandings” means the aggregate outstanding amount of
all Revolving Credit Loans, Swingline Loans and Letters of Credit.

“Total Senior Secured Debt” means, at any time and without duplication, the
aggregate amount of the total Funded Debt of the Company and the Restricted
Subsidiaries that is, as of such time (a) secured by a Lien on any asset or
property of the Company or any of the Restricted Subsidiaries and (b) not
expressly subordinated in right of payment and performance to the Obligations.

“Transactions” means collectively, (a) the consummation of the Acquisition
Transactions, (b) the execution, delivery and performance by the Loan Parties of
the Loan Documents to which they are a party and the initial funding of the
Loans hereunder, and (c) the payment of all fees, costs and expenses incurred or
payable by the Company or any of the Restricted Subsidiaries in connection with
the foregoing.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For the purposes hereof, the term “Rate” means the Base
Rate or the Eurocurrency Rate.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UK Borrower” means a Borrower incorporated under the laws of England and Wales,
or the laws of Scotland, as the case may be, and/or is resident for Tax purposes
solely in the United Kingdom on the date it becomes a party to this Agreement.

 

51



--------------------------------------------------------------------------------

“UK Non-Bank Lender” means,

 

  (a)

a Lender which falls within paragraph (a)(ii) of the definition of UK Qualifying
Lender which is a party to this Agreement on the date of this Agreement and
which has provided a UK Tax Confirmation to the Agent; and

 

  (b)

where a Lender becomes a party to this Agreement after the day on which this
Agreement is entered into, a Lender which gives a UK Tax Confirmation in the
Assignment and Assumption which it executes on becoming a party to this
Agreement.

“UK Qualifying Lender” means:

 

  (a)

A Lender which is beneficially entitled to interest payable to that Lender in
respect of any advance under a Loan Document and is:

 

  (i)

a Lender:

 

  a.

that is a bank (as defined for the purpose of section 879 of the ITA) making a
an advance under a Loan Document and is within the charge to United Kingdom
corporation tax with respect to any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
Section 18A of the CTA; or

 

  b.

in respect of an advance made under a Loan Document by a person that was a bank
(as defined for the purpose of section 879 of the ITA) at the time that that
advance was made and within the charge to United Kingdom corporation tax with
respect to any payments of interest made in respect of that advance;

 

  (ii)

a Lender which is:

 

  a.

a company resident in the United Kingdom for United Kingdom tax purposes;

 

  b.

a partnership, each member of which is:

(1) a company so resident in the United Kingdom; or

(2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

  c.

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company; or

 

  d.

a UK Treaty Lender;

 

52



--------------------------------------------------------------------------------

  (b)

a Lender which is a building society (as defined for the purposes of section 880
of the ITA) making an advance under a Loan Document.

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either:

 

  (a)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b)

a partnership each member of which is:

 

  (i)

a company so resident in the United Kingdom;

 

  (ii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning given by section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

  (iii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning given by section 19 of the CTA).

“UK Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by the United Kingdom from a payment under any Loan Document.

“UK Treaty Lender” means a Lender which:

 

  (a)

is treated as a resident of a UK Treaty State for the purposes of the Treaty;

 

  (b)

does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

 

  (c)

satisfies all other conditions under the Treaty for a payment of interest made
by a Borrower under any Loan Document to be fully exempt from United Kingdom
income Tax, except for this purpose it shall be assumed the following are
satisfied: (i) the completion of procedural formalities and (ii) any condition
in the Treaty that relates (expressly or by implication) to there not being a
special relationship between the applicable Borrower and such Lender or between
both of them and another Person (save where the Lender knew or ought reasonably
to have known that such condition would not be met).

“UK Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.

“Unfunded Loans/Participations” means (a) with respect to the Agent, the
aggregate amount, if any (i) made available to the applicable Borrower on the
assumption that each Lender has made such Lender’s share of the applicable
Borrowing available to the Agent as contemplated by Section 2.02(d) and
(ii) with respect to which a corresponding amount shall not in fact have been
returned to the Agent by the applicable Borrower or made available to the Agent
by any such Lender and (b) with respect to any Issuing Bank, the aggregate
amount, if any, of amounts drawn under Letters of Credit in respect of which a
Revolving Credit Lender shall have failed to make Revolving Credit Loans to
reimburse such Issuing Bank pursuant to Section 2.03(c).

 

53



--------------------------------------------------------------------------------

“Uniform Commercial Code” and “UCC” have the meanings assigned to the term
“Uniform Commercial Code” in the Guarantee and Collateral Agreement.

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to Issue Letters of Credit for the account
of the Borrowers or the other Restricted Subsidiaries in an amount equal to the
excess of (a) the amount of its Letter of Credit Commitment over (b) the
aggregate Stated Amount of all Letters of Credit issued by such Issuing Bank.

“Unrestricted Cash” means, as of any date, unrestricted cash and Cash
Equivalents owned by the Company and the Restricted Subsidiaries on such date.

“Unrestricted Subsidiary” means (i) any Subsidiary (other than the Company,
Spinco or any other Borrower) designated as such in accordance with Section 6.13
and (ii) any Subsidiary of such designated Subsidiary; provided that in order to
continue to qualify as an Unrestricted Subsidiary, (A) at no time shall any
creditor of any such Subsidiary have any claim (whether pursuant to a guarantee,
by operation of law or otherwise) against the Company or any Restricted
Subsidiary in respect of any Indebtedness or other obligation of any such
Subsidiary and (B) at no time shall the Company or any Restricted Subsidiary
have any direct or indirect obligation to subscribe for additional Equity
Interests of such Subsidiary.

“Unused Revolving Credit Commitment” means, with respect to each Revolving
Credit Lender at any time, (a) such Lender’s Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal Dollar Amount of all
Revolving Credit Loans made by such Lender (in its capacity as a Revolving
Credit Lender) and outstanding at such time, plus (ii) such Lender’s Ratable
Share of (A) the aggregate Stated Amount (provided that with respect to any
Letter of Credit denominated in any Foreign Currency, the applicable Dollar
Amount thereof shall be determined by reference to the Exchange Rate in Dollars
at such time) at such time of all the Letters of Credit outstanding at such time
and (B) the aggregate principal Dollar Amount of all Revolving Credit Loans made
by each Issuing Bank pursuant to Section 2.03(c) that have not been ratably
funded by such Lender and outstanding at such time, plus (iii) except for the
purposes of Section 2.05(a), such Lender’s Swingline Exposure such time.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(g)(ii)(B)(iii).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right to vote
has been suspended by the happening of such a contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing:
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

 

54



--------------------------------------------------------------------------------

“Withholding Agent” means any Loan Party and the Agent.

“Yearly Limit” means the meaning assigned to such term in Section 6.06(e).

“Yield Differential” has the meaning assigned to such term in Section 2.24(b).

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including”, the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as in effect in the United States from time to time (“GAAP”);
provided that (a) if there is any change in GAAP from such principles applied in
the preparation of the audited financial statements of the Company referred to
in Section 4.06 (“Initial GAAP”) that is material in respect of the calculation
of compliance with any Financial Covenant and/or any other financial ratio or
financial test used herein, the Company shall give prompt notice of such change
to the Agent and the Lenders, (b) if the Company notifies the Agent that the
Company requests an amendment of any provision hereof to eliminate the effect of
any change in GAAP (or the application thereof) from Initial GAAP (or if the
Agent or the Required Lenders request an amendment of any provision hereof for
such purpose), regardless of whether such notice is given before or after such
change in GAAP (or the application thereof), then the Agent and the Company
shall negotiate in good faith to amend such ratio, basket, requirement or other
provision to preserve the original intent thereof in light of such change in
GAAP or the application thereof (subject to the approval of the Required Lenders
not to be unreasonably withheld, conditioned or delayed); provided, however,
that such provision shall be applied on the basis of generally accepted
accounting principles as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision is amended in accordance herewith. Notwithstanding any changes in
GAAP, any lease of the Company or any Subsidiary that would be characterized as
an operating lease under GAAP in effect on the Closing Date, whether such lease
is entered into before or after the Closing Date, shall not constitute
Indebtedness or a Capital Lease under this Agreement or any other Loan Document
as a result of such changes in GAAP. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 133 and 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined
therein.

SECTION 1.04. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar

 

55



--------------------------------------------------------------------------------

import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. It is
understood and agreed that any Indebtedness, Lien, Restricted Payment,
Restricted Debt Payment, Investment, Disposition or Affiliate transaction need
not be permitted solely by reference to one category of permitted Indebtedness,
Lien, Restricted Payment, Restricted Debt Payment, Investment, Disposition or
Affiliate transaction under Sections 6.01, 6.06, 6.08, 6.09, 6.10(b), 6.12 and
6.14 or the definition of Permitted Lien (including, for the avoidance of doubt,
with respect to the components of the Incremental Facility Amount),
respectively, but may instead be permitted in part under any combination of
categories available under the applicable covenant (or definition) (it being
understood that compliance with each such section is separately required). For
purposes of determining compliance at any time with Sections 6.01, 6.08, 6.09,
6.10(b), 6.12 and 6.14, in the event that any Indebtedness, Lien, Restricted
Debt Payment, Investment, Disposition or Affiliate transaction, as applicable,
meets the criteria of more than one of the categories of transactions or items
permitted pursuant to any clause (including any subclause) of such Sections
6.01, 6.08, 6.09, 6.10(b), 6.12 and 6.14 or the definition of Permitted Lien
(including, for the avoidance of doubt, with respect to the components of the
Incremental Facility Amount), the Company, in its sole discretion, may, from
time to time, reclassify such transaction or item (or portion thereof) and will
only be required to include the amount and type of such transaction (or portion
thereof) in any one category, in each case to the extent compliant therewith at
the time of such reclassification.

SECTION 1.05. Additional Agreed Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than Dollars, Euros
and Pounds Sterling; provided that such requested currency is a lawful currency
that is readily available and freely transferable and convertible into Dollars
and available in the London interbank deposit market. In the case of any such
request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent and the Revolving
Credit Lenders; and in the case of any such request with respect to the issuance
of Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the applicable Issuing Bank.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty Business Days prior to the date of the desired Revolving
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the Issuing Bank, in its or their sole discretion). In the case of
any such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Revolving Credit Lender thereof; and in the case of
any such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify the Issuing Banks thereof. Each Revolving Credit Lender (in the
case of any such request pertaining to Eurocurrency Rate Loans) or Issuing Bank
(in the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., ten Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

56



--------------------------------------------------------------------------------

(c) Any failure by a Revolving Credit Lender or Issuing Bank, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Credit Lender or
Issuing Bank, as the case may be, to permit Eurocurrency Rate Loans to be made
or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Credit Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Agreed Currency hereunder for purposes of any Borrowings of
Eurocurrency Rate Loans; and if the Administrative Agent and any Issuing Banks
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Agreed Currency hereunder for
purposes of any Letter of Credit issuances by such Issuing Banks. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the Company. Any specified currency of an Existing Letter of
Credit that is neither Dollars nor one of the Agreed Currencies specifically
listed in the definition of “Agreed Currency” shall be deemed an Agreed Currency
with respect to such Existing Letter of Credit only.

SECTION 1.06. Cashless Rolls. Notwithstanding anything to the contrary contained
in this Agreement or in any other Loan Document, to the extent that any Lender
extends the maturity date of, or replaces, renews or refinances, any of its
then-existing Loans with Incremental Loans, Specified Refinancing Term Loans,
Specified Refinancing Revolving Loans, Extended Term Loans, advances of
revolving credit under Extended Revolving Credit Commitments or loans incurred
under a new credit facility, in each case, to the extent such extension,
replacement, renewal or refinancing is effected by means of a “cashless roll” by
such Lender, such extension, replacement, renewal or refinancing shall be deemed
to comply with any requirement hereunder or any other Loan Document that such
payment be made “in immediately available funds”, “in Cash”, “in Dollars” or any
other similar requirement.

SECTION 1.07. Pro Forma Calculations, Etc. (a) Notwithstanding anything to the
contrary herein, the Consolidated Interest Coverage Ratio, the Leverage Ratio
and the Senior Secured Leverage Ratio shall be calculated in the manner
prescribed by this Section 1.07; provided that when calculating any such ratio
for the purpose of (i) the definition of Applicable Margin or Applicable
Percentage, (ii) any mandatory prepayment under Section 2.11(b)(iii) or
(iii) actual compliance with any Financial Covenant, the events set forth in
clauses (b), (c) and (d) below that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

(b) For purposes of calculating the Consolidated Interest Coverage Ratio, the
Leverage Ratio, the Senior Secured Leverage Ratio and Total Assets, and for
purposes of determining whether any Restricted Subsidiary is an Immaterial
Subsidiary, all Specified Transactions (and the incurrence or repayment of any
Indebtedness by the Company or any of the Restricted Subsidiaries and the
granting or terminating of any Liens in connection therewith) that have been
consummated (i) during the applicable Test Period or (ii) subsequent to such
Test Period and prior to or substantially simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in EBITDA and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable Test Period.

(c) If pro forma effect is to be given to a Specified Transaction, the pro forma
calculations shall be made in good faith based upon reasonable assumptions by a
Financial Officer of the Company and include only those adjustments that are
(A) directly attributable to the Specified Transactions with respect to which
such adjustments are to be made, (B) factually supportable and reasonably
identifiable (in the good faith determination of a Financial Officer of the
Company) (and, for the avoidance of doubt, the adjustments referred to above
(and subject to the requirements specified therein) may include adjustments that
reflect cost savings, operating expense reductions, and synergies as described
in clause (l) of the definition of “EBITDA”). For the avoidance of doubt, all
pro

 

57



--------------------------------------------------------------------------------

forma adjustments shall be consistent with, and subject to, the caps and limits
set forth in the applicable definitions herein. To the extent compliance with
any Financial Covenant is being tested prior to the first test date under such
Financial Covenant, in order to determine permissibility of any action by the
Company or the Restricted Subsidiaries, such compliance shall be tested against
the applicable ratio for such first test date.

(d) In the event that the Company or any of the Restricted Subsidiaries incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included directly or
indirectly in the calculation of the Consolidated Interest Coverage Ratio, the
Leverage Ratio or the Senior Secured Leverage Ratio (other than Indebtedness
incurred or repaid under any revolving credit facility (including the Revolving
Credit Facility) in the Ordinary Course of Business for working capital
purposes) subsequent to the end of the applicable Test Period and prior to or
substantially simultaneously with the event for which the calculation of any
such ratio is made, then the Consolidated Interest Coverage Ratio, the Leverage
Ratio and/or the Senior Secured Leverage Ratio shall be calculated giving pro
forma effect to such incurrence or repayment of Indebtedness, to the extent
required, as if the same had occurred on the first day of the applicable Test
Period (in the case of the Consolidated Interest Coverage Ratio) or on the last
day of the applicable Test Period (in all other cases).

(e) Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (i) compliance with any financial ratio or test
(including any Consolidated Interest Coverage Ratio test, Leverage Ratio test,
any Senior Secured Leverage Ratio test or the amount of Total Assets or the
amount of EBITDA) or (ii) the absence of a Default or Event of Default (or any
type of Default or Event of Default) as a condition to the making of any Limited
Condition Acquisition or incurrence of Indebtedness in connection therewith, the
determination of whether the relevant condition is satisfied may be made, at the
election of the Company, at the time of (or on the basis of the financial
statements for the most recently ended Test Period at the time of) either
(x) the execution of the definitive agreement with respect to such Limited
Condition Acquisition or (y) the consummation of the Limited Condition
Acquisition and related incurrence of Indebtedness, in each case, after giving
effect to the relevant Limited Condition Acquisition and related incurrence of
Indebtedness, on a pro forma basis. If the Company has made such an election to
test at the time of the execution of the definitive agreement with respect to
such Limited Condition Acquisition, then, in connection with any subsequent
calculation of any ratio or test on or following the relevant determination
date, and prior to the earlier of (x) the date on which such Limited Condition
Acquisition is consummated or (y) the date that the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, any such ratio or test shall be
calculated on (A) a pro forma basis assuming such Limited Condition Acquisition
or any transactions in connection therewith (including any incurrence of
Indebtedness, Liens and the use of proceeds thereof) has been consummated, and
also on (B) a standalone basis without giving effect to such Limited Condition
Acquisition and any such transactions in connection therewith. In addition, if
the proceeds of an Incremental Commitment are to be used to finance a Limited
Condition Acquisition, then at the option of the Company and subject to the
agreement of the lenders providing such financing, the commitments in respect
thereof may be subject to customary “SunGard” conditionality.

(f) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision (or a component of a provision, including a component of the
definition of “Incremental Facility Amount”) of this Agreement that does not
require compliance with a financial ratio (any such amounts, the “Fixed
Amounts”) substantially concurrently with any such amounts incurred or
transactions entered into (or consummated) in reliance on a provision (or a
component of a provision, including a component of the

 

58



--------------------------------------------------------------------------------

definition of “Incremental Facility Amount”) of this Agreement that requires
compliance with a financial ratio (including Section 6.15 hereof, any
Consolidated Interest Coverage Ratio, any Senior Secured Leverage Ratio test or
any Leverage Ratio test) (any such amounts, the “Ratio-Based Amounts”), it is
understood and agreed that the Fixed Amounts shall be disregarded in the
calculation of the financial ratio or test applicable to any substantially
concurrent utilization of the Ratio-Based Amounts within the same covenant or
Section; provided that the foregoing shall not apply to Restricted Payments.
Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that requires compliance with a financial ratio or
test, and with respect to any other determination that is made on the basis of
Total Assets or any other financial measure, at all times prior to the first
delivery of financial statements pursuant to Section 5.07(a) or (b), compliance
shall be determined based on the Pro Forma Financial Statements.

SECTION 1.08. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”) or by Type (e.g., a “Eurocurrency Rate Loan”) or by Class and Type
(e.g., a “Eurocurrency Rate Revolving Credit Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Credit Borrowing”) or by
Type (e.g., a “Eurocurrency Rate Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Rate Revolving Credit Borrowing”).

SECTION 1.09. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of conversion or
continuation of any Borrowing as a Eurocurrency Borrowing;

(b) the Stated Amount and L/C Exposure as of the date of each request for the
issuance, amendment, renewal or extension of any Letter of Credit; and

(c) all outstanding Revolving Credit Loans and the L/C Exposure on and as of the
last Business Day of each calendar quarter and, during the continuation of an
Event of Default, on any other Business Day elected by the Administrative Agent
in its discretion or upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Borrowing, Letter of Credit or L/C
Exposure for which a Dollar Amount is determined on or as of such day.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Loans and Letters of Credit. (a) The Term Loans. Subject to
the terms and conditions set forth herein, each Term Lender severally (and not
jointly) agrees to make a single loan to the Company on the Closing Date in
Dollars in an amount not to exceed such Lender’s Term Commitment. Amounts
borrowed in respect of the Term Loans and repaid or prepaid may not be
reborrowed. The initial Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective initial
Term Commitments.

 

59



--------------------------------------------------------------------------------

(b) The Revolving Credit Loans. Each Revolving Credit Lender severally (and not
jointly) agrees, on the terms and conditions set forth herein, to make Revolving
Credit Loans in Agreed Currencies to the Borrowers from time to time on any
Business Day during the Availability Period in a Dollar Amount not to exceed
such Revolving Credit Lender’s Unused Revolving Credit Commitment; provided that
in no event shall the aggregate principal Dollar Amount of Revolving Credit
Loans made on the Closing Date exceed the amount permitted by Section 2.18;
provided, further, that in no event shall the aggregate Dollar Amount of the
total Revolving Credit Exposures denominated in Foreign Currencies exceed the
Multicurrency Sublimit. Each Revolving Credit Borrowing shall be in an amount
not less than the Borrowing Minimum or the Borrowing Multiple in excess thereof
and shall consist of Revolving Credit Loans of the same Type made on the same
day by the Revolving Credit Lenders ratably according to their respective
Revolving Credit Commitments. Within the limits of each Lender’s Revolving
Credit Commitment, the Borrowers may borrow under this Section 2.01(b), prepay
pursuant to Section 2.11 and reborrow under this Section 2.01(b). Any Swingline
Loan shall be made in accordance with the procedures set forth in Section 2.04.

(c) Letters of Credit. (i) Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Agreement, to issue Letters of Credit (which shall
not, unless otherwise agreed by the applicable Issuing Bank, be trade or
commercial letters of credit) (each, together with the Existing Letters of
Credit, a “Letter of Credit”) denominated in Agreed Currencies for the account
of the Borrowers and the other Restricted Subsidiaries from time to time on any
Business Day during the period from the Closing Date until 5 Business Days
before the Revolving Credit Facility Maturity Date in an aggregate Stated Amount
(i) for all Letters of Credit issued by each Issuing Bank not to exceed at any
time the lesser of (x) the Letter of Credit Facility at such time and (y) such
Issuing Bank’s Letter of Credit Commitment at such time, (ii) for each such
Letter of Credit not to exceed an amount equal to the Unused Revolving Credit
Commitments of the Revolving Credit Lenders at such time and (iii) for all
Letters of Credit issued by all Issuing Banks not to exceed at any time the
Letter of Credit Facility; provided that in no event shall the aggregate Dollar
Amount of the total Revolving Credit Exposures denominated in Foreign Currencies
exceed the Multicurrency Sublimit; provided, further, that no Revolving Credit
Lender’s Revolving Credit Exposure shall exceed its Revolving Credit Commitment.
Within the limits referred to above, the Borrowers may from time to time request
the issuance of Letters of Credit under this Section 2.01(c).

(ii) No Letter of Credit shall have an expiration date (including all rights of
the applicable Borrower or the beneficiary to require renewal) later than the
earlier of (x) 5 Business Days before the Revolving Credit Facility Maturity
Date and (y) one year after the date of Issuance thereof (or such longer period
agreed to by the applicable Issuing Bank in its sole discretion which in no
event shall extend beyond the date referred to in clause (x) above), but may by
its terms be renewable annually automatically or upon written notice (a “Notice
of Renewal”) given to the applicable Issuing Bank and the Agent on or prior to
any date for Notice of Renewal set forth in such Letter of Credit but in any
event at least three Business Days prior to the date of the expiration of such
Letter of Credit (or such shorter period as the Issuing Bank shall agree);
provided that the terms of each Letter of Credit that is automatically renewable
annually (“Auto-Extension Letter of Credit”) shall permit the applicable Issuing
Bank to prevent any such extension at least once in each 12-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such 12-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the applicable Issuing
Bank, no Borrower shall be required to make a specific request to such Issuing
Bank for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
applicable Issuing Bank to permit the extension of such Letter of Credit at any
time to an expiry date not later than five Business Days before the Revolving
Credit Facility Maturity Date; provided, however, that

 

60



--------------------------------------------------------------------------------

such Issuing Bank shall not permit any such extension if (A) such Issuing Bank
has reasonably determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit (as extended) under the
terms hereof, or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date from the Agent, any Lender or the applicable Borrower
that one or more of the applicable conditions specified in Section 3.02 is not
then satisfied, and in each such case directing such Issuing Bank not to permit
such extension.

(d) Each Lender having an Incremental Term Commitment, severally and not
jointly, hereby agrees, subject to the terms and conditions set forth herein and
in the applicable Incremental Assumption Agreement, to make Incremental Term
Loans to the Company, in an aggregate principal amount not to exceed its
Incremental Term Commitment. Amounts paid or prepaid in respect of Incremental
Term Loans may not be reborrowed.

SECTION 2.02. Making the Loans. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) noon (Local Time) on the third Business Day (or, in the case of the proposed
Borrowing to be made on the Closing Date (which shall be in Dollars), 9:00 A.M.
(Local Time) one Business Day (or such shorter period as is approved by the
Agent)) prior to the date of the proposed Borrowing (or, in the case of a
proposed Borrowing in a Foreign Currency, the fourth Business Day prior to the
date of the Proposed Borrowing) in the case of a Borrowing consisting of
Eurocurrency Rate Loans or (y) noon (Local Time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Loans, by the
applicable Borrower to the Agent, which shall give to each Appropriate Lender
prompt notice thereof by fax or e-mail. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or fax in substantially the form of Exhibit B hereto (or in such other form as
may be acceptable to the Agent), specifying therein the Borrower requesting such
Borrowing and the requested, (i) date and Facility of such Borrowing, (ii) Type
of Loans comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurocurrency Rate Loans,
Agreed Currency and initial Interest Period. Each Appropriate Lender shall
(1) before noon (Local Time) on the date of such Borrowing, in the case of a
Borrowing consisting of Eurocurrency Rate Loans and (2) before 2:00 P.M. (Local
Time) on the date of such Borrowing, in the case of a Borrowing consisting of
Base Rate Loans, make available for the account of its Applicable Lending Office
to the Agent at the applicable Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing. After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the applicable Borrower at the Agent’s
address referred to in Section 9.02 or at the applicable Payment Office, as the
case may be.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Loans for any Borrowing if the aggregate
amount of such Borrowing is less than the Borrowing Minimum or if the obligation
of the Lenders to make Eurocurrency Rate Loans shall then be suspended pursuant
to Section 2.09 or 2.13, and (ii) the Eurocurrency Rate Loans may not be
outstanding as part of more than six separate Term Borrowings and ten separate
Revolving Credit Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the applicable
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Loans, the Company shall
indemnify each Appropriate Lender against any loss, cost or expense incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth herein, including any loss (including loss of margin), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Loan to be made by such Lender
as part of such Borrowing when such Loan, as a result of such failure, is not
made on such date.

 

61



--------------------------------------------------------------------------------

(d) Unless the Agent shall have received notice from an Appropriate Lender prior
to the time of any Borrowing that such Lender will not make available to the
Agent such Lender’s ratable portion of such Borrowing, the Agent may assume that
such Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the applicable Borrower
on such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Agent, such Lender and
the applicable Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the applicable Borrower until the
date such amount is repaid to the Agent, at (i) in the case of the applicable
Borrower, the higher of (A) the interest rate applicable at the time to the
Loans comprising such Borrowing and (B) the cost of funds incurred by the Agent
in respect of such amount and (ii) in the case of such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation
(including the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency). If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement.

(e) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.04(c) are several and not joint. The failure of any
Appropriate Lender to make any Loan or to make any payment under Section 9.04(c)
on any date required hereunder shall not relieve any other Appropriate Lender of
its corresponding obligation to do so on such date and no Lender shall be
responsible for the failure of any other Lender to make its Loan or to make its
payment under Section 9.04(c).

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than noon (Local Time) on the third Business Day prior
to the date of the proposed Issuance of such Letter of Credit (or on such
shorter notice as the applicable Issuing Bank may agree), by the requesting
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof. Each such notice by a Borrower of an Issuance of a Letter of
Credit (a “Notice of Issuance”) shall, if required by the applicable Issuing
Bank, be accompanied by a letter of credit application, appropriately completed
and signed by a Responsible Officer (or designee thereof) of the applicable
Borrower and may be sent by fax, by United States mail, by overnight courier, by
electronic transmission using the system provided by such Issuing Bank, by
personal delivery or by any other means acceptable to such Issuing Bank,
specifying therein the Borrower requesting such Letter of Credit and the
requested (A) date of such Issuance (which shall be a Business Day), (B) stated
amount of such Letter of Credit, (C) expiration date of such Letter of Credit,
(D) name and address of the beneficiary of such Letter of Credit, (E) Agreed
Currency with respect to such Letter of Credit and (F) form of such Letter of
Credit. Each Letter of Credit shall be issued pursuant to such form of an
application and agreement for issuance or amendment of a letter of credit as is
used from time to time by such Issuing Bank (a “Letter of Credit Agreement”). If
the requested form of such Letter of Credit is acceptable to such Issuing Bank
in its reasonable discretion (it being understood and agreed that any such form
shall have only explicit documentary conditions to draw and shall not include
discretionary conditions), such Issuing Bank shall, unless such Issuing Bank has
received written notice from any Lender or the Agent, at least one Business Day
prior to the requested date of Issuance of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 3.02 shall not then be
satisfied, then, subject to the terms and conditions hereof, on the requested
date, Issue a Letter of Credit for the account of the applicable Borrower or the
applicable Restricted Subsidiary, as applicable, in

 

62



--------------------------------------------------------------------------------

each case in accordance with such Issuing Bank’s usual and customary business
practices. Additionally, the Company or the applicable Borrower shall furnish to
the applicable Issuing Bank and the Agent such other documents and information
pertaining to such requested Letter of Credit Issuance as such Issuing Bank or
the Agent may reasonably require. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern. Notwithstanding anything to the
contrary in this Agreement, the Issuing Banks may send a Letter of Credit or
conduct any communication to or from the beneficiary of such Letter of Credit
via the Society for Worldwide Interbank Financial Telecommunication message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(ii) The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
non-compliance with the Company’s instructions or other irregularity, the
Company will immediately notify the applicable Issuing Bank. The Company shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given as aforesaid.

(b) Participations. By the Issuance of a Letter of Credit (including an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Revolving Credit Lenders, such Issuing Bank hereby grants to each Revolving
Credit Lender, and each Revolving Credit Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Revolving
Credit Lender’s Ratable Share of the Stated Amount of such Letter of Credit.
Each Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay in Dollars to the Agent, for the account of such
Issuing Bank, such Lender’s Ratable Share of each drawing (or the Ratable Share
of the Dollar Amount of any such drawing under a Letter of Credit denominated in
a currency other than Dollars) made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the applicable Borrower on the date required
under Section 2.03(c), or of any reimbursement payment thereafter required to be
refunded to the applicable Borrower for any reason, which amount will be
advanced, and deemed to be a Revolving Credit Loan to the applicable Borrower
hereunder, regardless of the satisfaction of the conditions set forth in
Section 3.02. Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender further acknowledges and agrees that
its participation in each Letter of Credit will be automatically adjusted to
reflect such Lender’s Ratable Share of the Stated Amount of such Letter of
Credit at each time such Lender’s Revolving Credit Commitment is amended
pursuant to an assignment in accordance with Section 9.07 or otherwise pursuant
to this Agreement and at each time the Stated Amount of such Letter of Credit is
adjusted in accordance with the terms hereof.

(c) Drawing and Reimbursement. (i) The payment by an Issuing Bank of a draft
drawn under any Letter of Credit which is not reimbursed by the applicable
Borrower by the time set forth below shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of a Revolving Credit Loan in
Dollars, which shall be a Base Rate Loan, in the amount of such draft (or the
equivalent in Dollars of any such draft for a Letter of Credit denominated in an
Agreed Currency based on the Exchange Rate as of such date), without regard to
whether the making of such a Loan would exceed such Issuing Bank’s Unused
Revolving Credit Commitment. Each Issuing Bank shall give prompt notice of each
drawing under any Letter of Credit issued by it to the Company and the

 

63



--------------------------------------------------------------------------------

Agent. The applicable Borrower shall reimburse such Issuing Bank no later than
12:00 P.M. (Local Time) on the first Business Day following any such drawing,
which reimbursement shall be through the Agent and (x) in Dollars (in the case
of a drawing under a Letter of Credit denominated in Dollars) or (y) in the
applicable Foreign Currency (in the case of a drawing under a Letter of Credit
denominated in a Foreign Currency), unless in the case of this clause (y) such
Issuing Bank (at its sole option) notifies the Company that it shall require
reimbursement in Dollars (and the equivalent Dollar amount of such drawing,
determined by reference to the Exchange Rate as of such date), in which case
such reimbursement shall be in Dollars. In the event that (A) a drawing
denominated in an Foreign Currency is to be reimbursed in Dollars pursuant to
the clause (y) of the immediately preceding sentence and (B) the Dollar amount
paid by the Company shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Foreign Currency equal to the drawing, the Company agrees, as a separate and
independent obligation, to indemnify the Issuing Bank for the loss resulting
from its inability on that date to purchase the Foreign Currency in the full
amount of the drawing. If the applicable Borrower fails to so reimburse the
applicable Issuing Bank by such time, the Agent shall promptly notify each
Revolving Credit Lender of the amount of the unreimbursed drawing, and the
amount of such Lender’s Ratable Share in Dollars thereof (in the case of any
such drawing under a Letter of Credit denominated in a Foreign Currency, based
on the Exchange Rate on the date of such drawing). Each Revolving Credit Lender
acknowledges and agrees that its obligation to make Revolving Credit Loans
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to the applicable Issuing
Bank. Each Revolving Credit Lender agrees to fund its Ratable Share in Dollars
of an outstanding Revolving Credit Loan made by an Issuing Bank as aforesaid on
(i) the Business Day on which demand therefor is made by such Issuing Bank;
provided that notice of such demand is given not later than 1:00 P.M. (Local
Time) on such Business Day, or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time. If and to the extent
that any Revolving Credit Lender shall not have so made the amount of such Loan
available to the applicable Issuing Bank, such Lender agrees to pay to the Agent
forthwith on demand such amount (together with interest thereon for each day
from the date of demand by any such Issuing Bank until the date such amount is
paid to the Agent, at the higher of the Federal Funds Effective Rate and a rate
determined by such Issuing Bank in accordance with banking industry rules on
interbank compensation). A certificate of an Issuing Bank submitted to any
Revolving Credit Lender (through the Agent) with respect to any amounts owing
under this Section 2.03(c) shall be conclusive absent manifest error. If such
Lender shall pay to the Agent such amount for the account of any such Issuing
Bank on any Business Day, such amount so paid in respect of principal shall
constitute a Revolving Credit Loan made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the
Revolving Credit Loan made by such Issuing Bank shall be reduced by such amount
on such Business Day.

(ii) If any payment received by the Agent for the account of an Issuing Bank
pursuant to Section 2.03(c)(i) is required to be returned because it is
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Issuing Bank in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any proceeding under any Debtor Relief Law or otherwise, each Revolving
Credit Lender shall pay to the Agent for the account of such Issuing Bank its
Ratable Share in Dollars thereof on demand of the Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the greater of (1) the Federal Funds Effective Rate
and (2) an overnight rate determined by the Agent or such Issuing Bank, as the
case may be, in accordance with banking industry rules on interbank
compensation. The obligations of the Revolving Credit Lenders under this clause
shall survive the payment in full of the obligations and the termination of this
Agreement.

 

64



--------------------------------------------------------------------------------

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the Agent
(with a copy to the Company), on the first Business Day of each week a written
report summarizing Issuance and expiration dates of trade Letters of Credit
issued by such Issuing Bank during the preceding week and drawings during such
week under all trade Letters of Credit issued by such Issuing Bank, (ii) to the
Agent (with a copy to the Company), on the first Business Day of each month a
written report summarizing Issuance and expiration dates of Letters of Credit
Issued by such Issuing Bank during the preceding month and drawings during such
month under all Letters of Credit Issued by such Issuing Bank and (iii) to the
Agent (with a copy to the Company), on the first Business Day of each calendar
quarter a written report setting forth (A) the average daily aggregate Stated
Amount and (B) the amount available to be drawn, in each case, during the
preceding calendar quarter of all Letters of Credit Issued by such Issuing Bank.
The Agent shall give to each Revolving Credit Lender prompt notice of each
report delivered to it pursuant to this Section 2.03(d).

(e) Failure to Make Loans. The failure of any Revolving Credit Lender to make
the Revolving Credit Loan to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Revolving Credit Lender of its
obligation hereunder to make its Revolving Credit Loan on such date, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Credit Loan to be made by such other Lender on such date.

(f) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Banks and the applicable Borrower when a Letter
of Credit is issued, (i) the rules of the ISP shall apply to each standby Letter
of Credit, and (ii) the rules of the UCP shall apply to each trade Letter of
Credit. Notwithstanding the foregoing, no Issuing Bank shall be responsible to
the Company for, and no Issuing Bank’s rights and remedies against the Company
shall be impaired by, any action or inaction of such Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including any order of a
jurisdiction where such Issuing Bank or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(g) Letters of Credit Issued for Others. Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Restricted Subsidiary, or states that a Restricted Subsidiary
is the “account party,” “applicant,” “customer,” “instructing party,” or the
like of or for such Letter of Credit, and without derogating from any rights of
the applicable Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Restricted Subsidiary in respect of such Letter of
Credit, the Company (i) shall be obligated to reimburse, indemnify and
compensate the applicable Issuing Bank hereunder for such Letter of Credit
(including for any and all drawings under such Letter of Credit) as if such
Letter of Credit had been issued solely for the account of the Company (it being
understood that each Designated Borrower shall be obligated to reimburse the
applicable Issuing Bank hereunder for any and all drawings under any Letter of
Credit issued for the account of such Designated Borrower) and (ii) irrevocably
waives any and all defenses that might otherwise be available to it as a
guarantor or surety of any or all of the obligations of such Restricted
Subsidiary in respect of such Letter of Credit. The Company hereby acknowledges
that the issuance of Letters of Credit for the account of the Restricted
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of the Restricted
Subsidiaries.

 

65



--------------------------------------------------------------------------------

(h) Existing Letters of Credit. On the Closing Date, the Existing Letters of
Credit shall automatically, and without any action on the part of any Person, be
deemed to be Letters of Credit issued hereunder, and from and after the Closing
Date shall be subject to and governed by the terms and conditions hereof. In
connection therewith, each Revolving Credit Lender shall automatically, and
without any action on the part of any Person, be deemed to have acquired from
the Issuing Bank a participation in each such Existing Letter of Credit in
accordance with Section 2.03(c).

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may, in its sole discretion, make Swingline Loans
in Dollars to the Domestic Borrowers from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $25,000,000, (ii) the Swingline Lender’s Revolving Credit Exposure
exceeding its Revolving Credit Commitment or (iii) the Dollar Amount of the
total Revolving Credit Exposures of all Revolving Credit Lenders exceeding the
Aggregate Revolving Commitment; provided that the Domestic Borrowers will not
request a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans. Each Swingline Loan
shall be a Base Rate Loan.

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by fax), or by electronic
transmission if arrangements for doing so have been approved by the
Administrative Agent and the Swingline Lender, not later than 12:00 noon, New
York City time, on the day of a proposed Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Company. The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to the general deposit account of such
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an L/C Disbursement, by remittance to the Issuing
Bank) by 3:00 p.m., New York City time, on the requested date of such Swingline
Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
require the Revolving Credit Lenders to acquire participations in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Credit Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Credit Lender, specifying in such notice
such Revolving Credit Lender’s Ratable Share of such Swingline Loan or Loans.
Each Revolving Credit Lender hereby absolutely and unconditionally agrees,
promptly upon receipt of such notice from the Administrative Agent (and in any
event, if such notice is received by 12:00 noon, New York City time, on a
Business Day no later than 5:00 p.m. New York City time on such Business Day and
if received after 12:00 noon, New York City time, on a Business Day shall mean
no later than 10:00 a.m. New York City time on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Credit Lender’s Ratable Share of such Swingline
Loans. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.02 with respect to Loans made by such Lender
(and Section 2.02 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Credit Lenders), and the Administrative Agent shall promptly pay
to the Swingline Lender the

 

66



--------------------------------------------------------------------------------

amounts so received by it from the Revolving Credit Lenders. The Administrative
Agent shall notify the Company of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the
Borrowers (or other party on behalf of the Borrowers) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Credit Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrowers for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrowers of any default in the payment thereof.

SECTION 2.05. Fees. (a) Commitment Fee. The Company agrees to pay to the Agent
for the account of each Revolving Credit Lender a commitment fee for the period
from and including the Closing Date and until the Revolving Credit Facility
Maturity Date, at a rate per annum equal to the Applicable Percentage (as in
effect from time to time) of the aggregate daily amount of the Unused Revolving
Credit Commitment of such Lender (for the avoidance of doubt, for the purposes
of calculating such fee Swingline Exposure shall be deemed not to utilize
Revolving Credit Commitments) payable in arrears quarterly on the last day of
each March, June, September and December, commencing December 31, 2018, and on
the Revolving Credit Facility Maturity Date (in respect of the quarterly period
(or portion thereof) then ending); provided that, if such Revolving Credit
Lender continues to have any Swingline Exposure after its Revolving Credit
Commitment terminates, then such commitment fee shall continue to accrue on the
daily amount of such Lender’s Swingline Exposure from and including the date on
which its Revolving Credit Commitment terminates to but excluding the date on
which such Revolving Credit Lender ceases to have any Swingline Exposure.

(b) Letter of Credit Fees. (i) The Company shall pay to the Agent for the
account of each Revolving Credit Lender a letter of credit fee on such Lender’s
Ratable Share of the average daily aggregate Stated Amount of all Letters of
Credit at a rate per annum equal to the Applicable Margin for Eurocurrency Rate
Loans under the Revolving Credit Facility (as in effect from time to time),
payable in arrears quarterly on the last day of each March, June, September and
December, commencing with the quarter ending December 31, 2018, and on the
Revolving Credit Facility Maturity Date (in respect of the quarterly period (or
portion thereof) then ending); provided that for purposes of the foregoing the
Applicable Margin shall be 2% above the Applicable Margin otherwise applicable
if the Company is required to pay Default Interest pursuant to Section 2.08(b).

(ii) The Company shall pay directly to each Issuing Bank for its own account a
fronting fee at a rate equal to 0.125% per annum, computed on the daily
aggregate Stated Amount of each Letter of Credit issued by such Issuing Bank,
payable in arrears quarterly on the last day of each of March, June, September
and December, commencing with the quarter ending December 31, 2018, and on the
Revolving Credit Facility Maturity Date (in respect of the quarterly period (or
portion thereof) then ending). In addition, the Company shall pay directly to
each Issuing Bank, for its own account, such other commissions, issuance fees,
transfer fees and other fees and charges in connection with the Issuance or
administration of each Letter of Credit as the Company and such Issuing Bank
shall agree.

(c) Agent’s Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be separately agreed between the Company and the
Agent.

 

67



--------------------------------------------------------------------------------

(d) Prepayment Premium. In the event that, on or prior to the date that is six
months after the Closing Date, the Borrower shall (x) make a voluntary
prepayment of the Term Loans pursuant to Section 2.11(a) or a mandatory
prepayment of Term Loans pursuant to Section 2.11(b)(iv) with the proceeds of
any Indebtedness and such Indebtedness has an All-in Yield that is less than the
All-in Yield of such Term Loans or (y) effect any amendment to this Agreement
which reduces the All-in Yield of the Term Loans (other than, in the case of
each of clauses (x) and (y), in connection with a Change in Control or a
transformative acquisition referred to in the last sentence of this paragraph),
the Company shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term Lenders and each Term Lender effecting a mandatory
assignment of Term Loans pursuant to Section 2.19(b), (A) in the case of clause
(x), a prepayment premium of 1.00% of the aggregate principal amount of the Term
Loans so prepaid and (B) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Term Loans for which the All-in
Yield has been reduced pursuant to such amendment; provided, however, that no
such prepayment premium or fee shall be required unless the primary purpose of
such incurrence of Indebtedness or amendment (as determined by the Company in
good faith) is to reduce the All-in Yield applicable to the Term Loans. Such
amounts shall be due and payable on the date of such prepayment or the effective
date of such amendment, as the case may be. For purposes of this
Section 2.05(d), a “transformative acquisition” is any acquisition or similar
Investment by the Company or any Subsidiary that is either (i) not permitted by
the terms of the Loan Documents immediately prior to the consummation of such
acquisition or similar Investment or (ii) if permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition or
Investment, would not provide the Company and the Subsidiaries with adequate
flexibility under the Loan Documents for the continuation and/or expansion of
their combined operations following such consummation (as determined by the
Company in good faith).

SECTION 2.06. Optional Termination or Reduction of the Commitments. The Company
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the unused Term
Commitments (if any), Unused Revolving Credit Commitments or the Unissued Letter
of Credit Commitments of the Lenders; provided that each partial reduction shall
be in the aggregate amount of $1,000,000 or an integral multiple of $1,000,000
in excess thereof. Once terminated, a commitment may not be reinstated.

SECTION 2.07. Repayment of Loans and Letter of Credit Drawings. (a) Revolving
Credit Loans. The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Revolving Credit Lender the then
unpaid principal amount of each Revolving Credit Loan of such Lender on the
Revolving Credit Facility Maturity Date in the currency of such Revolving Credit
Loan and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Credit Facility Maturity Date and
the first date after such Swingline Loan is made that is the fifteenth (15th) or
last day of a calendar month and is at least two (2) Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Credit
Borrowing is made, the Borrowers shall repay all Swingline Loans then
outstanding and the proceeds of any such Revolving Credit Borrowing shall be
applied by the Administrative Agent to repay any Swingline Loans outstanding.

(b) Letter of Credit Drawings. The obligations of any Borrower under any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit issued for the account of such Borrower (or relating to any Letter of
Credit issued at the request of such Borrower and for the account of any other
Restricted Subsidiary), shall be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement, such Letter of
Credit Agreement and such other agreement or instrument under all circumstances,
including the following circumstances (it being understood and agreed that any
such payment by any Borrower is without prejudice to, and does not constitute a
waiver of, any rights such Borrower might have or might acquire as a result of
the payment by the applicable Issuing Bank or any Revolving Credit Lender of any
draft or the reimbursement by such Borrower thereof):

 

68



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrowers or any other Restricted
Subsidiary in respect of any L/C Related Document or any other amendment or
waiver of or any consent to departure from all or any of the L/C Related
Documents;

(iii) the existence of any claim, set-off, defense or other right that the
Borrowers or any other Restricted Subsidiary may have at any time against any
beneficiary or any transferee of a Letter of Credit (or any Persons for which
any such beneficiary or any such transferee may be acting), any Issuing Bank,
the Agent, any Lender or any other Person, whether in connection with the
transactions contemplated by the L/C Related Documents or any unrelated
transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrowers or any other Restricted Subsidiary in
respect of the L/C Related Documents;

(vii) waiver by any Issuing Bank of any requirement that exists for such Issuing
Bank’s protection and not the protection of the Borrowers or any other
Restricted Subsidiary or any waiver by such Issuing Bank which does not in fact
materially prejudice the Borrowers or any other Restricted Subsidiary;

(viii) honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(ix) any payment made by any Issuing Bank in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable; or

(x) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any other
Restricted Subsidiary.

 

69



--------------------------------------------------------------------------------

(c) Term Loans. The Company shall repay to the Agent for the ratable benefit of
the Term Lenders on the last day of each March, June, September and December of
each year (commencing on the last day of the first full fiscal quarter of the
Borrower commencing and ending after the Closing Date) an aggregate principal
amount of the Term Loans outstanding on such dates in an amount (subject to
(i) reduction, if applicable, as a result of the application of prepayments in
the manner required by Section 2.11(b)(vi) and (ii) increase, if applicable, as
a result of any increase in the amount of Term Loans pursuant to Section 2.23)
equal to 0.25% of the aggregate principal amount of the Term Loans made on the
Closing Date (which is acknowledged as being $1,340,000,000); provided that all
Term Loans outstanding on the Term Loan Maturity Date shall be payable in full
on the Term Loan Maturity Date.

SECTION 2.08. Interest on Loans. (a) Scheduled Interest. Subject to
Section 2.08(b), each Borrower shall pay interest on the unpaid principal amount
of each Loan made to it and owing to each applicable Lender from the date of
such Loan until such principal amount shall be paid in full, at the following
rates per annum:

(i) Base Rate Loans. During such periods as such Loan (including each Swingline
Loan) is a Base Rate Loan, a rate per annum equal to the sum of (x) the Base
Rate in effect from time to time for such Loan plus (y) the Applicable Margin in
effect from time to time for such Loan, payable (A) in the case of any Base Rate
Loan other than a Swingline Loan, in arrears quarterly on the last day of each
March, June, September and December during such periods and on the date such
Base Rate Loan shall be Converted or paid in full and (B) in the case of any
Swingline Loan, on the day that such Loan is required to be repaid.

(ii) Eurocurrency Rate Loans. During such periods as such Loan is a Eurocurrency
Rate Loan, a rate per annum equal at all times during each Interest Period for
such Loan to the sum of (x) the Eurocurrency Rate for such Interest Period for
such Loan plus (y) the Applicable Margin in effect from time to time for such
Loan, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurocurrency Rate Loan shall be Converted
or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 7.01(a), including as a result of the acceleration of
the Loans pursuant to Section 7.01, each Borrower shall be required to pay
interest (“Default Interest”) on (i) the overdue and unpaid principal amount of
each Loan made to it, payable in arrears on the dates referred to in clause
(a)(i) or (a)(ii) of this Section 2.08 and on the demand of the Agent, at a rate
per annum equal to 2% per annum above the rate per annum required to be paid on
such Loan pursuant to clause (a)(i) or (a)(ii) of this Section 2.08, and (ii) to
the fullest extent permitted by law, the amount of any interest, fee or any
other amount payable hereunder that is not paid when due, from the date such
amount was due until such amount shall be paid in full, payable in arrears on
demand of the Agent, at a rate per annum equal to 2% per annum above the rate
per annum required to be paid on Base Rate Loans under the Term Facility
pursuant to clause (a)(i) of this Section 2.08.

SECTION 2.09. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Company and the Lenders of the applicable interest rate determined
by the Agent for purposes of Section 2.08(a)(i) or (ii).

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing of any Class and Agreed Currency:

(i) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the LIBOR Rate or the Eurocurrency Rate, as the case may be (including because
the applicable Screen Rate is not available or published on a current basis) for
the applicable Agreed Currency and such Interest Period; or

 

70



--------------------------------------------------------------------------------

(ii) the Required Revolving Credit Lenders or the Required Term Lenders, as
applicable, notify the Agent that the Eurocurrency Rate for the applicable
Agreed Currency and such Interest Period for such Borrowing will not adequately
reflect the cost to such Lenders of making, funding or maintaining their
respective Eurocurrency Rate Loans for the applicable Agreed Currency and such
Interest Period;

then the Agent shall forthwith so notify the Company and the Lenders of such
Class by telephone, fax or electronic mail as promptly as practicable
thereafter, whereupon, until the Agent notifies the Company and the Lenders of
such Class that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the Conversion of any Borrowing
of such Class and Agreed Currency to, or continuation of any Borrowing of such
Class as, a Eurocurrency Borrowing shall be ineffective, (B) any affected
Eurocurrency Borrowing that is requested to be continued shall (1) if
denominated in Dollars, be continued as a Base Rate Borrowing or (2) otherwise,
be repaid on the last day of the then-current Interest Period applicable thereto
and (C) any Notice of Borrowing for an affected Eurocurrency Borrowing shall
(1) in the case of a Borrowing denominated in Dollars, be deemed a request for a
Base Rate Borrowing or (2) in all other cases, be ineffective (and the
obligation of the Appropriate Lenders to make such a Loan shall be suspended).

(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (b)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (b)(i) have not arisen but either
(w) the supervisor for the administrator of the applicable Screen Rate has made
a public statement that the administrator of the applicable Screen Rate is
insolvent (and there is no successor administrator that will continue
publication of the applicable Screen Rate), (x) the administrator of the
applicable Screen Rate has made a public statement identifying a specific date
after which the applicable Screen Rate will permanently or indefinitely cease to
be published by it (and there is no successor administrator that will continue
publication of the LIBOR Screen Rate), (y) the supervisor for the administrator
of the applicable Screen Rate has made a public statement identifying a specific
date after which the applicable Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the
applicable Screen Rate or a Governmental Authority having jurisdiction over such
administrator or the Administrative Agent has made a public statement
identifying a specific date after which the applicable Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Company shall endeavor to establish an alternate rate of interest
to the applicable LIBOR Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Percentage);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.01, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as (I) if such amendment is with respect
to the LIBOR Rate for Dollars, the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders of each
Class stating that such Required Lenders object to such amendment and (II) if
such amendment is with respect to the LIBOR Rate for a Foreign Currency, the
Administrative Agent shall have received the written consent of the Required
Revolving Credit Lenders. Until an alternate rate of interest shall be
determined in accordance with this Section 2.09(c) (but, in the case of the

 

71



--------------------------------------------------------------------------------

circumstances described in clause (ii) of the first sentence of this
Section 2.09(c), only to the extent the applicable Screen Rate for the
applicable Agreed Currency and such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and (y) if any
Notice of Borrowing requests a Eurocurrency Rate Borrowing, such Borrowing shall
be made as (1) in the case of a Borrowing denominated in Dollars, a Base Rate
Borrowing and (2) in the case of a Borrowing denominated in a Foreign Currency,
a Borrowing of Loans bearing interest at a rate for short term borrowings of
such Agreed Currency determined in a customary manner in good faith by the
Administrative Agent, in each case in the amount specified therein.

(d) Upon the occurrence and during the continuance of any Event of Default under
Section 7.01, (i) each Eurocurrency Rate Loan denominated in Dollars will, upon
request of the Required Lenders to the Agent, on the last day of the then
existing Interest Period therefor, be Converted into Base Rate Loans and
(ii) the obligation of the Lenders to make, or to Convert Loans into,
Eurocurrency Rate Loans shall, if so requested by the Required Lenders, be
suspended.

SECTION 2.10. Optional Conversion of Loans. (a) Each Borrowing initially shall
be of the Type specified in the applicable Notice of Borrowing and, in the case
of a Eurocurrency Borrowing, shall have an initial Interest Period as specified
in such Notice of Borrowing. Thereafter, the applicable Borrower may, subject to
Section 2.10(b), elect to Convert any such Borrowing to a different Type or
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Company may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be Converted or continued. No
Loan may be Converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in such other currency.

(b) To make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election by fax (or electronic transmission, if
arrangements for doing so have been approved by the Administrative Agent) in a
form approved by the Administrative Agent (an “Interest Election Request”) and
signed by the Company (or, in the case of a Borrowing denominated in Dollars, by
telephone confirmed promptly by hand delivery or fax to the Administrative Agent
of a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Company) by the time that a Notice of Borrowing would be
required under Section 2.02 if the Company were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Notwithstanding any other provision of this Section, the Company shall
not be permitted to (i) change the currency of any Borrowing, (ii) elect an
Interest Period for Eurocurrency Loans that does not comply with definition
thereof or (iii) Convert any Eurocurrency Borrowing denominated in a Foreign
Currency to a Base Rate Borrowing.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(ii) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

72



--------------------------------------------------------------------------------

(iii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iv) whether the resulting Borrowing is to be Base Rate Borrowing or a
Eurocurrency Borrowing; and

(v) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one (1) month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Company fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall automatically continue as
a Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one (1) month.

SECTION 2.11. Prepayments of Loans. (a) Optional. Each Borrower may, upon notice
not later than 11:00 a.m., New York City time, three Business Days prior to the
date of such prepayment, in the case of Eurocurrency Rate Loans denominated in
U.S. Dollars, not later than 11:00 a.m., Local Time, four Business Days prior to
the date of such prepayment, in the case of Eurocurrency Rate Loans denominated
in a Foreign Currency, not later than 11:00 a.m., New York City time, on the
date of such prepayment, in the case of Base Rate Loans (other than a Swingline
Borrowing) and not later than 12:00 p.m. (noon), New York City time, on the date
of such prepayment, in the case of a Swingline Loan, to the Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given such Borrower shall (subject to the last sentence of this
Section 2.11(a)), prepay the outstanding principal amount of the Loans made to
it comprising part of the same Borrowing in whole or ratably in part, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that (x) each partial prepayment of Loans shall be
in an aggregate principal amount of not less than the Borrowing Minimum or a
Borrowing Multiple in excess thereof and (y) in the event of any such prepayment
of a Eurocurrency Rate Loan, such Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(f) (if applicable). Any
prepayments pursuant to this Section 2.11(a) may be made with respect to one or
more Facilities as may be determined by the applicable Borrower and shall not be
required to be made ratably across the Facilities. Any prepayment with respect
to the Term Facility shall be applied to the remaining amortization payments
thereunder as directed by the applicable Borrower. Notwithstanding anything to
the contrary contained in this Agreement, the applicable Borrower may state that
any notice of prepayment under this Section 2.11(a) is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by such Borrower (by written notice to the Agent (and, in the case of
prepayment of a Swingline Loan, the Company shall notify the Swingline Lender)
on or prior to the specified effective date) if such condition is not satisfied.

 

73



--------------------------------------------------------------------------------

(b) Mandatory. (i) If at any time, (x) other than as a result of fluctuations in
currency exchange rates, the Dollar Amount of the aggregate Revolving Credit
Exposures of all Revolving Credit Lenders (calculated, with respect to Revolving
Credit Loans and L/C Exposure denominated in Foreign Currencies, as of the most
recent Computation Date with respect to each such Revolving Credit Loans and L/C
Exposure) exceeds (A) the aggregate Revolving Credit Commitments of the
Revolving Credit Lenders or (B) with respect to the portion of the aggregate
Revolving Credit Exposures of all Revolving Credit Lenders (so calculated)
denominated in Foreign Currencies, the Multicurrency Sublimit, or (y) solely as
a result of fluctuations in currency exchange rates, the Dollar Amount of the
aggregate Revolving Credit Exposures of all Revolving Credit Lenders (so
calculated), as of the most recent Computation Date, exceeds one hundred and
five percent (105%) of (A) the aggregate Revolving Credit Commitments of the
Revolving Credit Lenders or (B) with respect to the portion of the aggregate
Revolving Credit Exposures of all Revolving Credit Lenders (so calculated)
denominated in Foreign Currencies, the Multicurrency Sublimit, then the
Borrowers shall, in each case, as soon as practicable and in any event within
two Business Days after receipt of notice thereof from the Agent, repay
Revolving Credit Borrowings or cash collateralize L/C Exposure in accordance
with the procedures set forth in Section 2.20(a), as applicable, in an aggregate
principal amount sufficient to cause the Dollar Amount of the aggregate
Revolving Credit Exposures of all Revolving Credit Lenders (so calculated) to
not greater than (x) the aggregate Revolving Credit Commitments of the Revolving
Credit Lenders and (y) with respect to the portion of the aggregate Revolving
Credit Exposures of all Revolving Credit Lenders (so calculated) denominated in
Foreign Currencies, the Multicurrency Sublimit.

(ii) Each prepayment of Loans made pursuant to this Section 2.11(b) shall be
made together with any accrued and unpaid interest to the date of such
prepayment on the principal amounts prepaid and, in the case of any prepayment
of a Eurocurrency Rate Loan on a date other than the last day of an Interest
Period or at its maturity, any additional amounts which the Company shall be
obligated to reimburse to the Lenders in respect thereof pursuant to
Section 9.04.

(iii) No later than three Business Days after the date on which the financial
statements with respect to each fiscal year are required to be delivered
pursuant to Section 5.07(b) (commencing with the fiscal year of the Company
ending on or about December 31, 2019), the Company shall (subject to
Section 2.11(b)(ix) below) prepay outstanding Term Loans in accordance with
Section 2.11(b)(vi) in an aggregate principal amount equal to the excess, if
any, of (A) the Excess Cash Flow Percentage of Excess Cash Flow for such fiscal
year then ended minus (B) any optional prepayments of Term Loans and any
optional prepayments of the Revolving Credit Loans (but solely to the extent
accompanied by a corresponding permanent reduction of the Revolving Credit
Commitments) pursuant to Section 2.11(a), in each case made during such fiscal
year, or in the immediately following fiscal year but before the making of any
prepayment required in respect of such fiscal year pursuant to this
Section 2.11(b)(iii), but in each case only to the extent that (i) such
prepayments do not occur in connection with a refinancing of all or any portion
of such Term Loans or Revolving Credit Loans and (ii) such prepayment was not
previously applied to reduce the amount of any prepayment required by this
Section 2.11(b)(iii) in respect of a prior fiscal year. Notwithstanding the
foregoing, any prepayments otherwise required to be made pursuant to the above
provisions of this clause (iii) shall not be required to be made unless the
applicable prepayment amount with respect to a given fiscal year exceeds
$25,000,000 (and only the excess above such amount required to be prepaid in
accordance with this clause (iii)).

(iv) In the event that the Company or any of the Restricted Subsidiaries shall
receive Net Cash Proceeds from the issuance or incurrence of (A) any
Indebtedness for borrowed money of the Company or any of the Restricted
Subsidiaries (other than any cash proceeds from the issuance of Indebtedness for
borrowed money permitted under this Agreement), the Company shall, substantially
simultaneously with (and in any event not later than the third Business Day next
following) the receipt of such Net Cash Proceeds by the Company or any such
Restricted Subsidiary, apply an amount equal to 100% of such Net Cash Proceeds
to prepay outstanding Term Loans in accordance with Section

 

74



--------------------------------------------------------------------------------

2.11(b)(vi) or (B) any Refinancing Notes, any Specified Refinancing Term Loans,
any Specified Refinancing Revolving Loans or any Refinancing Junior Loans, the
Company shall prepay an aggregate principal amount of the Class of Term Loans
and/or Revolving Credit Loans refinanced in such issuance or incurrence by an
amount equal to 100% of such Net Cash Proceeds immediately upon receipt thereof
by the Company or such Restricted Subsidiary.

(v) Not later than the third Business Day following the receipt of Net Cash
Proceeds in respect of any Asset Sale, which proceeds are in excess of
$10,000,000 in a single transaction or series of related transactions, the
Company shall (subject to Section 2.11(b)(ix) below) apply 100% of the Net Cash
Proceeds received with respect thereto (the “Subject Proceeds”) to prepay
outstanding Term Loans in accordance with Section 2.11(b)(vi), and if, at the
time that any such prepayment would be required hereunder, the Company or any of
the Restricted Subsidiaries is required (pursuant to the terms of the
documentation governing such other Indebtedness) to repay or repurchase any
other Indebtedness (or offer to repay or repurchase such Indebtedness) that is
secured pursuant to an intercreditor agreement on a pari passu basis with the
Loan Document Obligations with the Subject Proceeds (such Indebtedness required
to be so repaid or repurchased (or offered to be repaid or repurchased), the
“Other Applicable Indebtedness”), then the relevant Person may apply the Subject
Proceeds on a pro rata basis to the prepayment of the Term Loans and to the
repurchase or repayment of the Other Applicable Indebtedness (determined on the
basis of the aggregate outstanding principal amount of the Term Loans and the
Other Applicable Indebtedness (or accreted amount if such Other Applicable
Indebtedness is issued with original issue discount) at such time; it being
understood that (1) subject to the foregoing, the portion of the Subject
Proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of the Subject Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
the Subject Proceeds shall be allocated to the Term Loans in accordance with the
terms hereof), and the amount of the prepayment of the Term Loans that would
have otherwise been required pursuant to this Section 2.11(b)(v) shall be
reduced accordingly and (2) to the extent the holders of the Other Applicable
Indebtedness decline to have such Indebtedness prepaid or repurchased, the
declined amount shall promptly (and in any event within three Business Days
after the date of such rejection) be applied to prepay the Term Loans in
accordance with the terms hereof. Notwithstanding the foregoing, any prepayments
otherwise required to be made pursuant to the above provisions of this clause
(v) shall not be required to be made in respect of the first $100,000,000 of Net
Cash Proceeds received by the Company in respect of Asset Sales after the
Closing Date; provided that this sentence shall not apply with respect to any
Net Cash Proceeds received by the Company in respect an Asset Sale if all or any
portion thereof are applied to prepay or repurchase any Other Applicable
Indebtedness.

(vi) Mandatory prepayments of outstanding Term Loans under this Section 2.11(b)
shall be applied pro rata to the remaining scheduled installments of principal
due in respect of the Term Loans under Section 2.07(c).

(vii) The Company shall deliver to the Agent, (i) at the time of each prepayment
required under Sections 2.11(b)(iii), (iv) and (v) above, a certificate signed
by a Financial Officer of the Company setting forth in reasonable detail the
calculation of the amount of such prepayment (the “Prepayment Amount”) and
(ii) at least three Business Days’ prior written notice of such prepayment. Each
notice of prepayment shall specify the prepayment date (the “Prepayment Date”),
the Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid. The Agent shall promptly advise the Appropriate
Lenders of any notice given (and the contents thereof) pursuant to this
Section 2.11(b).

 

75



--------------------------------------------------------------------------------

(viii) With respect to any prepayment of Term Loans pursuant to
Section 2.11(b)(iii) or (v), any Appropriate Lender may decline to accept all
(but not less than all) of its share of any such prepayment (any such Lender, a
“Declining Lender”) by providing written notice to the Agent no later than one
Business Day after the date of such Appropriate Lender’s receipt of notice from
the Agent regarding such prepayment. If any Appropriate Lender does not give a
notice to the Agent on or prior to such date informing the Agent that it
declines to accept the applicable prepayment, then such Lender will be deemed to
have accepted such prepayment. On any Prepayment Date, an amount equal to the
Prepayment Amount minus the portion thereof allocable to Declining Lenders, in
each case for such Prepayment Date, shall be paid to the Agent by the Company
and applied by the Agent in accordance with Section 2.11(b)(vi) (other than Term
Loans owing to Declining Lenders). Any amounts that would otherwise have been
applied to prepay Term Loans owing to Declining Lenders shall be retained by the
Company (such amounts, “Declined Amounts”).

(ix) Notwithstanding any other provisions of this Section 2.11(b), to the extent
that any or all of the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary (a “Foreign Disposition”) gives rise to a prepayment event pursuant
to Section 2.11(b)(v), or Excess Cash Flow giving rise to a prepayment event
pursuant to Section 2.11(b)(iii) (solely to the extent related to Excess Cash
Flow generated by Foreign Subsidiaries), are or is prohibited, restricted or
delayed by applicable local law from being repatriated to the United States,
(A) the portion of such Net Cash Proceeds or Excess Cash Flow so affected will
not be required to be applied to prepay Term Loans at the times provided in this
Section 2.11(b) but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States (and the Company hereby agrees to use commercially
reasonable efforts to cause the applicable Foreign Subsidiary to promptly take
all actions reasonably required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Cash Proceeds
or Excess Cash Flow will be promptly (and in any event not later than two
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.11(b) to the extent provided herein and (B) to the
extent that the Company has determined in good faith (and after use of
commercially reasonable efforts to mitigate any such material adverse tax cost
consequences) that repatriation of any or all of the Net Cash Proceeds of any
Foreign Disposition, or Excess Cash Flow (solely to the extent related to Excess
Cash Flow generated by Foreign Subsidiaries) would have a material adverse tax
cost consequence with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (B), on
or before the date on which any Net Cash Proceeds or Excess Cash Flow so
retained would otherwise have been required to be applied to prepayments
pursuant to this Section 2.11(b), (x) the Company shall apply an amount equal to
such Net Cash Proceeds or Excess Cash Flow to such prepayments as if such Net
Cash Proceeds or Excess Cash Flow had been received by the Company rather than
such Foreign Subsidiary, less the amount of additional taxes that would have
been payable or reserved against if such Net Cash Proceeds or Excess Cash Flow
had been repatriated or (y) such Net Cash Proceeds or Excess Cash Flow are
applied to the repayment of Indebtedness of a Foreign Subsidiary.

SECTION 2.12. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, (C) a UK Tax Deduction to which Section 2.15(b)(ii) below applies and
(D) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

76



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement, Loans or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Adequacy. If any Lender determines that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s Parent
Company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s Parent Company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender to a
level below that which such Lender or such Lender’s Parent Company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s Parent Company with respect to
capital adequacy or liquidity), then from time to time the Company will pay (or
cause the applicable Designated Borrower to pay) to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s Parent Company
for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its Parent Company as
specified in paragraph (a) or (b) of this Section 2.12 and delivered to the
Company, shall be conclusive absent manifest error. The Company shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that no Borrower shall be
required to compensate a Lender pursuant to this Section 2.12 for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. Without duplication of amounts paid
pursuant to the definition of “Eurocurrency Rate Reserve Percentage”, the
Company shall pay (or cause the applicable Borrower to pay) to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii)

 

77



--------------------------------------------------------------------------------

as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant interest payment date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

SECTION 2.13. Illegality. If any Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any credit extension or Loan or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, any Foreign Currency in the applicable interbank market, then, on
notice thereof by such Lender to the Company through the Administrative Agent,
(i) any obligation of such Lender to issue, make, maintain, fund or charge
interest with respect to any such credit extension or Loan or to make or
continue Eurocurrency Rate Loans in the affected currency or currencies or, in
the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), at the applicable Borrower’s option,
prepay or, if such Loans are denominated in Dollars, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.

SECTION 2.14. Payments and Computations. (a) The applicable Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 1:00 P.M. (Local Time) on the day when due in the applicable
Agreed Currency (or, in the case of reimbursement of a draft drawn under a
Letter of Credit, in accordance with and in the currency required under
Section 2.03(c)) to the Agent at the applicable Agent’s Account in same day
funds. The Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest, fees or commissions ratably
(other than amounts payable pursuant to Section 2.05(b)(ii), 2.05(c), 2.12, 2.15
or 9.04) to the applicable Lenders for the account of their respective
Applicable Lending Offices, and like

 

78



--------------------------------------------------------------------------------

funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b) [Reserved.]

(c) All computations of interest based on the Prime Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurocurrency Rate, the Federal Funds
Effective Rate or One Month LIBOR and of fees and Letter of Credit fees shall be
made by the Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Agent shall have received notice from the Company or other
applicable Borrower prior to the date on which any payment is due to any Lender
hereunder that the Company or other applicable Borrower will not make such
payment in full, the Agent may assume that the Company or other applicable
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each
applicable Lender on such due date an amount equal to the amount then due such
Lender. If and to the extent the Company or other applicable Borrower shall not
have so made such payment in full to the Agent, each applicable Lender shall
repay to the Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation (including the Overnight Foreign Currency Rate in the
case of Loans denominated in a Foreign Currency).

SECTION 2.15. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.15) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

79



--------------------------------------------------------------------------------

(b) Additional United Kingdom Tax Matters.

(i) A Loan Party shall, promptly upon becoming aware that it must make a UK Tax
Deduction (or that there is any change in the rate or the basis of a UK Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall promptly
notify the Agent on becoming so aware in respect of a payment payable to that
Lender. If the Agent receives such notification from a Lender it shall notify
any relevant Borrower.

(ii) A payment shall not be increased under Section 2.15(a) above by reason of a
UK Tax Deduction on a payment of interest by a UK Borrower if, on the date the
payment falls due:

 

  a.

the payment could have been made to the relevant Lender without a UK Tax
Deduction if the Lender had been a UK Qualifying Lender, but on that date that
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

 

  b.

the relevant Lender is a UK Qualifying Lender solely by virtue of sub-section
(a)(ii) of the definition of UK Qualifying Lender, and:

 

  (A)

an officer of HM Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA which relates to the payment and that
Lender has received from the Loan Party making the payment a certified copy of
that Direction; and

 

  (B)

the payment could have been made to the Lender without any UK Tax Deduction if
that Direction had not been made; or

 

  c.

the relevant Lender is a UK Qualifying Lender solely by virtue of sub-section
(a)(ii) of the definition of UK Qualifying Lender and:

 

  (A)

the relevant Lender has not given a UK Tax Confirmation to the Loan Party; and

 

  (B)

the payment could have been made to the Lender without any UK Tax Deduction if
the Lender had given a UK Tax Confirmation to the Loan Party, on the basis that
the UK Tax Confirmation would have enabled the Loan Party to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA; or

 

  d.

the relevant Lender is a UK Treaty Lender and the Loan Party making the payment
is able to demonstrate that the payment could have been made to the Lender
without the UK Tax Deduction had that Lender complied with its obligations under
Section 2.15(b)(iii) or Section 2.15(b)(iv) (as applicable) below.

 

80



--------------------------------------------------------------------------------

(iii)

 

  a.

Subject to Section 2.15(b)(iii)(b) below, a UK Treaty Lender and each Loan Party
which makes a payment to which that UK Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that Loan
Party to obtain authorization to make that payment without a UK Tax Deduction.

 

  b.



 

  (A)

A UK Treaty Lender which is a Lender under this Agreement on the date of this
Agreement and that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence in Schedule III to
this Agreement; and

 

  (B)

a UK Treaty Lender which is not a Lender on the date of this Agreement and that
holds a passport under the HMRC DT Treaty Passport scheme, and which wishes that
scheme to apply to this Agreement, shall confirm its scheme reference number and
its jurisdiction of tax residence in the Assignment and Assumption which it
executes on becoming a party as a Lender,

and, having done so, that Lender shall be under no obligation pursuant to
Section 2.15(b)(iii)(a) above.

(iv) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with Section 2.15(b)(iii)(b) above and:

 

  a.

a UK Borrower making a payment to that Lender has not made a Borrower DTTP
Filing in respect of that Lender; or

 

  b.

a UK Borrower making a payment to that Lender has made a Borrower DTTP Filing in
respect of that Lender but:

 

  (A)

that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

  (B)

HM Revenue & Customs has not given the UK Borrower authority to make payments to
that Lender without a UK Tax Deduction within 60 days of the date of the
Borrower DTTP Filing,

and, in each case, that UK Borrower has notified that Lender in writing, that
Lender and that UK Borrower shall co-operate in completing any additional
procedural formalities necessary for that UK Borrower to obtain authorization to
make that payment without a UK Tax Deduction.

(v) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with Section 2.15(b)(iii)(b) above, no Borrower
shall make a Borrower DTTP Filing in respect of that Lender’s advance or its
participation in any advance unless the Lender otherwise agrees.

 

81



--------------------------------------------------------------------------------

(vi) A UK Non-Bank Lender which becomes a party to this Agreement on the day on
which this Agreement is entered into gives a UK Tax Confirmation to a Loan Party
by entering into this Agreement.

(vii) A UK Non-Bank Lender shall notify any Loan Party and the Agent if there is
any change in the position from that set out in a UK Tax Confirmation.

(viii) Each Lender which becomes a party to this Agreement after the date of
this Agreement (each a “New Lender”) shall indicate, in the Assignment and
Assumption which it executes on becoming a party, and for the benefit of the
Agent and without liability to any Loan Party, which of the following categories
it falls within:

 

  a.

not a UK Qualifying Lender;

 

  b.

a UK Qualifying Lender (other than a UK Treaty Lender); or

 

  c.

a UK Treaty Lender.

If a New Lender fails to indicate its status in accordance with
Section 2.15(b)(viii), then such New Lender shall be treated for the purposes of
this Agreement (including by each Loan Party) as if it is not a UK Qualifying
Lender until such time as it notifies the Agent which category of UK Qualifying
Lender applies (and the Agent, upon receipt of such notification, shall inform
any UK Borrower). For the avoidance of doubt, an Assignment and Assumption shall
not be invalidated by any failure of a New Lender to comply with this
Section 2.15(b)(viii).

(ix) VAT.

 

  a.

All amounts expressed to be payable under any Loan Document by any party to a
Recipient (each, for the purposes of this Section 2.15(b)(ix), a “Finance
Party”) which (in whole or in part) constitute the consideration for any supply
for VAT purposes are deemed to be exclusive of any VAT which is chargeable on
that supply, and accordingly, subject to subclause (b) below, if VAT is or
becomes chargeable on any supply made by any Finance Party to any Party under a
Loan Document and such Finance Party is required to account to the relevant tax
authority for the VAT, that Party must pay to such Finance Party (in addition to
and at the same time as paying any other consideration for such supply) an
amount equal to the amount of the VAT (and such Finance Party must promptly
provide an appropriate VAT invoice to that Party).

 

  b.

If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “VAT Recipient”) under a Loan
Document, and any Party other than the VAT Recipient (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the VAT Recipient in respect of that consideration):

 

82



--------------------------------------------------------------------------------

  (A)

(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The VAT Recipient must (where this paragraph (A) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the VAT Recipient
receives from the relevant tax authority which the VAT Recipient reasonably
determines relates to the VAT chargeable on that supply; and

 

  (B)

(where the VAT Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the VAT Recipient, pay to the VAT Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the VAT Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.

 

  c.

Where a Loan Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

 

  d.

In relation to any supply made by a Finance Party to any Party under a Loan
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

 

  e.

Any reference in this Section 2.15(b)(ix) to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated as making the supply or (as appropriate) receiving the supply
under the grouping rules (as provided for in Article 11 of the Council Directive
2006/112/EC (or as implemented by the relevant member state of the European
Union or any other similar provision in any jurisdiction which is not a member
state of the European Union)).

(c) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15 but excluding any UK Tax
Deduction to which Section 2.15(b)(ii) applies) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender,
setting forth in reasonable detail the calculation of the amount being
requested, shall be conclusive absent manifest error.

 

83



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.07(d) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.15, such
Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g) Status of Recipients. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the applicable Borrower and the Agent, at the time or
times reasonably requested by such Borrower or the Agent, such properly
completed and executed documentation reasonably requested by such Borrower or
the Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
any Borrower or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the Agent as will
enable such Borrower or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation by any Lender (other
than such documentation set forth in Sections 2.15(g)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. This paragraph does not apply in respect of
a UK Tax Deduction, to which the provisions of Sections 2.15(b)(iii) to
(viii) shall apply instead.

(ii) Without limiting the generality of the foregoing,

(A) in the event that the applicable Borrower is a U.S. Person, any Lender that
is a U.S. Person shall deliver to the applicable Borrower and the Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of such applicable
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

84



--------------------------------------------------------------------------------

(B) in the event that the applicable Borrower is a U.S. Person, any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
applicable Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct or
indirect partner;

(C) in the event that the applicable Borrower is a U.S. Person, any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
applicable Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
such Borrower or the Agent to determine the withholding or deduction required to
be made; and

 

85



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax or any other Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to applicable Borrower and the Agent at
the time or times prescribed by law and at such time or times reasonably
requested by such Borrower or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Agent as may be necessary for such Borrower and the Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

The Agent and each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the applicable Borrower and
the Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.15 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such a refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such a
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

(j) Interpretation. For the purposes of this Section 2.15, the term “applicable
law” includes FATCA.

SECTION 2.16. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans, L/C Disbursements, Swingline Loans
or other obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of its Loans, L/C Disbursements,

 

86



--------------------------------------------------------------------------------

Swingline Loans and accrued interest thereon or other such obligations greater
than its applicable pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans, L/C
Disbursements, Swingline Loans and such other obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans,
L/C Disbursements, Swingline Loans and other amounts owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations or Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply), except for assignments to the
Company made pursuant to Dutch auctions and open market purchases as provided in
Section 9.07(b)(v).

Each of the Borrowers consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the applicable Borrower in
the amount of such participation.

SECTION 2.17. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder in respect of Loans. Each Borrower
agrees that upon notice by any Lender to such Borrower (with a copy of such
notice to the Agent) to the effect that a Note is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Loans owing to, or to be made by, such Lender, the applicable
Borrower shall promptly execute and deliver to such Lender a Note payable to
such Lender (or its registered assigns) in a principal amount up to (x) in the
case of a Term Note, the sum of the then-applicable Commitment of such Lender
and the applicable Loans owing to such Lender and (y) in the case of a Revolving
Credit Note, the applicable Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type and Agreed Currency of Loans comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Assumption delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iv) the amount of
any sum received by the Agent from each Borrower hereunder and each Lender’s
share thereof.

 

87



--------------------------------------------------------------------------------

(c) Entries made in good faith by each Lender in its account or accounts
pursuant to section (a) above shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to such Lender under this Agreement, absent manifest error; provided,
however, that the failure of such Lender to make an entry, or any finding that
an entry is incorrect, in such account or accounts shall not limit or otherwise
affect the obligations of the Borrowers under this Agreement; and provided,
further, that in the event of any conflict between the Register and the Lender’s
account or accounts, the Register shall govern.

SECTION 2.18. Use of Proceeds.

(a) Revolving Credit Loans. Subject to Section 5.08, the proceeds of the
Revolving Credit Loans shall be available (and each Borrower agrees that it
shall use such proceeds) solely for working capital and general corporate
purposes of the Company and the Restricted Subsidiaries; provided that the
aggregate principal Dollar Amount of Revolving Credit Loans made on the Closing
Date (including any such advances used to finance the Transactions) shall not
exceed $50,000,000.

(b) Subject to Section 5.08, the proceeds of the Term Loans made on the Closing
Date shall be available (and the Company agrees that it shall use such proceeds)
solely to finance the Transactions (including, for the avoidance of doubt,
anticipated transaction and related expenses, with any remaining amounts being
retained for working capital and general corporate purposes of the Company and
the Restricted Subsidiaries).

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall (at the
request of the Company) use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.15 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with Section 2.19(a), or if any Lender is a Defaulting Lender or a
Non-Approving Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.07), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.12 or Section 2.15)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i) the Company shall have paid to the Agent the assignment fee (if any)
specified in Section 9.07;

 

88



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations (if any) in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 9.04(f)) from the assignee (and/or, with the prior
consent of the Company and with respect to accrued interest and/or fees only,
from the Company) (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

(c) A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

(d) Each party hereto agrees that an assignment and delegation required pursuant
to clause (b) above with respect to a Term Loan may, at the Administrative
Agent’s request and notwithstanding anything in Section 9.07 or elsewhere herein
to the contrary, be effected pursuant to an Assignment and Assumption (or any
other written instrument), in each case, in a form acceptable to the
Administrative Agent, executed by the Company, the Administrative Agent and the
assignee, and that the Lender required to make such assignment and delegation
need not be a party thereto, and in such case shall be deemed to have executed
and delivered such Assignment and Assumption (or such other written instrument).

SECTION 2.20. Cash Collateral. At any time that there shall exist a Defaulting
Lender under the Revolving Credit Facility, within two Business Days following
the written request of the Agent or any Issuing Bank (with a copy to the Agent)
the Company shall Cash Collateralize the Issuing Banks’ Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to any
reallocation pursuant to Section 2.21(c)(i) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.

(a) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Agent, for the
benefit of the Issuing Banks, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of L/C Obligations, to be applied
pursuant to clause (b) below. If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
and the Issuing Banks as herein provided or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Company will,
promptly upon demand by the Agent, pay or provide to the Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.20 or Section 2.21 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

89



--------------------------------------------------------------------------------

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.20
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Agent and each Issuing Bank that there exists
excess Cash Collateral; provided that, subject to Section 2.21, the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) commitment fees shall cease to accrue on the unfunded portion of the
Revolving Credit Commitment, if any, of such Defaulting Lender pursuant to
Section 2.05(a);

(b) the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders, all
Revolving Credit Lenders, the Required Lenders or the Required Revolving Credit
Lenders, as applicable, have taken or may take any action hereunder (including
any consent to any amendment, waiver or other modification pursuant to
Section 9.01); provided that any waiver, amendment or other modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender disproportionately when compared to the other affected
Lenders, or increases or extends the Revolving Credit Commitment of such
Defaulting Lender, shall require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender, and such Lender is a Revolving Credit Lender, then:

(i) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders that are
Revolving Credit Lenders in accordance with their respective Ratable Shares but
only to the extent that (A) the sum of all such Non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
L/C Exposure does not exceed the total of all Non-Defaulting Lenders’ Revolving
Credit Commitments, (B) such reallocation does not cause the Revolving Credit
Exposure of any such non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit Commitment, and (C) the conditions set forth in
Section 3.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (A) first, prepay such Swingline
Exposure and (B) second, Cash Collateralize for the benefit of the Issuing Banks
only the Borrowers’ obligations corresponding to such Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) for so long as such L/C Exposure is outstanding;

(iii) if the Borrowers Cash Collateralize any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.05(b)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is Cash Collateralized;

 

90



--------------------------------------------------------------------------------

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Revolving Credit Lenders
pursuant to Section 2.05(a) and Section 2.05(b) shall be adjusted in accordance
with such Non-Defaulting Lenders’ Ratable Shares; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Revolving Credit Lender hereunder, all letter of credit fees payable under
Section 2.05(b) with respect to such Defaulting Lender’s L/C Exposure shall be
payable to the applicable Issuing Bank until and to the extent that such L/C
Exposure is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender and a Revolving Credit Lender,
(i) the Swingline Lender shall not be required to fund any Swingline Loan and no
Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless it is satisfied that the related exposure and such Defaulting
Lender’s then outstanding L/C Exposure will be one hundred percent (100%)
covered by the Revolving Credit Commitments of the non-Defaulting Lenders and/or
Cash Collateral will be provided by the Borrowers in accordance with clause
(c) above, and (ii) the Swingline Exposure related to any newly made Swingline
Loan or L/C Exposure related to any newly issued, amended, renewed or extended
Letter of Credit shall be allocated among non-Defaulting Lenders that are
Revolving Credit Lenders in a manner consistent with clause (c)(i) above (and
such Defaulting Lender shall not participate therein).

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender that is a Revolving
Credit Lender has adequately remedied all matters that caused such Revolving
Credit Lender to be a Defaulting Lender, then the Swingline Exposure and L/C
Exposure of the Revolving Credit Lenders shall be readjusted to reflect the
inclusion of such Revolving Credit Lender’s Revolving Credit Commitment and on
such date such Revolving Credit Lender shall purchase at par such of the
Revolving Credit Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such
Revolving Credit Lender to hold such Revolving Credit Loans in accordance with
its Ratable Share; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Company while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

SECTION 2.22. Specified Refinancing Debt.

(a) The Borrowers may, from time to time, add one or more new term loan
facilities and new revolving credit facilities to this Agreement (“Specified
Refinancing Debt”) pursuant to procedures reasonably specified by the Agent and
reasonably acceptable to the Company, to refinance (i) all or any portion of any
Class of Term Loans then outstanding under this Agreement and (ii) all or any
portion of any Class of Revolving Credit Loans (and the unused Revolving Credit
Commitments with respect to such Class of Revolving Credit Loans) then in effect
under this Agreement, in each case pursuant to a Refinancing Amendment (it being
agreed that in no event shall more than two Classes of Revolving Credit
Commitments be outstanding at any time under this Agreement); provided that such
Specified Refinancing Debt:

(i) shall rank pari passu in right of payment with the other Obligations and
Commitments hereunder;

 

91



--------------------------------------------------------------------------------

(ii) will not have obligors or contingent obligors that were not obligors or
contingent obligors in respect of the Facilities;

(iii) will be (x) unsecured or (y) secured by the Collateral on a pari passu
basis with the Obligations (or on a junior lien basis pursuant to a Market
Intercreditor Agreement that is reasonably satisfactory to the Agent);

(iv) shall have such pricing and optional prepayment terms as may be agreed by
the Company and the applicable Lenders thereof (and for the avoidance of doubt,
clause (vi) of the proviso to Section 2.24(b) shall not apply);

(v) (x) to the extent constituting revolving credit facilities, will not have a
maturity date (or have mandatory commitment reductions or amortization) that is
prior to the Revolving Credit Facility Maturity Date of the Revolving Credit
Commitment being refinanced and (y) to the extent constituting Term Facilities,
will have a maturity date that is not prior to the date that is the scheduled
maturity date of, and will have a Weighted Average Life to Maturity that is not
shorter than the Weighted Average Life to Maturity of, the Loans being
refinanced;

(vi) to the extent constituting Specified Refinancing Term Loans, shall share
ratably in any prepayments of Term Loans pursuant to Section 2.11(b) (or
otherwise provide for more favorable prepayment treatment for the then
outstanding Classes of Term Loans other than Specified Refinancing Term Loans);

(vii) subject to clauses (iv), (v) and (vi) above, will have terms and
conditions (other than pricing and optional prepayment and optional redemption
terms) that are either (x) substantially similar to, or (when taken as a whole)
no more favorable to the lenders providing such Specified Refinancing Debt than,
those applicable to the Loans or Commitments being refinanced or (y) customary
for similar types of Indebtedness in light of then-prevailing market conditions;
provided that (A) such Specified Refinancing Debt may provide for any additional
or different financial or other covenants or other provisions that are agreed
among the Company and the lenders thereof and applicable only during periods
after the Latest Maturity Date of any of the Loans (and Commitments) that remain
outstanding after giving effect to such Specified Refinancing Debt or the date
on which all non-refinanced Obligations are paid in full and (B) a certificate
of a Responsible Officer of the Company delivered to the Agent at least five
(5) Business Days prior to the incurrence of such Specified Refinancing Debt,
together with a reasonably detailed description of material terms and conditions
of such Specified Refinancing Debt or drafts of the documentation related
thereto, stating that the Company has determined in good faith that such terms
and conditions satisfy the foregoing requirement in this clause (vii) shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirements unless the Agent notifies the Company within such five (5) Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees); and

(viii) shall not have a principal or commitment amount (or accreted value)
greater than the Loans being refinanced (plus accrued interest, fees (including
original issue discount and upfront fees), discounts, premiums or expenses
payable in connection therewith);

provided, further, that (I) each Revolving Credit Borrowing (including any
deemed Revolving Credit Borrowings made pursuant to Section 2.03) shall be
allocated pro rata among the Classes of Revolving Credit Commitments (it being
agreed that, notwithstanding the foregoing, the Agent may, in its reasonable
discretion, take such actions as it deems advisable to allocate Letters of
Credit and

 

92



--------------------------------------------------------------------------------

participations therein between any revolving credit facilities) and (II) the Net
Cash Proceeds of such Specified Refinancing Debt shall be applied, substantially
concurrently with the incurrence thereof, to the pro rata prepayment of
outstanding Loans being so refinanced, in each case pursuant to Section 2.06 and
2.11, as applicable.

(b) The Company shall make any request for Specified Refinancing Debt pursuant
to a written notice to the Agent specifying in reasonable detail the proposed
terms thereof. Any proposed Specified Refinancing Debt may be provided by
existing Lenders (it being understood that existing Lenders have no obligation
to provide such proposed Specified Refinancing Debt) or, subject to the approval
of the Agent and, with respect to Revolving Credit Commitments, the Issuing
Banks (in each case, which approval shall not be unreasonably withheld,
conditioned or delayed), Eligible Assignees in such respective amounts as the
Company may elect.

(c) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in clause
(a) above and Section 3.02, and, to the extent reasonably requested by the
Agent, receipt by the Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements, including any supplements or
amendments to the Security and Guarantee Documents providing for such Specified
Refinancing Debt to be secured thereby, consistent, where applicable, with those
delivered on the Closing Date under Section 3.01 (other than changes to such
legal opinions resulting from a Change in Law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Agent). The Lenders
hereby authorize the Agent to enter into amendments to this Agreement and the
other Loan Documents with the Company as may be necessary in order to establish
any Specified Refinancing Debt and to make such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Agent and the Company
in connection with the establishment of such Specified Refinancing Debt, in each
case on terms consistent with and/or to effect the provisions of this
Section 2.22.

The Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Specified Refinancing Debt incurred pursuant thereto
(including the addition of such Specified Refinancing Debt as separate
facilities hereunder and treated in a manner consistent with the Facilities
being refinanced, including for purposes of prepayments and voting). Any
Refinancing Amendment may, without the consent of any Person other than the
Company, the Agent and the Lenders providing such Specified Refinancing Debt,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Agent and the
Company, to effect the provisions of or be consistent with this Section 2.22. In
addition, in the case of Specified Refinancing Debt in the form of a new
revolving credit facility, if so provided in the relevant Refinancing Amendment
and with the consent of each Issuing Bank, participation in Letters of Credit
shall be reallocated from Lenders holding the Revolving Credit Commitments being
refinanced to Lenders that will hold such Specified Refinancing Debt in
accordance with the terms of such Refinancing Amendment; provided, however, that
such participation interests shall, upon the effectiveness of the Revolving
Credit Commitments under such Specified Refinancing Debt, be deemed to be
participation interests in respect of such refinancing Revolving Credit
Commitments and held by the Lenders thereunder and the terms of such
participation interests (including the fees applicable thereto) shall be
adjusted accordingly.

 

93



--------------------------------------------------------------------------------

SECTION 2.23. Extension of Term Loans; Extension of Revolving Credit
Commitments.

(a) Extension of Term Loans. The Company may, at any time and from time to time,
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.23. In order to
establish any Extended Term Loans, the Company shall provide a notice to the
Agent (who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Term Loan Tranche) (each, a “Term Loan Extension Request”)
setting forth the proposed terms of the Extended Term Loans to be established,
which shall (x) be identical as offered to each Lender under such Existing Term
Loan Tranche (including as to the proposed interest rates and fees payable) and
offered pro rata to each Lender under such Existing Term Loan Tranche and (y) be
identical in all material respects to the Term Loans under the Existing Term
Loan Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments, if any, of all or a
portion of any principal amount of the Extended Term Loans may be delayed to
later dates than the scheduled amortization payments, if any, of principal of
the Term Loans of such Existing Term Loan Tranche, to the extent provided in the
applicable Extension Amendment; (ii)(A) the interest rates (including through
fixed interest rates), interest margins, rate floors, upfront fees, funding
discounts, original issue discounts and voluntary prepayment terms and premiums
with respect to the Extended Term Loans may be different than those for the Term
Loans of such Existing Term Loan Tranche and/or (B) additional fees and/or
premiums may be payable to the Lenders providing such Extended Term Loans in
addition to any of the item contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date of Term Loans that is in effect on
the closing date of the Extension Amendment (immediately prior to the
establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have prepayment terms (including call protection and prepayment terms and
premiums) as may be agreed by the Company and the Lenders thereof; provided that
(A) in no event shall the final maturity date of any Extended Term Loans of a
given Term Loan Extension Series at the time of establishment thereof be earlier
than the maturity date of the Existing Term Loan Tranche from which such
Extended Term Loans are to be amended, (B) the Weighted Average Life to Maturity
of any Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof shall be no shorter (other than by virtue of amortization
or prepayment of such Indebtedness prior to the time of incurrence of such
Extended Term Loans) than the remaining Weighted Average Life to Maturity of the
Existing Term Loan Tranche from which such Extended Term Loans are to be
amended, (C) all documentation in respect of such Extension Amendment shall be
consistent with the foregoing and (D) any Extended Term Loans may participate on
a pro rata basis or less than a pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Term Loan Extension Request. Any
Extended Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Tranche. Each Term Loan Extension Series of Extended Term Loans incurred under
this Section 2.23 shall be in an aggregate principal amount that is not less
than $10,000,000.

(b) Extension of Revolving Credit Commitments. The Borrowers may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of such Revolving Credit
Commitments (any such Revolving Credit Commitments which have been so amended,

 

94



--------------------------------------------------------------------------------

“Extended Revolving Credit Commitments”) and to provide for other terms
consistent with this Section 2.23. In order to establish any Extended Revolving
Credit Commitments, the Company shall provide a notice to the Agent (who shall
provide a copy of such notice to each of the Lenders under the applicable
Existing Revolver Tranche) (each, a “Revolver Extension Request”) setting forth
the proposed terms of the Extended Revolving Credit Commitments to be
established, which shall (x) be identical as offered to each Lender under such
Existing Revolver Tranche (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) be identical in all material respects to the Revolving Credit
Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the maturity
date of the Extended Revolving Credit Commitments may be delayed to a later date
than the maturity date of the Revolving Credit Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
(ii)(A) the interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees and funding discounts with respect to the
Extended Revolving Credit Commitments may be different than those for the
Revolving Credit Commitments of such Existing Revolver Tranche and/or
(B) additional fees and/or premiums may be payable to the Lenders providing such
Extended Revolving Credit Commitments in addition to any of the items
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment; (ii) the Extension Amendment may provide
for other covenants and terms that apply solely to any period after the Latest
Maturity Date of the Revolving Credit Commitments that is in effect on the
effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Revolving Credit Commitments); and (iii) all
borrowings under the applicable Revolving Credit Commitments (i.e., the Existing
Revolver Tranche and the Extended Revolving Credit Commitments of the applicable
Revolver Extension Series) and repayments thereunder shall be made on a pro rata
basis (except for repayments required upon the maturity date of the
non-extending Revolving Credit Commitments); provided that (A) in no event shall
the final maturity date of any Extended Revolving Credit Commitments of a given
Revolver Extension Series at the time of establishment thereof be earlier than
the maturity date of the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended and (B) all documentation in
respect of such Extension Amendment shall be consistent with the foregoing. Any
Extended Revolving Credit Commitments amended pursuant to any Revolver Extension
Request shall be designated a series (each, a “Revolver Extension Series”) of
Extended Revolving Credit Commitments for all purposes of this Agreement;
provided that any Extended Revolving Credit Commitments amended from an Existing
Revolver Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Revolver
Extension Series with respect to such Existing Revolver Tranche. Each Revolver
Extension Series of Extended Revolving Credit Commitments incurred under this
Section 2.23 shall be in an aggregate principal amount that is not less than
$5,000,000.

(c) Extension Request. The Company shall provide the applicable Extension
Request at least five (5) Business Days (or such shorter period as the Agent may
determine in its sole discretion) prior to the date on which Lenders under the
Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.23. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche (each, an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans under the Existing Term Loan Tranche subject to such
Extension Request amended into Extended Term Loans and any Revolving Credit
Lender (each, an “Extending Revolving Credit Lender”) wishing to have all or a
portion of its Revolving Credit Commitments under the Existing Revolver

 

95



--------------------------------------------------------------------------------

Tranche subject to such Extension Request amended into Extended Revolving Credit
Commitments, as applicable, shall notify the Agent (each, an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans under the Existing Term Loan Tranche or Revolving
Credit Commitments under the Existing Revolver Tranche, as applicable, which it
has elected to request be amended into Extended Term Loans or Extended Revolving
Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Agent). In the event that the aggregate principal
amount of Term Loans under the Existing Term Loan Tranche or Revolving Credit
Commitments under the Existing Revolver Tranche, as applicable, in respect of
which applicable Term Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension Request exceeds the amount of
Extended Term Loans or Extended Revolving Credit Commitments, as applicable,
requested to be extended pursuant to the Extension Request, Term Loans or
Revolving Credit Commitments, as applicable, subject to Extension Elections
shall be amended to Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Agent, which shall be conclusive) based on the aggregate principal amount of
Term Loans or Revolving Credit Commitments, as applicable, included in each such
Extension Election.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Company, the Agent and each Extending
Term Lender or Extending Revolving Credit Lender, as applicable, providing an
Extended Term Loan or Extended Revolving Credit Commitment, as applicable,
thereunder, which shall be consistent with the provisions set forth in this
Section 2.23 (but which shall not require the applicable consent of any other
Lender). The effectiveness of any Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth above and
in Section 3.02, and, to the extent reasonably requested by the Agent, receipt
by the Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements, substantially consistent, where applicable, with those
delivered on the Closing Date under Section 3.01 (other than changes to such
legal opinions resulting from a Change in Law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Agent). The Lenders
hereby authorize the Agent to enter into amendments to this Agreement and the
other Loan Documents with the Borrowers as may be necessary in order to effect
any Extension Amendment and to make such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Agent and the Company
in connection with the establishment of such Extension Amendment, in each case
on terms consistent with and/or to effect the provisions of this Section 2.23.
In addition, if so provided in the relevant Extension Amendment and with the
consent of each Issuing Bank, participation in Letters of Credit expiring on or
after the scheduled maturity date in respect of a Class of Revolving Credit
Commitments shall be reallocated from Lenders holding such Revolving Credit
Commitments to Lenders holding Extended Revolving Credit Commitments in
accordance with the terms of such Extension Amendment; provided, however, that
such participation interests shall, upon receipt thereof by the relevant Lenders
holding Extended Revolving Credit Commitments, be deemed to be participation
interests in respect of such Extended Revolving Credit Commitments and the terms
of such participation interests (including the fees applicable thereto) shall be
adjusted accordingly. No amendment, conversion or exchange of Loans pursuant to
any Extension Amendment in accordance with this Section 2.23 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.

 

96



--------------------------------------------------------------------------------

SECTION 2.24. Incremental Facilities.

(a) The Borrowers may, by written notice to the Agent from time to time, request
Incremental Commitments in an amount for all such Incremental Commitments not to
exceed the Incremental Facility Amount at such time from one or more Incremental
Lenders, which may include any existing Lender or any Eligible Assignee (each of
which shall be entitled to agree or decline to participate in its sole
discretion); provided that (i) any Incremental Revolving Credit Commitments (and
the Incremental Revolving Credit Loans thereunder) shall be implemented as an
increase to the total Revolving Credit Commitments and shall have identical
terms (other than any arrangement or similar fees payable in connection with
such Incremental Revolving Credit Commitments) as the Revolving Credit
Commitments (and the Revolving Credit Loans thereunder); provided, further,
that, if required to consummate any such Incremental Revolving Credit
Commitments, the pricing, interest rate margins, rate floors and fees (other
than any arrangement or similar fees) on the existing Revolving Credit
Commitments (and the Revolving Credit Loans thereunder) may be increased without
consent or approval of any Lender and (ii) each Incremental Lender shall be
subject to the approval of the Agent (and, in the case of an Incremental
Revolving Credit Lender, each Issuing Bank and the Swingline Lender) (which
approvals shall not be unreasonably withheld or delayed). Such notice shall set
forth (x) the amount of the Incremental Commitments being requested (which shall
be in a minimum amount of $10,000,000 or such lesser amount equal to the
remaining Incremental Facility Amount, as applicable), (y) the date on which
such Incremental Commitments are requested to become effective and (z) in the
case of Incremental Term Commitments, whether such Incremental Term Commitments
are (A) commitments to make additional Term Loans (which commitments shall only
be permitted if such additional Term Loans are intended to be fungible for
United States Federal income tax purposes with the existing Term Loans) or
(B) commitments to make new term loans with terms different from the Term Loans
(such loans in this clause (B), “Specified Incremental Term Loans” and such
commitments “Specified Incremental Term Commitments”).

(b) The applicable Borrower and each applicable Incremental Lender shall execute
and deliver to the Agent an Incremental Assumption Agreement and such other
documentation as the Agent shall reasonably specify to evidence the Incremental
Commitment of each Incremental Lender. Each Incremental Assumption Agreement
shall specify the terms of any Incremental Term Loans to be made thereunder;
provided that:

(i) the final maturity date of any Specified Incremental Term Loans shall be no
earlier than the Term Loan Maturity Date;

(ii) the Weighted Average Life to Maturity of any Specified Incremental Term
Loans shall be no shorter than the Weighted Average Life to Maturity of the Term
Loans;

(iii) the sole borrower in respect of any Specified Incremental Term Loans shall
be the Company;

(iv) no Person shall be a guarantor with respect to any Specified Incremental
Term Loans unless such Person is a Guarantor which shall have previously or
substantially concurrently Guaranteed the Obligations;

(v) any Specified Incremental Term Loans shall be secured on an equal and
ratable basis with the Facilities by the Collateral;

(vi) if the initial yield on any Specified Incremental Term Loans that is
incurred on or prior to the date that is 12 months after the Closing Date (as
such yield is determined by the Agent by adding (x) the margin above the
Eurocurrency Rate on such Loans (which shall be increased by the amount that any
interest rate “floor” applicable to such Loans on the date such Loans are made
would exceed the Eurocurrency Rate for a three-month Interest Period commencing
on such date) and (y) if such Loans are initially made at a discount or the
Lenders making the same receive a fee directly or indirectly from the applicable
Borrower or any of the

 

97



--------------------------------------------------------------------------------

Subsidiaries for doing so (but excluding the effect of any bona fide
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders thereof) (the amount
of such discount or fee, expressed as a percentage of such Loans, being referred
to herein as “OID”), the amount of such OID divided by the lesser of (x) the
Weighted Average Life to Maturity of such Loans and (y) four) exceeds by more
than 50 basis points (the amount of such excess above 50 basis points being
referred to herein as the “Yield Differential”) the sum of (x) the Applicable
Margin then in effect for Eurocurrency Rate Term Loans, and (y) the amount of
the OID initially paid in respect of the Term Loans, divided by four, then the
Applicable Margin then in effect for Term Loans shall automatically be increased
by the Yield Differential, effective upon the making of such Specified
Incremental Term Loans;

(vii) subject to the foregoing clause (ii), the amortization schedule in respect
of any Specified Incremental Term Facility shall be determined by the Company
and the lenders thereunder;

(viii) subject to the foregoing clause (vi), the pricing, interest rate margins,
discounts, rate floors and fees in respect of any Specified Incremental Term
Facility shall be determined by the Company and the lenders thereunder; and

(ix) the other terms of any Specified Incremental Term Loans shall either (A) be
substantially the same as the terms in respect of the Term Loans or (B) be
reasonably satisfactory to the Agent.

(c) Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.24 unless (i) on the date of such effectiveness,
(A)(1) the representations and warranties contained in Article IV are true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of such date, as though
made on and as of such date except where such representations and warranties
expressly refers to an earlier date, in which case such representations and
warranties shall be true and correct on and as of such earlier date (provided
that, in the case of any such Incremental Commitment used to finance a Permitted
Acquisition or other similar Investment permitted under Section 6.08 (to the
extent the Incremental Lenders participating therein so agree), at the election
of the Company, this clause (1) shall be deemed to have been satisfied so long
as it is satisfied with respect to the Specified Representations) and (2) no
Default or Event of Default shall have occurred and be continuing (provided
that, in the case of any such Incremental Commitment used to finance a Permitted
Acquisition or other similar Investment permitted under Section 6.08 (to the
extent the Incremental Lenders participating therein so agree), this clause
(2) shall be deemed satisfied if no Default or Event of Default shall have
occurred and be continuing at the time of the execution of the acquisition
agreement related to such Permitted Acquisition or other similar Investment)
(and the Agent shall have received a certificate to that effect dated such date
and executed by a Financial Officer of the Company); and (B) solely with respect
to the establishment of any Incremental Revolving Credit Commitment, the Company
and the Restricted Subsidiaries shall be in compliance with the Financial
Covenants after giving pro forma effect to the incurrence of such Incremental
Revolving Credit Commitments (assuming a full drawing thereof), the making of
Loans to be made on the date of effectiveness thereof, any Permitted Acquisition
consummated simultaneously therewith, and the pro forma adjustments described in
Section 1.07, (ii) all fees and expenses owing to the Agent and the Lenders in
respect of such Incremental Term Commitment and/or Incremental Revolving Credit
Commitment shall have been paid in full, (iii) to the extent not consistent with
this Agreement, the other terms and documentation in respect of the Incremental
Term Loans shall be reasonably satisfactory to the Agent unless otherwise
expressly permitted in this Section 2.24 and (iv) except as otherwise specified
in the applicable Incremental Assumption Agreement, the Agent shall have
received legal opinions, board resolutions and other closing certificates
reasonably requested by the Agent and consistent with those delivered on the
Closing Date.

 

98



--------------------------------------------------------------------------------

(d) Each of the parties hereto hereby agrees that the Agent may, in consultation
with the Company, take any and all action as may be reasonably necessary to
ensure that all Incremental Loans (other than Specified Incremental Term Loans),
when originally made, are included in each Borrowing of outstanding Revolving
Credit Loans or Term Loans, as applicable, on a pro rata basis. This may be
accomplished by, among other things, requiring each outstanding Eurocurrency
Rate Borrowing to be Converted into a Base Rate Borrowing on the date of such
Incremental Loan, or by allocating a portion of such Incremental Loan to each
outstanding Eurocurrency Rate Borrowing under the relevant Facility on a pro
rata basis. Any Conversion of Eurocurrency Rate Loans to Base Rate Loans
required by the preceding sentence shall be subject to Section 9.04(f). If any
Incremental Loan is to be allocated to an existing Interest Period for a
Eurocurrency Rate Borrowing, then the interest rate thereon for such Interest
Period and the other economic consequences thereof shall be as set forth in the
applicable Incremental Assumption Agreement. In addition, to the extent any
Incremental Term Loans are Term Loans, the scheduled amortization payments under
Section 2.07(c) required to be made after the making of such Incremental Term
Loans shall be increased in a substantially ratable manner by the aggregate
principal amount of such Incremental Term Loans. Notwithstanding the foregoing,
Incremental Term Commitments to make Specified Incremental Term Loans may not be
requested without the prior written consent of the Agent if, as a result of the
Specified Incremental Term Loans to be made thereunder, there would be more than
five classes of Term Loans and Specified Incremental Term Loans outstanding.

(e) Notwithstanding any other provision of any Loan Document, each Loan Document
may be modified, supplemented, amended and/or amended and restated by the Agent
and the applicable Borrower without the action or consent of any other party, if
the Agent determines it to be necessary or advisable, to provide for terms
applicable to any Incremental Loans permitted by or to otherwise give effect to
this Section 2.24. Without limiting the generality of the foregoing, each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be deemed amended to the extent
necessary to reflect the existence and terms of the Incremental Commitments and
the Incremental Loans evidenced thereby.

SECTION 2.25. Designated Borrowers.

(a) Effective as of the date hereof, each Subsidiary identified on Schedule 2.25
shall be a Designated Borrower hereunder and may receive Loans for its account
on the terms and conditions set forth in this Agreement.

(b) The Company may at any time, upon not less than fifteen (15) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
additional direct or indirect wholly-owned Subsidiary organized under the law of
any jurisdiction reasonably acceptable to the Administrative Agent and all of
the Revolving Credit Lenders (an “Applicant Borrower”) as a Designated Borrower
to receive Revolving Credit Loans hereunder by delivering to the Administrative
Agent (which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit E-1 (a
“Designated Borrower Request and Assumption Agreement”). For purposes of the
foregoing, a Subsidiary organized under the laws of the United States of
America, the United Kingdom, the Netherlands, Switzerland, Canada or Germany
will be deemed to be organized in an acceptable jurisdiction. For avoidance of
doubt, no Lender shall be obligated to approve or make loans or other extensions
of credit to any Applicant Borrower to the extent that it would be unlawful for
such Lender to do so. The parties hereto acknowledge and agree that prior to

 

99



--------------------------------------------------------------------------------

any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Lenders shall have received
(i) such supporting resolutions, incumbency certificates, opinions of counsel
and other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent in its reasonable discretion (including all documentation
and other information with respect to such Applicant Borrower required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, which shall
include, for the avoidance of doubt, a duly executed IRS Form W-9 or other
applicable tax form and a Beneficial Ownership Certification solely to the
extent expressly required by the Beneficial Ownership Regulation, which, if
requested in writing 10 Business Days prior to the date on which such Applicant
Borrower is scheduled to become a Borrower hereunder, shall be delivered no more
than 3 Business Days prior to such date) and (ii) promissory notes signed by
such new Borrowers to the extent any Lenders so require. Promptly following
receipt of all such requested resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to it, the Administrative Agent shall send a notice in
substantially the form of Exhibit E-2 (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive
Revolving Credit Loans hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such Designated Borrower otherwise shall be
a Borrower for all purposes of this Agreement; provided that no Extension
Request may be submitted on behalf of such Designated Borrower until the date
that is five (5) Business Days after such effective date.

(c) The Obligations of the Domestic Borrowers shall be joint and several in
nature regardless of which Domestic Borrower actually borrows Loans or requests
or obtains Letters of Credit hereunder or the amount of such Loans borrowed or
Letters of Credit obtained or the manner in which the Administrative Agent or
any Lender accounts for such Loans or Letters of Credit on its books and
records. The Obligations of the Foreign Borrowers shall be joint and several in
nature regardless of which Foreign Borrower actually borrows Loans or requests
or obtains Letters of Credit hereunder or the amount of such Loans borrowed or
Letters of Credit obtained or the manner in which the Administrative Agent or
any Lender accounts for such Loans or Letters of Credit on its books and
records; provided, for the avoidance of doubt, that the Foreign Borrowers shall
not be liable for the Obligations of the Domestic Borrowers.

(d) Each Designated Borrower hereby irrevocably appoints the Company as its
agent for all purposes relevant to the Loan Documents, including (i) the giving
and receipt of notices and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by each Borrower acting singly, shall be valid and effective if given or
taken only by the Company, whether or not any such other Borrower joins therein.
Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(e) The Company may from time to time, upon not less than four (4) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Revolving Credit Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Revolving Credit
Loans made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.

 

100



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the obligations of each Term Lender and Revolving Credit Lender to
fund its respective Loans on the Closing Date shall be subject to the
satisfaction of the following conditions precedent (the first Business Day on
which such conditions precedent are so satisfied, the “Closing Date”):

(a) The Agent shall have received duly executed counterparts of this Agreement
from the Company, each Designated Borrower as of the Closing Date, each Lender
(including the Swingline Lender) and Issuing Bank as of the Closing Date and the
Agent.

(b) The Administrative Agent shall have received on or before the Closing Date
the following, in form and substance reasonably satisfactory to the Agent:

(i) A certificate of the Secretary or Assistant Secretary (and, in the case of
any English Loan Party, a director or its company secretary) of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws (or comparable organizational document) of such
Loan Party as in effect on the Closing Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors (or comparable governing body) of such Loan Party (and, in addition,
in respect of an English Loan Party, a copy of the resolution of all the holders
of the issued shares in that English Loan Party) authorizing the execution,
delivery and performance of the Loan Documents to which such Loan Party is a
party and, in the case of the Company, the Borrowing under the Facilities, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, (C) that the certificate or articles of incorporation (or
comparable organizational document) of such Loan Party have not been amended
since the date of the last amendment thereto shown on the certificate of good
standing (if applicable) or certified organizational document furnished pursuant
to clause (iii) below and (D) as to the incumbency and specimen signature of
each Responsible Officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party.

(ii) A certificate of another Responsible Officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (i) above.

(iii) Certified copies of the certificate or articles of incorporation (or
comparable organizational document), including all amendments thereto, of each
Loan Party as in effect on the Closing Date, certified as of a recent date by
the Secretary of State (or comparable entity) of the jurisdiction of its
organization, and a certificate as to the good standing (where such concept is
applicable (and for the avoidance of doubt, such concept is not applicable in
respect of an English Loan Party)) of each Loan Party as of a recent date, from
such Secretary of State (or comparable authority).

(iv) A favorable opinion of (A) Cravath, Swaine & Moore LLP, counsel for the
Company and the other Loan Parties and (B) local counsel in each jurisdiction
where a Loan Party is organized or which provides the governing law for any
Security and Guarantee Document, and the laws of which are not covered by the
opinion letter referred to in clause (A) of this paragraph, in each case of
(A) and (B), dated as of the Closing Date, addressed to the

 

101



--------------------------------------------------------------------------------

Administrative Agent, the Collateral Agent, each Issuing Bank and each Lender in
form and substance reasonably satisfactory to the Agent and covering such other
matters relating to the Loan Documents and the Transactions as the Agent shall
reasonably request, and the Company hereby requests such counsel to deliver such
opinions.

(v) Any Notes, to the extent requested at least three Business Days prior to the
Closing Date by any Lender pursuant to Section 2.17.

(c) The Administrative Agent shall have received a Notice of Borrowing as
required under Section 2.02 and in the form attached hereto as Exhibit B.

(d) The Administrative Agent shall have received a solvency certificate from a
Financial Officer of the Company in the form attached hereto as Exhibit F.

(e) The Spinco Internal Restructuring, the Spinco Separation and the Spinco
Transfer shall have each been consummated in all material respects prior to or
substantially contemporaneously with the issuance of the Spinco Notes in all
material respects in accordance with the Spinco Separation Agreement and the
Acquisition Agreement, and the Spinco Distribution, the Merger (as defined in
the Acquisition Agreement), and the Direct Sales shall be consummated prior to
or substantially contemporaneously with, the initial funding of the Facilities
in all material respects in accordance with the Spinco Separation Agreement and
the Acquisition Agreement (in each case without any waiver, amendment,
modification or supplement thereof by any Person or any consent or election
thereunder by any Person (any one of the foregoing, a “Modification”) that, in
any such case, is material and adverse to the Arrangers or the Lenders (in each
case, in their capacities as such) without the prior written consent of the
Arrangers (not to be unreasonably withheld, conditioned or delayed) (it being
understood and agreed that (I) any Modification that results in (x) a change to
the definition of the term “Spinco Material Adverse Effect” or a change to, or
waiver of, clause (b) of the first sentence of Section 2.5 of the Acquisition
Agreement, in each case shall be deemed to be materially adverse to the Lenders
and the Arrangers, (y) any net increase in the aggregate amount of the Spinco
Special Cash Payment and the Direct Sales Purchase Price (as set forth and
defined in the Acquisition Agreement) (i) of greater than 10%, in the aggregate
or (ii) funded with the proceeds of any additional indebtedness or a reduction
in the pro forma cash to remain on the balance sheet after giving effect to the
Transactions of the Company, Spinco or any of their respective subsidiaries or
Affiliates other than a drawing under the Revolving Credit Facility as set forth
in the proviso to Section 2.18(a), in each case, shall be deemed to be
materially adverse to the Lenders and the Arrangers and (z) a reduction in the
Direct Sales Purchase Price shall be deemed materially adverse to the Lenders
and the Arrangers unless such reduction is accompanied by a dollar-for-dollar
reduction in the Term Facility and (II) (x) a deemed waiver of Sections 6.6(a)
and 7.6(a) of the Acquisition Agreement pursuant to Section 5.16(d) of the
Acquisition Agreement shall be deemed to not be material and adverse to the
Lenders and the Arrangers, (y) any Adjustment Payment (as defined in the
Acquisition Agreement) or Adjustment Excess (as defined in the Acquisition
Agreement) received by the Company shall be deemed to not be material and
adverse to the Lenders and the Arrangers so long as it is accompanied or
preceded by a dollar-for-dollar reduction in the Term Facility and (z) any Ainge
Share Amount Reduction (as defined in the Acquisition Agreement) shall be deemed
to not be material and adverse to the Lenders and the Arrangers). The
Acquisition Agreement and the Spinco Separation Agreement shall be in form and
substance reasonably satisfactory to the Arrangers; provided that (x) the
Acquisition Agreement as in effect on March 7, 2018 is satisfactory to the
Arrangers and (y) the Spinco Separation Agreement as in effect on March 7, 2018
is satisfactory to the Arrangers. The Acquisition Agreement Representations
shall be true and correct (provided that such representations will be deemed to
be true and correct unless the Company or any of its Affiliates has the right to
terminate its obligations under the Acquisition Agreement or decline to
consummate the Spinco Acquisition as a result of a breach of any such
representation in the Acquisition Agreement) and the Specified Representations
shall be true and correct in all material respects (or in all respects if
separately qualified by materiality or Material Adverse Effect).

 

102



--------------------------------------------------------------------------------

(f) All fees required to be paid by the Company hereunder or as separately
agreed by the Company and any of the Arrangers or the Lenders, in each case on
or prior to the Closing Date, and, to the extent invoiced at least three
Business Days prior to the Closing Date, all invoiced expenses of the Agent and
the Arrangers relating hereto (including those of counsel to the Agent and the
Arrangers), shall have in each case been paid (which amounts may be offset
against the proceeds of the Loans on the Closing Date).

(g) All Indebtedness and any other amounts due or outstanding under the Existing
Credit Agreement shall have been, or substantially contemporaneously with the
initial funding under the Facilities shall be, repaid in full, all commitments
in respect thereof shall have been terminated and all guarantees thereof (if
any) and security therefor (if any) discharged and released. After giving effect
to the Transactions and the other transactions contemplated hereby, the Company
and the Restricted Subsidiaries (including the Acquired Business) shall not have
any outstanding preferred stock or material Indebtedness for borrowed money
other than (i) the Indebtedness under the Facilities, (ii) Spinco Notes,
(iii) intercompany debt and intercompany preferred equity, (iv) those certain
mortgages of the Company and its subsidiaries outstanding as of March 28, 2018,
(v) ordinary course working capital facilities, (vi) overdraft, letter of credit
and other banking facilities of Spinco and its subsidiaries existing on
March 28, 2018, and entered into in the ordinary course of business,
(vii) ordinary course hedging arrangements, (viii) up to $2,500,000 (in the
aggregate) of Indebtedness incurred or guaranteed by the A&S Companies (as
defined in the Acquisition Agreement), (ix) any guarantees permitted to remain
outstanding at such time pursuant to Section 6.3 of the Spinco Separation
Agreement and (x) Indebtedness of the Company and the Subsidiaries permitted
under Section 6.09(i).

(h) Since the date of the Acquisition Agreement, there shall not have occurred
any Spinco Material Adverse Effect.

(i) The issuance of the Spinco Notes shall have been consummated prior to, or
shall be consummated substantially contemporaneously with, the initial funding
under the Facilities.

(j) The Agent and the Arrangers shall have received (a) (i) audited Consolidated
balance sheets and related statements of income, comprehensive income,
stockholders’ equity and cash flows of the Company and its consolidated
Subsidiaries for the fiscal years ended December 31, 2015, December 31, 2016 and
December 31, 2017 (and the Arrangers hereby acknowledge receipt of such audited
financial statements as of and for the fiscal years ended December 31, 2015,
2016 and 2017) and (ii) unaudited Consolidated balance sheets and related
statements of income, comprehensive income and cash flows of the Company and its
consolidated Subsidiaries for each fiscal quarter (other than any fourth fiscal
quarter) ended after December 31, 2017 and at least 45 days prior to the Closing
Date, (b) (i) the combined and Consolidated balance sheets of (I) the A&S
Business (as defined in the Acquisition Agreement) and (II) Spinco (before
giving effect to the Spinco Internal Restructuring) as of December 31, 2016 and
December 31, 2017 (except that for Spinco, only an opening balance sheet shall
be required), and the combined and Consolidated statements of earnings, cash
flows and parent equity of (X) the A&S Business and (Y) Spinco (before giving
effect to the Spinco Internal Restructuring) for the years ended December 31,
2015, December 31, 2016 and December 31, 2017, together with an audit report, on
the Consolidated financial statements from the independent accountants for the
A&S Business and Spinco (the financial statements described in this clause
(b)(i), the “Spinco Audited Financial Statements”) and (ii) the unaudited
combined and Consolidated

 

103



--------------------------------------------------------------------------------

financial statements of (x) the A&S Business and (y) Spinco (before giving
effect to the Spinco Internal Restructuring) for each fiscal quarter ended after
December 31, 2017 (other than any fourth fiscal quarter) and at least 40 days
prior to the Closing Date, and (c) a pro forma Consolidated balance sheet and
related pro forma Consolidated statement of income of the Company as of, and for
the twelve-month period ending on, the last day of the most recently completed
four-fiscal quarter period for which financial statements of the Company
pursuant to clause (a) above has been delivered, in each case prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such income statement), without any requirement to reflect therein
adjustments for purchase accounting (the financial statements described in this
clause (c), the “Pro Forma Financial Statements”).

(k) The Agent and the Arrangers shall have received, at least three Business
Days prior to the Closing Date, all documentation and other information with
respect to the Loan Parties required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, which shall include, for the avoidance of doubt, a duly
executed IRS Form W-9 or other applicable tax form and a certification regarding
individual beneficial ownership solely to the extent expressly required by the
Beneficial Ownership Regulation, to the extent requested in writing at least ten
Business Days prior to the Closing Date by the Agent or the Arrangers.

(l) The Collateral Agent shall have received a Perfection Certificate with
respect to the Company and the Subsidiary Guarantors dated the Closing Date and
duly executed by a Responsible Officer of the Company.

(m) The Guarantee and Collateral Agreement shall have been duly executed by the
Company and each Subsidiary Guarantor that is to be a party thereto and shall be
in full force and effect on the Closing Date. The Collateral Agent, on behalf of
the applicable Secured Parties, shall have a perfected first priority security
interest in the Collateral (subject to applicable Liens permitted under
Section 6.01 of this Agreement) described in the Guarantee and Collateral
Agreement.

(n) Each document (including any UCC financing statements but excluding any
Mortgages) required by the Security and Guarantee Documents or under applicable
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded in order to create in favor of the Collateral Agent, for the benefit of
the Lenders and the other Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other person (subject to
applicable Liens permitted under Section 6.01 of this Agreement), shall have
been filed, registered or recorded or delivered to the Collateral Agent in
proper form for filing, registration or recordation. On or prior to the Closing
Date, the Collateral Agent shall have received all Pledged Collateral (as
defined in the Guarantee and Collateral Agreement) required to be delivered to
the Collateral Agent pursuant to the Guarantee and Collateral Agreement,
together with undated proper instruments of assignment duly executed by the
applicable Loan Party in blank and such other instruments or documents as the
Collateral Agent may reasonably request.

(o) Other than as set forth in Section 5.11, (i) each of the Mortgages and each
IP Security Agreement (as defined in the Guarantee and Collateral Agreement)
shall have been duly executed by the parties thereto and delivered to the
Collateral Agent and shall be in full force and effect, (ii) each of such
Mortgaged Properties shall not be subject to any Lien other than those permitted
under Section 6.01 of this Agreement, (iii) if applicable, each such Mortgage
shall have been filed and recorded in the recording office as specified in the
Perfection Certificate (or a lender’s title insurance policy, in form and
substance reasonably acceptable to the Collateral Agent, insuring such Security
and Guarantee Document as a first lien on such Mortgaged Property (subject to
applicable

 

104



--------------------------------------------------------------------------------

Liens permitted under Section 6.01 of this Agreement) shall have been received
by the Collateral Agent) and, in connection therewith, the Collateral Agent
shall have received evidence reasonably satisfactory to it of each such filing
and recordation and (iv) the Collateral Agent shall have received such other
documents, including a policy or policies of title insurance issued by a
nationally recognized title insurance company, together with such endorsements,
coinsurance and reinsurance as may be reasonably requested by the Collateral
Agent and the Lenders, insuring the Mortgages as valid first liens on the
Mortgaged Properties, free of Liens other than Permitted Liens, together with
such surveys, abstracts, appraisals and legal opinions required to be furnished
pursuant to the terms of the Mortgages or as reasonably requested by the
Collateral Agent or the Lenders.

Notwithstanding the foregoing, if, after the use by the Loan Parties of
commercially reasonable efforts to cause the conditions relating to the
collateral and guarantee matters set forth in Section 3.01(m) (other than the
first sentence thereof), Section 3.01(n) and Section 3.01(o) above to be
satisfied as of the Closing Date (other than any Collateral the security
interest in which may be perfected by the filing of a UCC financing statement or
the delivery of certificates representing such Equity Interests of any Person
that is a Designated Borrower as of the Closing Date, together with stock powers
or other instruments of transfer with respect thereto endorsed in blank and the
security agreement giving rise to the security interest therein), such
conditions shall not be a condition precedent to the effectiveness of this
Agreement on the Closing Date, but shall be accomplished as promptly as
practicable after the Closing Date and in any event within any applicable period
specified on Schedule 5.11 (which shall be no later than the date that is 90
days following the Closing Date, unless a later date is otherwise agreed to by
the Agent in its reasonable discretion).

Without limiting the generality of the provisions of Section 8.03, for purposes
of determining compliance with the conditions specified in this Section 3.01,
each Lender as of the Closing Date shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the Closing Date specifying its
objection thereto.

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing and
Issuance. The obligation of each Revolving Credit Lender to make a Revolving
Credit Loan (other than a Loan made (x) on the Closing Date or (y) by any
Issuing Bank or any Revolving Credit Lender pursuant to Section 2.03(c)) on the
occasion of each Borrowing and the obligation of each Issuing Bank to Issue a
Letter of Credit shall be subject to the conditions precedent that the Closing
Date shall have occurred and, on the date of such Borrowing or such Issuance (as
the case may be), the following statements shall be true:

(i) the representations and warranties contained in Article IV and in each other
Loan Document are true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
such date, before and after giving effect to such Borrowing or such Issuance and
to the application of the proceeds therefrom, as though made on and as of such
date except where such representations and warranties expressly refers to an
earlier date, in which case such representations and warranties shall be true
and correct on and as of such earlier date;

(ii) no event has occurred and is continuing, or would result from such
Borrowing or such Issuance or from the application of the proceeds therefrom,
that constitutes a Default; and

(iii) the Agent shall have received a Notice of Borrowing or Notice of Issuance,
as applicable.

 

105



--------------------------------------------------------------------------------

Each Revolving Credit Borrowing (other than any conversion or continuation of
any Loan) and each Issuance of a Letter of Credit shall be deemed to constitute
a representation and warranty by the Company on the date thereof that the
matters specified in clauses (i) and (ii) of this Section 3.02 are true;
provided, however, (A) the application of such clauses (i) and (ii) hereto to
any Incremental Revolving Credit Loan made in connection with any Limited
Condition Acquisition shall, at the Company’s option, be subject to Section 1.07
and (B) clauses (i) and (ii) hereto shall not apply to any Loans made under any
Refinancing Amendment or Extension Amendment unless the lenders in respect
thereof have required satisfaction of the same in the applicable Refinancing
Amendment or Extension Amendment, as applicable.

SECTION 3.03. Initial Credit Event for each Additional Borrower. The obligation
of each Lender to make Loans to any Designated Borrower that becomes a
Designated Borrower after the Closing Date is subject to the satisfaction of the
following conditions:

(a) The Administrative Agent (or its counsel) shall have received such
Designated Borrower’s Designated Borrower Request and Assumption Agreement duly
executed by all parties thereto.

(b) The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing (if such concept
is applicable (and for the avoidance of doubt, such concept is not applicable in
respect of an English Loan Party)) of such Designated Borrower (other than a
Designated Borrower which is or is to be an English Loan Party), the
authorization of the Transactions insofar as they relate to such Designated
Borrower and any other legal matters relating to such Designated Borrower, its
Designated Borrower Request and Assumption Agreement or such Transactions,
including, with respect to any Designated Borrower organized under the laws of
any jurisdiction, whether inside or outside of the United States of America, a
legal opinion from such Designated Borrower’s counsel in such jurisdiction, all
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel, but consistent, where applicable, with those delivered on the
Closing Date under Section 3.01.

(c) The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, which shall
include, for the avoidance of doubt, a duly executed IRS Form W-9 or other
applicable tax form and a certification regarding individual beneficial
ownership solely to the extent expressly required by the Beneficial Ownership
Regulation.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants as follows:

SECTION 4.01. Organization; Authorization. Each of the Company and the
Restricted Subsidiaries (a) is duly organized (and, in the case of any English
Loan Party, duly incorporated) and validly existing under the laws of the
jurisdiction of its organization or formation, except in the case of a
Restricted Subsidiary that is not a Designated Borrower, where the failure to be
so, individually or in the aggregate, would not have a Material Adverse Effect,
(b) has all requisite power and authority to carry on its business as now
conducted, except, in the case of a Restricted Subsidiary that is not a
Designated Borrower, where the failure to have such, individually or in the
aggregate, would not have a Material Adverse Effect, (c) is in good standing
(where such concept is applicable (and for the

 

106



--------------------------------------------------------------------------------

avoidance of doubt, such concept is not applicable in respect of an English Loan
Party)) in its jurisdiction of organization or formation, except in the case of
a Restricted Subsidiary that is not a Designated Borrower, where the failure to
do so, individually or in the aggregate, would not have a Material Adverse
Effect and (d) is qualified to do business in every other jurisdiction where
such qualification is required, except where the failure to do so, individually
or in the aggregate, would not have a Material Adverse Effect.

SECTION 4.02. Powers. Each Loan Party has the corporate or other organizational
power and authority to execute, deliver and carry out the terms and provisions
of the Loan Documents to which it is a party and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party.

SECTION 4.03. No Conflicts. The execution, delivery and performance by each Loan
Party of each Loan Document to which it is a party, and the consummation of the
Transactions and the other transactions contemplated hereby (i) do not conflict
with or contravene or result in any breach of (a) any applicable material law,
(b) such Loan Party’s charter, by-laws or other organizational documents,
(c) any material contractual restriction binding on or affecting such Loan Party
or any of its subsidiaries (except for such conflicts, contraventions or
breaches that would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect) or (d) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or any of its subsidiaries is subject, and (ii) will
not result in the creation or imposition of any Lien on any asset of any of the
Loan Parties, except Liens permitted by the Loan Documents.

SECTION 4.04. Government Approvals. No authorization, consent, approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other third party is or will be required for the due
execution, delivery and performance by any Loan Party of each Loan Document to
which it is a party or otherwise in connection with the Transactions, except for
(a) the filing of Uniform Commercial Code financing statements, (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office, (c) recordation of the Mortgages (if any), (d) such as have been duly
obtained, taken, given or made and are in full force and effect and
(e) consents, approvals, registrations, filing or other actions, which are not
material.

SECTION 4.05. Execution; Enforceability. This Agreement has been, and each other
Loan Document when delivered hereunder will be, duly executed and delivered by
the Company and each other Loan Party that is a party thereto. This Agreement
is, and each other Loan Document when executed and delivered hereunder will
constitute, a legal, valid and binding obligation of the Company and each other
Loan Party that is a party thereto, enforceable against the Company and each
other Loan Party that is a party thereto in accordance with their respective
terms subject to applicable bankruptcy, insolvency, reorganization, moratorium,
capital impairment, recognition of judgments or other similar laws or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 4.06. Financial Statements; No Material Adverse Effect.

(a) The audited Consolidated balance sheet of the Company and the Subsidiaries,
and the related Consolidated statements of income, comprehensive income,
stockholders’ equity and cash flows as of and for each of the fiscal years ended
December 31, 2015, December 31, 2016 and December 31, 2017 (x) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein and (y) fairly present, in all
material respects, the Consolidated financial condition of the Company as of the
date thereof and the Consolidated results of operations for the period covered
thereby.

 

107



--------------------------------------------------------------------------------

(b) Since December 31, 2017 there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(c) The Spinco Audited Financial Statements (x) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (y) fairly present, in all material
respects, the financial condition and results of operations of the A&S Business
as of the dates and for the periods presented therein on the basis by which the
Audited Financial Statements were prepared (it being understood, however, that
the A&S Business has not been operating historically as a separate “standalone”
entity or reporting segment and, therefore, the Spinco Audited Financial
Statements will reflect certain allocations made that may not reflect what would
have been incurred if the A&S Business had been a standalone business).

(d) The Pro Forma Financial Statements (i) have been prepared in good faith
based on assumptions believed by the Company on the date hereof to be
reasonable, (ii) accurately reflect, in all material respects, all adjustments
necessary to give effect to the Transactions and (iii) present fairly, in all
material respects, the pro forma financial position and results of operations of
the Company and the Subsidiaries as of such date and for such period, as if the
Transactions had occurred on such date or at the beginning of such period, as
applicable.

SECTION 4.07. Litigation. There is no action, suit, investigation or proceeding,
including pursuant to any Environmental Law, pending against or, to the
knowledge of the Company, threatened against or affecting the Company or any of
the Subsidiaries before any court, Governmental Authority or arbitrator that
(a) would reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect or (b) purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document or the consummation
of the transactions contemplated hereby.

SECTION 4.08. Margin Securities. None of the Loan Parties is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying, or extending credit for the purpose of purchasing or
carrying, margin stock (within the meaning of Regulation U or X issued by the
Board of Governors of the Federal Reserve System), and no proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock, or for any other
purpose that entails a violation (including on the part of any Lender) of any
regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.

SECTION 4.09. Investment Company Act. None of the Loan Parties is an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

SECTION 4.10. Disclosure. As of the Closing Date, none of the Information
Memorandum or any written reports, financial statements, certificates or other
information furnished by or on behalf of the Company or any of the Subsidiaries
to the Agent (other than information of a general economic or industry specific
nature, projected financial information or other forward looking information) in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished prior to the date on which this representation is made
or deemed made), taken as a whole, contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions the Company believed to be reasonable at the
time. As of the Closing Date, the information included in any Beneficial
Ownership Certification with respect to any Beneficial Owner (as defined in the
Beneficial Ownership Regulation) of the Borrower with respect to which such
Beneficial Ownership Certification is delivered, is true and correct.

 

108



--------------------------------------------------------------------------------

SECTION 4.11. Solvency. As of the Closing Date, (a) the Company and its
Subsidiaries, on a Consolidated basis, are Solvent after giving effect to the
Direct Sales (but prior to the Spinco Acquisition), and (b) the Company and the
Subsidiaries, on a Consolidated basis, are Solvent immediately after the
consummation of the Transactions.

SECTION 4.12. Taxes. The Company and the Restricted Subsidiaries have timely
filed all material Tax returns and reports required to be filed, and have paid
all material Taxes that are due and payable, except, with respect to payments,
those which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with GAAP (or, in the
case of any Restricted Subsidiary organized in a non-U.S. jurisdiction, at its
sole discretion, IFRS) and, in the case of returns and payments (without regard
to materiality), those the failure of which as would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect.

SECTION 4.13. Subsidiaries. As of the Closing Date, after giving effect to the
Transactions, the Company has no Subsidiaries other than those specifically
disclosed on Schedule 4.13.

SECTION 4.14. Environmental Matters. The facilities and operations of the
Company and each of the Subsidiaries comply in all respects with all
Environmental Laws, except for such non-compliance, which would not reasonably
be expected to have a Material Adverse Effect. The Company and each of the
Subsidiaries have obtained all Environmental Permits that are required under any
Environmental Law necessary for its operations, all such Environmental Permits
are in good standing, and the Company and each of the Subsidiaries are in
compliance with all terms and conditions of such Environmental Permits, in each
case, except where the failure to obtain or maintain such Environmental Permits
or such non-compliance would not be reasonably likely to have a Material Adverse
Effect. Neither the Company nor any of the Subsidiaries is undertaking, either
individually or together with other potentially responsible parties, or
otherwise liable for any investigation or assessment or remedial or response
action for any actual or threatened release, or any discharge, disposal or
migration of Hazardous Materials at any location, either voluntarily or pursuant
to any order by or any binding and enforceable agreement with any Governmental
Authority or the requirements of any Environmental Law or Environmental Permit,
except as would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect.

SECTION 4.15. Properties.

(a) Title. The Company and each of the Restricted Subsidiaries have good title
to, or valid leasehold interests in, all real property material to their
businesses, except for defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes or where the failure to have such title or interest
would not reasonably be expected to result in a Material Adverse Effect, free
and clear of all Liens other than Liens permitted by Section 6.01.

(b) Intellectual Property. (i) The Company and each Restricted Subsidiary owns,
or is licensed to use, all trademarks, trade names, copyrights, patents and
other intellectual property material to its business and (ii) the use thereof by
the Company and the Restricted Subsidiaries does not infringe upon the rights of
any other Person, except in the case of each of the foregoing clauses (i) and
(ii), as would not, individually or in the aggregate, be reasonably expected to
result in a Material Adverse Effect.

 

109



--------------------------------------------------------------------------------

SECTION 4.16. Anti-Corruption Laws and Sanctions; Compliance with Laws.

(a) Neither the Company nor any of the Subsidiaries nor to the knowledge of the
Company any of their respective directors, officers, employees or agents, is, a
Sanctioned Person.

(b) Neither any Loan nor the proceeds from any Loan or Letter of Credit has been
or will be used, directly or to the knowledge of the Company, indirectly, to
lend, contribute, provide or has otherwise been made or will otherwise be made
available in violation of any Anti-Corruption Laws, applicable anti-terrorism or
anti-money laundering laws or Sanctions or for the purpose of funding any
prohibited activity or business in any Sanctioned Country or for the purpose of
funding any activity or business of or with any Sanctioned Person, absent valid
and effective licenses and permits issued by the government of the United States
or otherwise in accordance with applicable laws, or in any other manner that
will result in any violation by any Lender, any Issuing Bank or the Agent of any
Sanctions.

(c) The Company and the Restricted Subsidiaries are in compliance with (i) the
Patriot Act and (ii) Anti-Corruption Laws and applicable anti-terrorism and
anti-money laundering laws (other than the Patriot Act) and (iii) all applicable
Sanctions, in the case of clauses (ii) and (iii) in all material respects.

(d) The Company and the Restricted Subsidiaries are in compliance with all laws,
regulations and orders and have all requisite governmental licenses,
authorizations, consents and approvals to operate their respective business,
except for any such non-compliance or failure to have which would not reasonably
be likely to have a Material Adverse Effect.

SECTION 4.17. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. As of
the most recent valuation date for any Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither the Company nor any ERISA Affiliate knows of any facts or circumstances
that would reasonably be expected to result in the funding attainment percentage
dropping below 60% as of the most recent valuation date.

SECTION 4.18. Security Interest in Collateral. (a) The Guarantee and Collateral
Agreement, upon execution and delivery thereof by the parties thereto, will
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable (subject to applicable bankruptcy, insolvency,
reorganization, moratorium, capital impairment, recognition of judgments,
recognition of choice of law, enforcement of judgments or other similar laws or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law) security interest in the Collateral (as defined in the Guarantee and
Collateral Agreement).

(b) (1) When any Pledged Collateral (as defined in the Guarantee and Collateral
Agreement) constituting “certificated securities” (as defined in the UCC) is
delivered to the Collateral Agent, the Lien created under the Guarantee and
Collateral Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Guarantors in
such Pledged Collateral, in each case prior and superior in right to any other
Person, other than with respect to non-consensual Liens expressly permitted by
Section 6.01, and (2) when the financing statements in appropriate form
describing the Collateral as “all assets” or using language of similar import or
otherwise containing a reasonable description of the Collateral are filed in the
offices specified in the Perfection Certificate, the Lien created under the
Guarantee and Collateral Agreement

 

110



--------------------------------------------------------------------------------

in the Collateral that may be perfected by the filing of a financing statement
in such office will constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Guarantors in such
Collateral, in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 6.01.

(c) Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Company and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form referenced in Section 4.18(b) filed in
the offices specified in the Perfection Certificate, the Lien created under the
Guarantee and Collateral Agreement will constitute a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
Guarantors in the United States registered or applied-for Intellectual Property
(as defined in the Guarantee and Collateral Agreement) included in the
Collateral to the extent a security interest may be perfected by recording a
security interest with the United States Patent and Trademark Office or United
States Copyright Office, in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by Section 6.01 (it
being understood and agreed that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and issued patents,
copyright, trademark and patent applications and registered copyrights acquired
or filed by the Guarantors after the date hereof).

(d) Each Mortgage is in form sufficient to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
(subject to applicable bankruptcy, insolvency, reorganization, moratorium,
capital impairment, recognition of judgments, recognition of choice of law,
enforcement of judgments or other similar laws or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law) first
priority Lien on all of the applicable Guarantor’s right, title and interest in
and to the Mortgaged Property described therein and the proceeds thereof, and
when such Mortgage is executed, delivered and filed in the offices specified in
Perfection Certificate, such Mortgage shall constitute a fully perfected first
priority Lien on, and security interest in, all right, title and interest of
such Guarantor in such Mortgaged Property and the proceeds thereof, in each case
prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 6.01.

SECTION 4.19. Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Company or any of the Restricted Subsidiaries
pending or, to the knowledge of the Company, threatened, except as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect,
(a) the hours worked by and payments made to employees of each of the Company
and the Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters; (b) all payments due from each of the Company and the
Restricted Subsidiaries, or for which any claim may be made against the Company
or any of the Restricted Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Company or such Restricted Subsidiary in
accordance with GAAP (or, in the case of any Restricted Subsidiary organized in
a non-U.S. jurisdiction, at its sole discretion, IFRS); and (c) the consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Company or any of the Restricted Subsidiaries is bound.

 

111



--------------------------------------------------------------------------------

SECTION 4.20. Representations as to Foreign Borrowers.

(a) Each Foreign Borrower is subject to civil and commercial laws with respect
to its obligations under the Loan Documents to which it is a party (collectively
as to such Foreign Borrower, the “Applicable Foreign Borrower Documents”), and
the execution, delivery and performance by such Foreign Borrower of the
Applicable Foreign Borrower Documents constitute and will constitute private and
commercial acts and not public or governmental acts. Neither such Foreign
Borrower nor any of its property has any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) under the
laws of the jurisdiction in which such Foreign Borrower is organized and
existing in respect of its obligations under the Applicable Foreign Borrower
Documents.

(b) The Applicable Foreign Borrower Documents are in proper legal form under the
laws of the jurisdiction in which such Foreign Borrower is organized and
existing for the enforcement thereof against such Foreign Borrower under the
laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Borrower
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Borrower
Documents that the Applicable Foreign Borrower Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Borrower is organized and existing or
that any registration charge or stamp or similar Tax be paid on or in respect of
the Applicable Foreign Borrower Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable Foreign Borrower
Document or any other document is sought to be enforced and (ii) any charge or
Tax as has been timely paid.

(c) There is no Tax imposed by any Governmental Authority in or of the
jurisdiction in which such Foreign Borrower is organized and existing on or by
virtue of the execution or delivery of the Applicable Foreign Borrower
Documents.

(d) There is no Tax imposed by any Governmental Authority in or of the
jurisdiction in which such Foreign Borrower is organized and existing (other
than the United Kingdom) on any payment to be made by such Foreign Borrower
pursuant to the Applicable Foreign Borrower Documents, except as has been
disclosed to the Administrative Agent.

(e) There is no UK Tax Deduction required to be made from any payment by a
Foreign Borrower pursuant to the Applicable Foreign Borrower Documents to a
Lender which is:

(i) a UK Qualifying Lender:

(A) falling within paragraph (a)(i) of the definition of “UK Qualifying Lender”;
or

(B) except where a Direction has been given under section 931 of the ITA in
relation to the payment concerned, falling within paragraph (a)(ii) of the
definition of “UK Qualifying Lender”; or

(C) falling within paragraph (b) of the definition of UK Qualifying Lender; or

(ii) a UK Treaty Lender and the payment is one specified in a direction given by
the Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

 

112



--------------------------------------------------------------------------------

(f) The execution, delivery and performance of the Applicable Foreign Borrower
Documents executed by such Foreign Borrower are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Borrower
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in this clause (ii) shall be made or obtained as soon as is reasonably
practicable).

ARTICLE V

AFFIRMATIVE COVENANTS OF THE LOAN PARTIES

So long as any Loan or any other Loan Document Obligation (other than contingent
indemnification and expense obligations as to which no claim or demand has been
asserted), shall remain unpaid or unsatisfied, any Letter of Credit is
outstanding (except as has been Cash Collateralized) or any Lender shall have
any Commitment hereunder, the Company will:

SECTION 5.01. Compliance with Laws. (a) Comply, and cause each of its
subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include compliance with ERISA, Environmental Laws,
Anti-Corruption Laws, applicable anti-terrorism and anti-money laundering laws
and Sanctions, except to the extent such non-compliance would not be reasonably
expected to have a Material Adverse Effect.

(b) Maintain, and cause each of its subsidiaries to maintain, policies and
procedures reasonably designed to promote and achieve compliance with
Anti-Corruption Laws, applicable anti-terrorism and anti-money laundering laws
and Sanctions.

SECTION 5.02. Maintenance of Insurance. (a) Maintain, and cause each of the
Restricted Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations in such amounts (with no greater risk
retention and after giving effect to any self-insurance plans reasonable and
customary for similarly situated Persons engaged in the same or similar
businesses as the Company and the Restricted Subsidiaries and which plans
require adequate reserves for risks that are self-insured) and covering such
risks as is usually carried by companies engaged in the same or similar
businesses operating in the same or similar locations.

(b) Within the time period specified on Schedule 5.11 (unless a later date is
otherwise agreed to by the Agent in its sole discretion), cause all such
policies covering any Collateral to be endorsed or otherwise amended to include
a customary lender’s loss payable endorsement or to name the Collateral Agent as
an additional insured, as applicable, in form and substance reasonably
acceptable to the Administrative Agent and the Collateral Agent and to contain
such other provisions as the Administrative Agent or the Collateral Agent may
reasonably require from time to time to protect their interests; upon reasonable
request, deliver original or certified copies of all such policies to the
Collateral Agent.

(c) If at any time the area in which the improvements with respect to any
Mortgaged Property are located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and flood insurance is available in the community in which
the property is located, obtain flood insurance in an amount sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Laws and otherwise reasonably acceptable to the Collateral Agent.

 

113



--------------------------------------------------------------------------------

SECTION 5.03. Preservation of Corporate Existence, Etc. Preserve and maintain,
and cause each of the Restricted Subsidiaries to preserve and maintain, its
legal existence and material rights (charter and statutory) and franchises;
provided, however, that the Company and the Restricted Subsidiaries may
consummate any transaction permitted under Article VI; provided, further, that
neither the Company nor any of the Restricted Subsidiaries shall be required to
preserve any right or franchise if the Company or such Restricted Subsidiary
shall determine that preservation thereof is no longer desirable in the conduct
of the business of the Company or such Restricted Subsidiary, as the case may
be, and that the loss thereof could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.04. Visitation Rights. At any reasonable time and from time to time,
and with reasonable prior notice (but not more than once per calendar year
unless there is a continuing Event of Default), permit the Agent or, during the
continuance of an Event of Default, any of the Lenders (or any agents or
representatives thereof) to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Company and
any of the Restricted Subsidiaries, and to discuss the affairs, finances and
accounts of the Company and any of the Restricted Subsidiaries with any of their
officers or directors and with their independent certified public accountants
(subject to such accountants’ customary policies and procedures) all at such
reasonable times during normal business hours; provided that the Company may, if
it chooses, be present at any such discussions; provided, further, that the
foregoing shall be subject to compliance with applicable security regulations of
any Governmental Authority and shall not require the Company or any Restricted
Subsidiary to permit inspection of any properties or financial or operating
records (a) to an extent that would require the Company or any of the Restricted
Subsidiaries to reveal any of its trade secrets, research data or proprietary
information, (b) in respect of which disclosure to the Agent or any Lender (or
their respective representatives or contractors) is prohibited by law or any
binding agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

SECTION 5.05. Keeping of Books; Maintenance of Ratings. (a) Keep, and cause each
of the Restricted Subsidiaries to keep, proper books of record and account, in
which entries that are full and correct in all material respects shall be made
of all financial transactions and the assets and business of the Company and
each such Restricted Subsidiary in accordance with GAAP (or, in the case of any
Restricted Subsidiary organized in a non-U.S. jurisdiction, at its sole
discretion, IFRS) in effect from time to time, and (b) use commercially
reasonable efforts to cause the Facilities to be continuously and publicly rated
(but not any specific rating) by S&P and Moody’s and use commercially reasonable
efforts to maintain a public corporate rating (but not any specific rating) from
S&P and a public corporate family rating (but not any specific rating) from
Moody’s, in each case with respect to the Company and the Subsidiaries on a
consolidated basis.

SECTION 5.06. Maintenance of Properties, Etc. Maintain and preserve, and cause
each of the Restricted Subsidiaries to maintain and preserve, all of its
tangible properties that are used or useful in the conduct of its business in
good working order and condition, ordinary wear and tear and, subject to
casualty and condemnation Dispositions permitted pursuant to Section 6.12,
casualty and condemnation excepted and except to the extent the failure to do so
could not reasonably be expected to result in a Material Adverse Effect or as
otherwise expressly permitted by Section 6.12.

SECTION 5.07. Reporting Requirements. Furnish to the Agent for further
distribution to the Lenders, including Public-Siders:

(a) within forty-five (45) days after the end of each of the first three
quarters of each fiscal year of the Company, commencing with the fiscal quarter
ended March 31, 2019, a Consolidated balance sheet of the Consolidated Group as
of the end of such quarter and Consolidated statements of income, comprehensive
income and cash flows of the Consolidated Group for such fiscal quarter and

 

114



--------------------------------------------------------------------------------

for the period commencing at the end of the previous fiscal year and ending with
the end of such quarter, duly certified by a Financial Officer of the Company as
having been prepared in accordance with GAAP (subject to the absence of
footnotes and year-end audit adjustments), together with a customary management
discussion and analysis (in form typically prepared by the Company) of the
financial performance of the Consolidated Group, and certificates of a Financial
Officer of the Company as to (x) compliance with the terms of the Loan Documents
and setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 6.15, and (y) the calculation of the Senior Secured
Leverage Ratio as of the end of such quarter, the Available Amount as of the end
of such quarter and the amount of Available Amount used during such quarter (the
“Quarterly Compliance Certificate”);

(b) within ninety (90) days after the end of each fiscal year of the Company,
commencing with the fiscal year ended December 31, 2018, (i) a copy of the
annual audit report for such year for the Consolidated Group, containing a
Consolidated balance sheet of the Consolidated Group as of the end of such
fiscal year and Consolidated statements of income, comprehensive income,
stockholders’ equity and cash flows of the Consolidated Group for such fiscal
year prepared in accordance with GAAP, in each case audited and accompanied by
an unqualified report and opinion by Deloitte & Touche LLP or other independent
public accountants of recognized national standing, together with a customary
management discussion and analysis (in form typically prepared by the Company)
of the financial performance of the Consolidated Group, and certificates of a
Financial Officer of the Company as to (x) compliance with the terms of the Loan
Documents, including setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 6.15, and (y) the calculation
of the Senior Secured Leverage Ratio as of the end of such fiscal year, the
Available Amount as of the end of such fiscal year, the amount of Available
Amount used during such fiscal year, and beginning with the fiscal year ending
December 31, 2019, Excess Cash Flow for such fiscal year and the related Excess
Cash Flow Percentage (the “Annual Compliance Certificate”) and (ii) a
certificate of a Financial Officer of the Company setting forth the information
required pursuant to the Perfection Certificate or confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section 5.07(b);

(c) as soon as possible and in any event within five Business Days after the
Company or any Restricted Subsidiary has obtained knowledge of the occurrence of
any Default, a statement of a Financial Officer of the Company setting forth
details of each Default continuing on the date of such statement and the action
that the Company has taken and proposes to take with respect thereto;

(d) as promptly as practicable after a Responsible Officer of the Company has
obtained knowledge thereof, notice of the commencement of all actions and
proceedings before any court, Governmental Authority or arbitrator affecting the
Consolidated Group of the type described in Section 4.07;

(e) (A) such other information respecting the Consolidated Group, or compliance
with the terms of the Loan Documents, as any Lender through the Agent may from
time to time reasonably request and (B) all documentation and other information
that any Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, which may include, for the
avoidance of doubt, a duly executed IRS Form W-9 or other applicable tax form
and a certification regarding individual beneficial ownership solely to the
extent expressly required by the Beneficial Ownership Regulation; and

 

115



--------------------------------------------------------------------------------

(f) as promptly as practicable after a Responsible Officer of the Company has
obtained knowledge thereof, written notice of (A) any development that has
resulted or would reasonably be expected to result in a Material Adverse Effect
and (B) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to have a Material
Adverse Effect.

Documents required to be delivered pursuant to Section 5.07(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the SEC’s Electronic Data Gathering, Analysis and
Retrieval system (EDGAR); or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether made available by the Administrative Agent);
provided that in the case of the foregoing clause (ii), the Company shall notify
the Administrative Agent (by fax or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, at the reasonable written request of the Administrative Agent
(or any Lender through the Administrative Agent), the Company shall thereafter
promptly be required to provide paper copies of any documents required to be
delivered pursuant to Section 5.07. The Administrative Agent shall have no
obligation to request the delivery of or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for timely accessing posted documents or requesting
delivery of copies of such documents to it and maintaining its copies of such
documents. Information required to be delivered pursuant to this Section 5.07
may also be delivered by electronic communications pursuant to procedures
approved by the Agent.

In the event there are one or more Unrestricted Subsidiaries and the aggregate
assets (excluding the proceeds of Escrow Debt) or revenues of all Unrestricted
Subsidiaries, determined in accordance with GAAP, as of the end of or for any
fiscal quarter or fiscal year of the Company, exceeds 2.5% of Total Assets or
Consolidated revenues, respectively, of the Company and the Restricted
Subsidiaries on a Consolidated basis as of the end of any fiscal quarter or
fiscal year of the Company, the financial statements furnished pursuant to
clauses (a) or (b) of this Section 5.07 with respect to such fiscal quarter or
year, as applicable, shall be accompanied by reconciliation statements
reasonably satisfactory to the Agent, certified by a Financial Officer of the
Company, setting forth the adjustments required to remove the effects of the
Unrestricted Subsidiaries from such financial statements.

The information required to be delivered by clauses (a) and (b) of this
Section 5.07 shall be deemed to have been delivered if such information, or one
or more annual or quarterly reports or other reports containing such
information, shall have been posted by the Agent on a Platform to which the
Lenders have been granted access. Information required to be delivered pursuant
to this Section 5.07 may also be delivered by electronic communications pursuant
to procedures approved by the Agent.

SECTION 5.08. Use of Proceeds. Use the proceeds of any Loans in accordance with
Section 2.18 or any applicable Refinancing Amendment or Incremental Assumption
Agreement, as applicable; provided that (x) no part of the proceeds of any Loan
will be used in violation of applicable law or, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
margin stock or for any other purposes that entails a violation (including on
the part of any Lender) of any regulations of the Board of Governors of the
Federal Reserve System, including Regulations T, U and X, and (y) no Borrower
will request any Borrowing or Letter of Credit, and no Borrower shall use, and
each Borrower shall procure that its subsidiaries and their respective
directors, officers, employees and agents shall not use, directly or knowingly
indirectly, the proceeds of any Loan or

 

116



--------------------------------------------------------------------------------

any Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person or otherwise in violation of any applicable Anti-Corruption Laws or
applicable anti-terrorism or anti-money laundering laws or (ii) for the purpose
of funding, financing or facilitating any activities, business or transaction of
or with any Sanctioned Person, or in any Sanctioned Country or in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

SECTION 5.09. Regulatory Approvals. Maintain, and cause each of the Restricted
Subsidiaries to, maintain all material licenses, permits, authorizations and
regulatory approvals necessary to conduct its business and to comply with all
applicable laws and regulations, except for such non-maintenance or
non-compliance as would not be reasonably expected to have a Material Adverse
Effect.

SECTION 5.10. Further Assurances. (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing UCC and other financing statements, mortgages and deeds of
trust and any applicable flood documentation) that may be required under
applicable law, or that the Required Lenders or the Agent may reasonably
request, in order to effectuate the transactions contemplated by the Loan
Documents and, if applicable, in order to grant, preserve, protect and perfect
the validity and first priority (subject to any Liens permitted under
Section 6.01) of the security interests created or intended to be created by the
Security and Guarantee Documents.

(b) If, following the Closing Date, any Domestic Restricted Subsidiary (other
than an Excluded Subsidiary) is acquired or organized by any Loan Party
(including the formation of any such Domestic Restricted Subsidiary that is a
Divided LLC), the Company shall promptly (and in any event within sixty
(60) days (or such longer period as the Collateral Agent shall agree) of such
event) (i) notify the Collateral Agent thereof, (ii) cause such Domestic
Restricted Subsidiary to become a Guarantor by executing the Guarantee and
Collateral Agreement (or a supplement thereto in the form specified therein),
(iii) cause the Equity Interest of such Domestic Restricted Subsidiary and the
Equity Interest of any Subsidiary owned directly by such Domestic Restricted
Subsidiary (limited to, in the case of any Foreign Subsidiary or CFC Holdco
directly owned by such Domestic Restricted Subsidiary, 65% of the voting and
100% of the non-voting Equity Interests of such Foreign Subsidiary or CFC
Holdco), to be pledged to the Collateral Agent on a first priority basis and
deliver to the Collateral Agent all certificates representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank to the extent required by the Security and
Guarantee Documents, (iv) cause all documents and instruments, including UCC
financing statements and Mortgages, required by law or reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security and Guarantee Documents and perfect or
record such Liens to the extent, and with the priority, required by the Security
and Guarantee Documents, to be filed, registered or recorded or delivered to the
Collateral Agent for filing, registration or recording, (v) cause each Guarantor
to take all other action required under the Security and Guarantee Documents or
reasonably requested by the Collateral Agent to perfect, register and/or record
the Liens granted by it thereunder and (vi) cause to be delivered to the
Collateral Agent all such instruments and documents (including legal opinions,
Perfection Certificate, title insurance policies and lien searches) as the
Collateral Agent shall reasonably request to evidence compliance with this
Section 5.10.

(c) If any fee owned real property is acquired by any Guarantor after the
Closing Date or is held by any Person that becomes a Guarantor after the Closing
Date, having a fair market value (as determined by the Company in good faith) in
excess of $15,000,000 the Company will notify the Collateral Agent thereof, and,
if requested by the Collateral Agent or the Required Lenders, the Company will,
no later than 90 days after such acquisition (or such longer period as the
Collateral Agent shall agree), cause such assets to be subjected to a Lien
securing the Facilities and will take such actions as shall be requested by the
Collateral Agent to grant and perfect such Liens, including the satisfaction of
the Real Estate Collateral Requirements, all at the expense of the Company.

 

117



--------------------------------------------------------------------------------

(d) Furnish to the Agent (x) prompt written notice of any change in (1) the
jurisdiction of organization or formation of any Guarantor, (2) any Guarantor’s
identity or corporate structure or (3) any Guarantor’s chief executive office
and (y) within 30 days (or such later date as may be agreed by the Agent) after
the occurrence thereof, written notice of any change in (1) the exact legal name
of any Guarantor or (2) any Guarantor’s Federal Taxpayer Identification Number.
The Company agrees not to effect or permit any change referred to in clause
(x) of the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest, with the priority required by the Security and Guarantee Documents, in
all the Collateral. The Company also agrees promptly to notify the Agent if any
material portion of the Collateral is damaged or destroyed or the subject of any
other casualty or condemnation event.

(e) Notwithstanding anything to the contrary herein or in any other Loan
Document, it is understood and agreed that:

(i) no Loan Party shall be required to seek any landlord waiver, bailee letter,
estoppel, warehouseman waiver or other collateral access, lien waiver or similar
letter or agreement;

(ii) no action shall be required to perfect any Lien with respect to Excluded
Property;

(iii) no Loan Party shall be required to perfect a security interest in any
asset to the extent perfection of a security interest in such asset would be
prohibited under any applicable law;

(iv) the Administrative Agent shall not require the taking of a Lien on, or
require the perfection of any Lien granted in, those assets as to which the
cost, burden, difficulty or consequence of obtaining or perfecting such Lien
(including any mortgage, stamp, intangibles or other Tax or expenses relating to
such Lien) is excessive in relation to the benefit to the Lenders of the
security afforded thereby as reasonably determined by the Company and the
Administrative Agent;

(v) no Loan Party shall be required to enter into any Security and Guarantee
Document governed by the law of a non-U.S. Jurisdiction and no actions in any
non-U.S. Jurisdiction or required by the laws of any non-U.S. Jurisdiction shall
be required to be taken in order to grant or perfect a security interest in any
of the Collateral;

(vi) no Loan Party that is an Excluded Subsidiary shall be required to enter
into any Security and Guarantee Document; and

(vii) control agreements shall not be required with respect to any deposit
accounts, securities accounts or commodities accounts.

SECTION 5.11. Post-Closing Obligations. (a) On or before a date that is ninety
(90) days following the Closing Date (unless a later date is otherwise agreed to
by the Agent in its sole discretion), the Real Estate Collateral Requirements in
respect of each Mortgaged Property listed on Schedule 1.01(a) shall have been
satisfied.

 

118



--------------------------------------------------------------------------------

(b) The Company shall deliver or cause to be delivered all documents and perform
or cause to be performed all actions, if any, set forth on Schedule 5.11 within
the time periods specified on Schedule 5.11 (unless a later date is otherwise
agreed to by the Agent in its sole discretion).

SECTION 5.12. Lender Conference Calls. If requested by the Administrative Agent,
following the end of each fiscal quarter and fiscal year for which financial
statements have been delivered pursuant to Section 5.07(a) or (b), as
applicable, hold a conference call (at a time mutually agreed upon by the
Company and the Administrative Agent but, in any event, no later than 20
Business Days following the delivery of such financial statements) with all
Lenders who choose to attend such conference call, at which conference call the
financial results of the previous fiscal quarter or fiscal year, as applicable,
and the financial condition of the Company and its Subsidiaries shall be
reviewed; provided that the requirement set forth in this Section 5.12 may be
satisfied with a public earnings call of the Company to the extent held no later
than the deadline for such call set forth above.

SECTION 5.13. Payment of Taxes. Pay, and cause each Restricted Subsidiary to
pay, its Tax liabilities before the same shall become delinquent or in default,
except where (i) the validity or amount thereof is being contested in good faith
by appropriate proceedings and the Company or such Restricted Subsidiary has set
aside on its books adequate reserves therefor in accordance with GAAP (or, in
the case of any Restricted Subsidiary organized in a non-U.S. jurisdiction, at
its sole discretion, IFRS) or (ii) the failure to make payment could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

ARTICLE VI

NEGATIVE COVENANTS OF THE LOAN PARTIES

So long as any Loan or any other Loan Document Obligation (other than contingent
indemnification and expense obligations as to which no claim or demand has been
asserted) shall remain unpaid or unsatisfied, any Letter of Credit is
outstanding (except as has been Cash Collateralized) or any Lender shall have
any Commitment hereunder:

SECTION 6.01. Liens. The Company will not create or suffer to exist, or permit
any of the Restricted Subsidiaries to create or suffer to exist, any Lien on or
with respect to any of its properties or assets (including Equity Interests or
other securities of any Person), whether now owned or hereafter acquired, or
assign, or permit any of the Restricted Subsidiaries to assign, any right to
receive income, other than:

(a) (i) Liens pursuant to any Loan Document, (ii) Permitted Liens and
(iii) Liens on property and assets constituting Collateral securing obligations
incurred under Sections 6.09(a)(ii);

(b) (i) Liens on any of the assets of the Company or any of the Restricted
Subsidiaries, created solely to secure obligations incurred to finance the
refurbishment, improvement or construction of such asset, which obligations are
incurred no later than nine (9) months after completion of such refurbishment,
improvement or construction, and all renewals, extensions, refinancings,
replacements or refundings of such obligations and (ii)(A) Liens given to secure
the payment of the purchase price incurred in connection with the acquisition
(including acquisition through merger or consolidation) of assets (including
shares of stock), including Capital Lease transactions in connection with any
such acquisition, and (B) Liens existing on assets at the time of acquisition
thereof or at the time of acquisition by the Company or any of the Restricted
Subsidiaries of any Person then owning such assets whether or not such existing
Liens were given to secure the payment of the purchase price of the assets to
which they attach; provided that, with respect to clause

 

119



--------------------------------------------------------------------------------

(ii)(A), the Liens shall be given within nine (9) months after such acquisition
and shall attach solely to the property acquired or purchased and any
improvements then or thereafter placed thereon; provided, further, that the
Liens permitted by this clause (b) shall only secure Indebtedness incurred under
Sections 6.09(c) or (d) and any Permitted Refinancing thereof;

(c) the Liens existing on the Closing Date and described on Schedule 6.01(c)
hereto;

(d) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Restricted Subsidiary or becomes a
Restricted Subsidiary; provided that (i) such Liens were not created in
contemplation of such merger, consolidation or acquisition and (ii) do not
extend to any assets other than those of the Person so merged into or
consolidated with the Company or such Restricted Subsidiary or acquired by the
Company or such Restricted Subsidiary (other than the proceeds or products
thereof and after-acquired property of and Equity Interests in such acquired
Restricted Subsidiary subjected to a Lien pursuant to the terms existing at the
time of such acquisition);

(e) other Liens securing Indebtedness or other obligations; provided that the
aggregate principal amount of the Indebtedness or other obligations then
outstanding and secured by the Liens referred to in this clause (e) shall not
exceed the greater of $75,000,000 and 18.75% of LTM EBITDA at any time;
provided, further, that, to the extent any Liens are incurred under this clause
(e) to secure any Indebtedness or other obligations with any of the Collateral,
such Indebtedness shall be subject to a Market Intercreditor Agreement
reasonably satisfactory to the Agent providing for such Indebtedness or other
obligations to be secured with the applicable Obligations on a junior basis to
the Liens securing such Obligations;

(f) Liens encumbering customary initial deposits and margin deposits and other
Liens in the Ordinary Course of Business of the Company and the Restricted
Subsidiaries, in each case securing obligations under Hedge Agreements and
forward contracts, options, futures contracts, futures options, equity hedges or
similar agreements or arrangements designed to protect from fluctuations in
interest rates, currencies, equities or the price of commodities; provided,
further, that the aggregate principal amount of the obligations secured by the
Liens referred to in this clause (f) shall not exceed $25,000,000 at any time
outstanding;

(g) [reserved];

(h) licenses, sublicenses, leases or subleases (or other grants of rights to use
or exploit) of IP Rights (i) existing on the date hereof, (ii) between or among
the Company and the Restricted Subsidiaries or between or among the Restricted
Subsidiaries, or (iii) granted to others in the Ordinary Course of Business not
interfering in any material respect with the business of the Company and the
Restricted Subsidiaries, taken as a whole;

(i) the replacement, extension or renewal of any Lien permitted by clause (c) or
(d) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;

(j) [reserved];

(k) Liens (i)(A) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired in an Investment permitted pursuant to
Section 6.08 to be applied against the purchase price for such Investment, and
(B) consisting of an agreement to dispose of any property in a

 

120



--------------------------------------------------------------------------------

Disposition permitted under Section 6.12 (other than Section 6.12(b)(i)), in
each case, solely to the extent such Investment or Disposition, as the case may
be, would have been permitted on the date of the creation of such Lien or on the
date of any contract for such Investment or Disposition and (ii) on cash earnest
money deposits made by the Company or any Restricted Subsidiary in connection
with any letter of intent or purchase agreement permitted hereunder;

(l) Liens (i) on Equity Interests in joint ventures or Unrestricted
Subsidiaries; provided such Liens secure Indebtedness of such joint venture or
Unrestricted Subsidiary, as applicable, (ii) consisting of customary rights of
first refusal and tag, drag and similar rights in joint venture agreements and
agreements with respect to non-wholly owned Subsidiaries and (iii) consisting of
any encumbrance or restriction (including put and call arrangements) in favor of
a joint venture party with respect to Equity Interests of, or assets owned by,
any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

(m) Liens on property constituting Collateral of the Loan Parties securing
obligations issued or incurred under Incremental Equivalent Debt and any
Permitted Refinancing in respect thereof; provided that (x) at the time of
incurrence thereof such obligations are permitted to be secured pursuant to the
definitions of Incremental Equivalent Debt or Permitted Refinancing in respect
thereof, as applicable, and (y) such Indebtedness is subject to a Market
Intercreditor Agreement reasonably satisfactory to the Agent;

(n) Liens on assets of Restricted Subsidiaries that are not Loan Parties
(including capital stock owned by such Persons) securing Indebtedness of
Restricted Subsidiaries that are not Loan Parties permitted pursuant to
Section 6.09;

(o) Liens on deposits or other amounts held in escrow to secure contractual
payments (contingent or otherwise) payable by the Company or the Restricted
Subsidiaries to a seller after the consummation of a Permitted Acquisition;

(p) Liens on cash, Cash Equivalents or other property arising in connection with
the defeasance, discharge or redemption of Indebtedness to the extent such
defeasance, discharge or redemption is not prohibited by the Loan Documents;

(q) (i) deposits of cash with the owner or lessor of premises leased or operated
by the Company or any of the Restricted Subsidiaries and (ii) cash collateral on
deposit with banks or other financial institutions issuing letters of credit (or
backstopping such letters of credit) or other equivalent bank guarantees issued
naming as beneficiaries the owners or lessors of premises leased or operated by
the Company or any of the Restricted Subsidiaries, in each case in the Ordinary
Course of Business of the Company and such Restricted Subsidiaries to secure the
performance of the Company’s or such Restricted Subsidiary’s obligations under
the terms of the lease for such premises; and

(r) Liens on the proceeds of Escrow Debt and any interest thereof, securing the
applicable Escrow Debt.

SECTION 6.02. Change in Fiscal Year. The Company will not make or permit, or
permit any of the Restricted Subsidiaries to make or permit, its fiscal year to
end on a date other than December 31 in each year.

SECTION 6.03. Change in Nature of Business. The Company will not make any
material change in the nature of the business of the Company and the Restricted
Subsidiaries, taken as a whole, from the business as carried out by the Company
and the Restricted Subsidiaries on the Closing

 

121



--------------------------------------------------------------------------------

Date (after giving effect to the Acquisition Transactions); it being understood
and agreed that this Section 6.03 shall not prohibit (i) the Acquisition
Transactions or (ii) members of the Consolidated Group from conducting any
business or business activities incidental or related to the business as carried
out by the Company and the Restricted Subsidiaries on the Closing Date (after
giving effect to the Acquisition Transactions) or any business or activity that
is reasonably similar, related, ancillary or complementary thereto or a
reasonable extension, development or expansion thereof or ancillary thereto as
determined by the Company in good faith (any such business, a “Related
Business”).

SECTION 6.04. [Reserved].

SECTION 6.05. Hedge Agreements. The Company will not, nor will it permit any
Restricted Subsidiary to, enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Company or any
Restricted Subsidiary has actual or potential exposure (other than those in
respect of Equity Interests of the Company), except as may be related to
convertible indebtedness, including to hedge or mitigate foreign currency and
commodity price risks (including, for the avoidance of doubt, any net investment
hedges), (b) Hedge Agreements entered into in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or Investment of the Company or any Restricted Subsidiary and (c) to
the extent constituting a Hedge Agreement, any accelerated share repurchase
contract, prepaid forward purchase contract or similar contract with respect to
the purchase by the Company of its Equity Interest, which purchase is permitted
by Section 6.06.

SECTION 6.06. Restricted Payments. Except for transactions between or among Loan
Parties, the Company will not (nor will it permit any of the Restricted
Subsidiaries to) make any dividend payment or other distribution of assets,
properties, cash, rights, obligations or securities on account of any shares of
any class of Equity Interests of the Company or any of the Restricted
Subsidiaries, or purchase, redeem or otherwise acquire for value (or permit any
of the Restricted Subsidiaries to do so) any shares of any class of Equity
Interests of the Company or any of the Restricted Subsidiaries or any warrants,
rights or options to acquire any such shares, now or hereafter outstanding
(collectively, “Restricted Payments”), except that:

(a) each Restricted Subsidiary may (i) make Restricted Payments to the Company
and to Restricted Subsidiaries that directly or indirectly own Equity Interests
of such Restricted Subsidiary (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Company and any of its Restricted
Subsidiaries and to each other owner of Equity Interests of such Restricted
Subsidiary on a pro rata basis to the holders of its Equity Interests or on a
greater than ratable basis to the extent such greater payments are made solely
to the Company or a Restricted Subsidiary) and (ii) declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests) of such Person;

(b) to the extent constituting Restricted Payments, the Company and the
Restricted Subsidiaries may enter into transactions expressly permitted by
Sections 6.08, 6.11 and 6.12 (other than Section 6.12(b));

(c) the Company and the Restricted Subsidiaries may make additional Restricted
Payments in an aggregate amount not to exceed the portion, if any, of the
Available Amount as of such time that the Company elects to apply to this
Section 6.06(c); provided that (i) before and after giving effect to any such
Restricted Payment, no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) after giving effect to any such
Restricted Payment, the Leverage Ratio is equal to or less than 4.25 to 1.00 on
a pro forma basis after giving effect to such Restricted Payment and the pro
forma adjustments described in Section 1.07;

 

122



--------------------------------------------------------------------------------

(d) the Company and the Restricted Subsidiaries may make Restricted Payments
under this clause (d) in an aggregate amount (taken together) not to exceed in
any fiscal quarter the greater of (x) 5% of LTM EBITDA and (y) $15,000,000;
provided that no Event of Default shall have occurred and be continuing or would
result therefrom;

(e) the Company may pay for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of the Company (including related stock
appreciation rights or similar securities) held by any future, present or former
director, officer, member of management, employee or consultant of the Company
or any of the Subsidiaries (or the estate, heirs, family members, spouse, former
spouse, domestic partner or former domestic partner of any of the foregoing);
provided that the aggregate amount of Restricted Payments made under this clause
(e) in any fiscal year does not exceed (x) $25,000,000 (the “Yearly Limit”) plus
(y) the portion of the Yearly Limit from the immediately preceding fiscal year
(not including any fiscal year ending prior to 2018) which was not expended by
the Company for Restricted Payments in such fiscal year (the “Carryover Amount”
and in calculating the Carryover Amount for any fiscal year, the Yearly Limit
applicable to the previous fiscal year shall be deemed to have been utilized
first by any Restricted Payments made under this clause (e) in such fiscal
year);

(f) the Company may repurchase Equity Interests of the Company upon the cashless
exercise of stock options, warrants or other convertible securities as a result
of the Company accepting such options, warrants or other convertible securities
as satisfaction of the exercise price of such Equity Interests;

(g) the Company and any Restricted Subsidiary may pay cash payments in lieu of
fractional shares in connection with (i) any dividend, split or combination of
its Equity Interests or any Permitted Acquisition (or similar Investment) or
(ii) the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Company or any of the Subsidiaries;

(h) the Company and any Restricted Subsidiary may make repurchases of Equity
Interests deemed to occur upon the non-cash exercise of Equity Interests to pay
Taxes related to the exercise of such Equity Interests;

(i) the Company and the Restricted Subsidiaries may make any additional
Restricted Payments so long as (i) no Event of Default shall have occurred and
be continuing or would result therefrom and (ii) the Leverage Ratio is equal to
or less than 3.25 to 1.00 on a pro forma basis after giving effect to such
Restricted Payment and the pro forma adjustments described in Section 1.07; and

(j) the Company and the Restricted Subsidiaries may make other Restricted
Payments, so long as no Event of Default has occurred and is continuing or would
result therefrom; provided that the aggregate amount of all Restricted Payments
made pursuant to this clause (j) shall not exceed the greater of $100,000,000
and 25% of LTM EBITDA.

SECTION 6.07. Negative Pledge. The Company will not enter into or suffer to
exist, or permit any of the Restricted Subsidiaries to enter into or suffer to
exist, any agreement (other than the Loan Documents) that prohibits or imposes
any conditions upon the ability of the Company or any Restricted Subsidiary that
is or is required to be a Loan Party to create, incur or permit to exist any
Lien upon any of its property or assets in favor of the Collateral Agent (or any
agent or designee of the Collateral Agent) for the benefit of the Secured
Parties securing any of the Obligations; provided that the foregoing shall not
apply:

 

123



--------------------------------------------------------------------------------

(a) (x) to restrictions and conditions imposed by applicable law, rule,
regulation or order or (y) to any customary or reasonable restrictions and
conditions contained in any Loan Document or in any document governing any Swap
Obligations, any Spinco Notes, any Refinancing Notes, any Refinancing Junior
Loan, any Incremental Equivalent Debt or any Permitted Refinancing in respect of
any of the foregoing;

(b) to customary restrictions and conditions contained in agreements relating to
Dispositions permitted by Section 6.12 pending such Dispositions;

(c) to customary provisions in leases and other contracts, restricting the
assignment, subletting or other transfer thereof (including the granting of any
Lien);

(d) to restrictions or conditions imposed by restrictions on cash and other
deposits or net worth provisions in leases and other agreements entered into in
the Ordinary Course of Business;

(e) if such restrictions and conditions were binding on a Restricted Subsidiary
or its assets at the time such Restricted Subsidiary first becomes a Restricted
Subsidiary or such assets were first acquired by such Restricted Subsidiary
(other than a Restricted Subsidiary that was a Restricted Subsidiary on the
Closing Date or assets owned by any Restricted Subsidiary on the Closing Date),
so long as such restrictions or conditions were not entered into in
contemplation of such Person becoming a Restricted Subsidiary or assets being
acquired;

(f) to customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures, in each case not prohibited by this
Agreement, that restrict the transfer of assets of, or ownership interests in
the joint venture;

(g) to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness or the Persons
obligated thereon;

(h) to customary restrictions that arise in connection with any Lien permitted
by Section 6.01 on any asset or property that is not, and is not required to be,
Collateral that relates to the asset or property subject to such Lien; and

(i) to any restrictions and conditions imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of any contract, instrument or obligation referred to in clauses
(a) through (h) above; provided that such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing is, in the
good faith judgment of the Company, no more restrictive with respect to such
restrictions taken as a whole than those in existence prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

SECTION 6.08. Investments, Loans and Advances. The Company will not (nor will it
permit any of the Restricted Subsidiaries to) make, hold or acquire any
Investments, except:

(a) (i) Investments existing on, or contractually committed as of, the date
hereof and set forth on Schedule 6.08(a); (ii) Investments by the Company and
the Restricted Subsidiaries existing on the Closing Date in the Company or any
Restricted Subsidiary and (iii) additional Investments by the Company and the
Restricted Subsidiaries in the Company or any Restricted Subsidiary and any
modification, replacement, renewal or extension of the foregoing;

 

124



--------------------------------------------------------------------------------

(b) Investments in the form of cash, Cash Equivalents and Investments that were
Cash Equivalents when such Investments were made;

(c) guarantees of Indebtedness of the Company or any Restricted Subsidiary
permitted by Section 6.09 (other than Section 6.09(j)); provided that if the
Indebtedness is subordinated, the guarantee of such Indebtedness is subordinated
on the same terms;

(d) loans or advances made by the Company to any of the Restricted Subsidiaries
and made by any of the Restricted Subsidiaries to the Company or any Restricted
Subsidiary; provided that any such loans and advances made by a Guarantor shall
be evidenced by a promissory note or global intercompany note pledged pursuant
to the Security and Guarantee Documents;

(e) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with customers, suppliers or
other Persons, in each case in the Ordinary Course of Business of the Company
and the Restricted Subsidiaries;

(f) notes and other non-cash consideration received as part of the purchase
price of assets subject to a Disposition permitted by Section 6.12 (other than
Sections 6.12(b)(ii) and (f));

(g) advances or extensions of trade credit in the Ordinary Course of Business;

(h) the Company and the Restricted Subsidiaries may make loans and advances in
the Ordinary Course of Business to their respective future, present or former
officers, directors, employees, members of management or consultants of the
Company and the Restricted Subsidiaries so long as the aggregate principal
amount thereof at any time outstanding (determined without regard to any
write-downs or write-offs of such loans and advances) shall not exceed
$5,000,000 in any fiscal year;

(i) [reserved];

(j) the Company or any of the Restricted Subsidiaries may purchase, hold or
acquire all or substantially all the assets of a Person or line of business of
such Person, or at least a majority of the Equity Interests of a Person
(including with respect to an Investment in a Restricted Subsidiary that serves
to increase the Company’s or the Restricted Subsidiaries’ respective ownership
of Equity Interests therein) (referred to herein as the “Acquired Entity”);
provided that (i) the Acquired Entity shall be in a line of business reasonably
similar, ancillary, incidental or reasonably related to or a reasonable
expansion of or extension to the business of that of the Company and the
Restricted Subsidiaries; (ii) no Event of Default shall have occurred and be
continuing at the time the acquisition agreement for such Permitted Acquisition
is entered into; and (iii) the Company shall comply with Section 5.10 to the
extent applicable (each, a “Permitted Acquisition”);

(k) the Company and the Restricted Subsidiaries may make other Investments, so
long as no Event of Default has occurred and is continuing or would result
therefrom; provided that the aggregate amount of all Investments made pursuant
to this clause (k) shall not exceed the greater of $100,000,000 and 25% of LTM
EBITDA;

(l) the Company and the Restricted Subsidiaries may make additional Investments
so long as (i) no Event of Default shall have occurred and be continuing or
would result therefrom and (ii) the Leverage Ratio is equal to or less than 3.50
to 1.00, in each case on a pro forma basis after giving effect to such
Investment and the pro forma adjustments described in Section 1.07.

 

125



--------------------------------------------------------------------------------

(m) [reserved];

(n) advances of payroll payments to employees in the Ordinary Course of
Business;

(o) guarantees by the Company and the Restricted Subsidiaries of leases of the
Company and Restricted Subsidiaries (other than Capital Lease Obligations) or of
other obligations not constituting Indebtedness, in each case entered into in
the Ordinary Course of Business;

(p) Investments (i) consisting of endorsements for collection or deposit,
(ii) resulting from pledges and/or deposits permitted by clause (c), (d) and
(l) of the definition of Permitted Liens in Section 1.01 and (iii) consisting of
the licensing, sublicensing or contribution of intellectual property pursuant to
joint marketing arrangements, in each case, in the Ordinary Course of Business;

(q) any Investments in any Restricted Subsidiary in connection with intercompany
cash management arrangements or related activities arising in the Ordinary
Course of Business; provided that any entity that serves to hold cash balances
for the purposes of making such advances to Restricted Subsidiaries is a Loan
Party;

(r) any acquisition of assets (other than cash and Cash Equivalents) or Equity
Interests solely in exchange for the substantially contemporaneous issuance of
Equity Interests (other than Disqualified Equity Interests) of the Company;

(s) endorsements of negotiable instruments and documents in the Ordinary Course
of Business;

(t) Investments made in connection with the funding of contributions under any
non-qualified retirement plan or similar employee compensation plan in an amount
not to exceed the amount of compensation expense recognized by the Company and
the Restricted Subsidiaries in connection with such plans;

(u) the Company and the Restricted Subsidiaries may make Investments in an
aggregate amount not to exceed the portion, if any, of the Available Amount as
of such time that the Company elects to apply to this Section 6.08(u); provided
that before and after giving effect to any such Investment, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(v) [reserved];

(w) (i) Investments held by any Restricted Subsidiary acquired after the Closing
Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with the Company or any Restricted Subsidiary after the Closing
Date, in each case as part of an Investment otherwise permitted by this
Section 6.08 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of the relevant acquisition, merger,
amalgamation or consolidation and (ii) any modification, replacement, renewal or
extension of any Investment permitted under clause (i) of this Section 6.08(w)
so long as no such modification, replacement, renewal or extension thereof
increases the amount of such Investment except as otherwise permitted by this
Article VI; and

(x) Investments in joint ventures or non-wholly owned Subsidiaries in an
aggregate amount not to exceed the greater of (x) $50,000,000 and (y) 12.5% of
LTM EBITDA.

 

126



--------------------------------------------------------------------------------

For purposes of compliance with this Section 6.08, the amount of any Investment
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such Investment
but, except to the extent it would increase the Available Amount, giving effect
to any returns or distributions of capital or repayment of principal actually
received in cash by such other Person with respect thereto (but only to the
extent that the aggregate amount of all such returns, distributions and
repayments with respect to such Investment does not exceed the principal amount
of such Investment).

SECTION 6.09. Indebtedness. The Company will not (nor will it permit any of the
Restricted Subsidiaries to) incur, create, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness created hereunder and under the other Loan Documents, and
(ii) Indebtedness of the Loan Parties evidenced by Refinancing Notes or
Refinancing Junior Loans, and any Permitted Refinancing in respect thereof;

(b) intercompany Indebtedness of the Company and the Restricted Subsidiaries to
the extent permitted by Section 6.08(d); provided that (x) any such Indebtedness
owed to a Guarantor shall be evidenced by a promissory note (including a global
intercompany note) pledged and delivered to the Agent as additional security for
the Obligations of such Guarantor, together with an appropriate allonge or note
power and (y) any such Indebtedness owed by a Loan Party to a Restricted
Subsidiary that is not a Loan Party shall be subordinated in right of payment to
the Obligations of the Loan Party pursuant to an affiliate subordination
agreement reasonably satisfactory to the Agent;

(c) Indebtedness of the Company or any of the Restricted Subsidiaries incurred
to finance the acquisition, lease, construction or improvement of any fixed or
capital assets, and extensions, renewals, repair, improvement and replacements
of any such assets or other Investments permitted hereunder; provided that
(i) such Indebtedness is incurred prior to or within two hundred seventy
(270) days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount at any time outstanding of
Indebtedness permitted by this Section 6.09(c), when combined with the aggregate
principal amount of all Capital Lease Obligations incurred pursuant to
Section 6.09(d), shall not exceed the greater of $50,000,000 and 12.5% of LTM
EBITDA at any time outstanding;

(d) Capital Lease Obligations of the Company or any of the Restricted
Subsidiaries in an aggregate principal amount at any time outstanding, when
combined with the aggregate principal amount of all Indebtedness incurred
pursuant to Section 6.09(c), not exceeding the greater of (i) $50,000,000 and
(ii) 12.5% of LTM EBITDA, and any Permitted Refinancing thereof;

(e) obligations in respect of workers compensation claims, health, disability or
other employee benefits, unemployment insurance and other social security laws
or regulations or property, casualty or liability insurance and premiums related
thereto, self-insurance obligations, obligations in respect of bids, tenders,
trade contracts, governmental contracts and leases, statutory obligations,
customs, surety, stay, appeal and performance bonds, and performance and
completion guarantees and similar obligations incurred by the Company or any
Restricted Subsidiary, in each case in the Ordinary Course of Business;

(f) [reserved];

 

127



--------------------------------------------------------------------------------

(g) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Closing Date or Indebtedness acquired or assumed by the Company or any of the
Restricted Subsidiaries in connection with any Permitted Acquisition or other
acquisition permitted under Section 6.08; provided that (i) such Indebtedness
exists at the time such Person becomes a Restricted Subsidiary or such asset is
acquired and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary or such asset being acquired and
(ii) immediately before and after such Person becomes a Restricted Subsidiary,
no Event of Default shall have occurred and be continuing or would result
therefrom and (iii) at the time such Indebtedness is acquired or assumed or such
Person becomes a Restricted Subsidiary, the Company and the Restricted
Subsidiaries shall be in compliance with the Financial Covenant set forth in
Section 6.15 after giving pro forma effect to the acquisition or assumption of
such Indebtedness and the pro forma adjustments described in Section 1.07 and
any Permitted Refinancing thereof;

(h) unsecured Indebtedness of the Company and the Restricted Subsidiaries in an
unlimited aggregate amount, so long as after giving pro forma effect to the
incurrence of such Indebtedness (and the use of proceeds therefrom) and the pro
forma adjustments described in Section 1.07, the Leverage Ratio is equal to or
less than 4.25 to 1.00; provided that:

(A) the terms of such Indebtedness are not, when taken as a whole, materially
more favorable to the lenders providing such Indebtedness than those applicable
to the Facilities or are otherwise on current market terms for such type of
Indebtedness;

(B) the final maturity date of such Indebtedness shall be no earlier than 91
days after the Latest Maturity Date of any of the Facilities outstanding at the
time of incurrence of such Indebtedness;

(C) the aggregate amount of principal payments required to be made on such
Indebtedness prior to the date that is 91 days after the Latest Maturity Date of
any of the Facilities outstanding at the time of incurrence of such Indebtedness
shall not exceed 10% of the original principal amount of such Indebtedness;

(D) on a pro forma basis after giving effect to the incurrence of such
Indebtedness (and the use of proceeds therefrom), no Event of Default shall have
occurred and be continuing or would result therefrom; and

(E) the aggregate amount of all such Indebtedness incurred by Restricted
Subsidiaries that are not Loan Parties pursuant to this clause (h), when
combined with the aggregate principal amount of Indebtedness incurred by
(i) Restricted Subsidiaries that are not Loan Parties pursuant to
Section 6.09(z) and (ii) Foreign Subsidiaries pursuant to Section 6.09(n), shall
not exceed the greater of (1) $75,000,000 and (2) 18.75% of LTM EBITDA;

(i) Indebtedness outstanding as of the Closing Date, as set forth on Schedule
6.09(i) and any Permitted Refinancing thereof;

(j) guarantees by the Company and the Restricted Subsidiaries in respect of
Indebtedness otherwise permitted hereunder (if directly incurred by such Person)
of the Company and the Restricted Subsidiaries; provided that in the case of any
guarantee by any Loan Party of the obligations of any non-Loan Party, the
related Investment is permitted under Section 6.08 (other than Section 6.08(c));

(k) [reserved];

 

128



--------------------------------------------------------------------------------

(l) Indebtedness consisting of obligations of the Company or any of the
Restricted Subsidiaries under purchase price adjustments and other deferred
consideration (e.g., earn-outs, indemnifications, incentive non-competes and
other contingent obligations) or other similar arrangements incurred by such
Person in connection with the Acquisition Transactions, any Permitted
Acquisition or other Investment permitted under Section 6.08 or any Dispositions
permitted under Section 6.12;

(m) [reserved];

(n) Indebtedness of Foreign Subsidiaries in an aggregate amount outstanding
which, when combined with the aggregate principal amount of Indebtedness
incurred by (i) Restricted Subsidiaries that are not Loan Parties pursuant to
Section 6.09(h) and (ii) Restricted Subsidiaries that are not Loan Parties
pursuant to Section 6.09(z), shall not exceed the greater of (1) $75,000,000 and
(2) 18.75% of LTM EBITDA;

(o) Indebtedness in respect of (i) one or more series of notes issued by the
Company that are either (x) senior or subordinated and unsecured or (y) secured
by Liens on the Collateral ranking junior to or pari passu with the Liens
securing the Obligations, in each case issued in a public offering, Rule 144A or
other private placement in lieu of the foregoing (and any Registered Equivalent
Notes issued in exchange therefor), and (ii) loans made to the Company that are
either (x) senior or subordinated and unsecured or (y) secured by Liens on
Collateral ranking junior to the Liens securing the Obligations (any such
Indebtedness, “Incremental Equivalent Debt”); provided that

(A) the aggregate principal amount of all Incremental Equivalent Debt shall not
exceed the amount then permitted to be incurred under the Incremental Facility
Amount (it being understood and agreed that, solely for purposes of determining
the Senior Secured Leverage Ratio under the Incremental Facility Amount, (x) any
Incremental Equivalent Debt incurred or proposed to be incurred under the
Incremental Facility Amount that is unsecured shall nevertheless be deemed to be
senior secured debt and included in Total Senior Secured Debt and (y) any
Incremental Equivalent Debt consisting of revolving commitments shall be deemed
to be fully drawn on the effective date thereof and the Agent shall have
received a certificate demonstrating compliance with the Incremental Facility
Amount dated the date of incurrence and executed by a Financial Officer of the
Company);

(B) in the case of Incremental Equivalent Debt that is secured, such Incremental
Equivalent Debt shall be subject to a Market Intercreditor Agreement reasonably
satisfactory to the Agent,

(C) (x) the final maturity of any Incremental Equivalent Debt consisting of
revolving credit commitments shall be no earlier than the Latest Maturity Date
of any Revolving Credit Commitments in effect at the time of incurrence and
(y) the final maturity of any other Incremental Equivalent Debt shall be no
earlier than the Latest Maturity Date of any Term Loan in effect at the time of
the incurrence, issuance or obtainment of such Indebtedness, provided that this
clause (C) shall not apply to any Incremental Equivalent Debt consisting of a
customary bridge facility, so long as the long-term Indebtedness into which any
such customary bridge facility is to be converted or exchanged satisfies this
clause (C),

 

129



--------------------------------------------------------------------------------

(D) the terms of any Incremental Equivalent Debt (other than revolving credit
commitments) shall have a Weighted Average Life to Maturity that is no shorter
than the then longest remaining Weighted Average Life to Maturity of the then
outstanding Term Loans at the time of incurrence; provided that this clause
(D) shall not apply to any Incremental Equivalent Debt consisting of a customary
bridge facility, so long as the long-term Indebtedness into which any such
customary bridge facility is to be converted or exchanged satisfies this clause
(D),

(E) the terms of any such Incremental Equivalent Debt that constitutes notes
shall not be subject to any amortization prior to the final maturity thereof, or
be subject to any mandatory redemption or prepayment provisions or rights
(except customary assets sale or change of control provisions),

(F) such Incremental Equivalent Debt shall have pricing (including interest,
fees and premiums), optional prepayment and optional redemption terms as may be
agreed to by the Company and the lenders party thereto,

(G) such Incremental Equivalent Debt may not have (x) obligors or contingent
obligors that were not obligors or contingent obligors under the Facilities or
(y) security in any case more extensive than that of the Facilities (including,
for the avoidance of doubt, that such Incremental Equivalent Debt may not have
security on any assets that do not constitute Collateral),

(H) the other terms and conditions including such financial maintenance
covenants (if any) applicable to such Incremental Equivalent Debt shall not be,
when taken as a whole, materially more favorable (as determined in good faith by
the board of directors of the Company), to the holders of such Indebtedness than
those applicable under this Agreement (except for covenants or other provisions
(i) applicable only to periods after the Latest Maturity Date or (ii) that are
also for the benefit of all Lenders in respect of Loans and Commitments
outstanding at the time such Incremental Equivalent Debt is incurred); provided
that a certificate of a Responsible Officer of the Company delivered to the
Agent at least five (5) Business Days prior to the incurrence of such
Incremental Equivalent Debt, together with a reasonably detailed description of
material terms and conditions of such Incremental Equivalent Debt or drafts of
the documentation related thereto, stating that the Company has determined in
good faith that such terms and conditions satisfy the foregoing requirement in
this clause (H) shall be conclusive evidence that such terms and conditions
satisfy the foregoing requirement unless the Agent notifies the Company within
such five (5) Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees), and

(I) no Event of Default shall have occurred and be continuing or would exist
after giving effect to the issuance of such Incremental Equivalent Debt;

(p) to the extent constituting Indebtedness, contingent obligations arising
under indemnity agreements to title insurance companies to cause such title
insurers to issue title insurance policies in the Ordinary Course of Business
with respect to the real property of the Company or any Restricted Subsidiary;

(q) to the extent constituting Indebtedness, (i) unfunded pension liabilities
and other employee benefit plan obligations and liabilities to the extent they
are permitted to remain unfunded under applicable law and (ii) to the extent
constituting Indebtedness, deferred compensation or similar arrangements payable
to future, present or former directors, officers, employees, members of
management or consultants of the Company and the Restricted Subsidiaries;

 

130



--------------------------------------------------------------------------------

(r) Indebtedness in respect of repurchase agreements constituting Cash
Equivalents;

(s) Indebtedness consisting of promissory notes issued by the Company or any
Restricted Subsidiary to future, present or former directors, officers, members
of management, employees or consultants of the Company or any of the
Subsidiaries or their respective estates, executors, administrators, heirs,
family members, legatees, distributees, spouses or former spouses, domestic
partners or former domestic partners to finance the purchase or redemption of
Equity Interests of the Company permitted by Section 6.06(e);

(t) cash management obligations and Indebtedness incurred by the Company or any
Restricted Subsidiary in respect of netting services, overdraft protections,
commercial credit cards, stored value cards, purchasing cards and treasury
management services, automated clearing-house arrangements, employee credit card
programs, controlled disbursement, ACH transactions, return items, interstate
deposit network services, dealer incentive, supplier finance or similar
programs, Society for Worldwide Interbank Financial Telecommunication transfers,
cash pooling and operational foreign exchange management and similar
arrangements, in each case entered into in the Ordinary Course of Business in
connection with cash management, including among the Company and the Restricted
Subsidiaries, and deposit accounts;

(u) (i) Indebtedness consisting of the financing of insurance premiums and
(ii) take-or-pay obligations constituting Indebtedness of the Company or any
Restricted Subsidiary, in each case, entered into in the Ordinary Course of
Business;

(v) [reserved];

(w) Indebtedness of the Company or any Restricted Subsidiary to the extent that
100% of such Indebtedness is supported by any Letter of Credit and in principal
amount not in excess of the Stated Amount of such Letter of Credit;

(x) customer deposits and advance payments received in the Ordinary Course of
Business from customers for goods and services purchased in the Ordinary Course
of Business;

(y) Indebtedness of a Receivables Subsidiary pursuant to any Permitted
Receivables Facility;

(z) other Indebtedness of the Company and the Restricted Subsidiaries; provided
that the aggregate principal amount of Indebtedness permitted by this clause
(z) shall not exceed the greater of $150,000,000 and 37.5% of LTM EBITDA;
provided, further that the aggregate amount of all such Indebtedness incurred by
Restricted Subsidiaries that are not Loan Parties pursuant to this clause (z),
when combined with the aggregate principal amount of Indebtedness incurred by
(i) Restricted Subsidiaries that are not Loan Parties pursuant to
Section 6.09(h) and (ii) Foreign Subsidiaries pursuant to Section 6.09(n), shall
not exceed the greater of (1) $75,000,000 and (2) 18.75% of LTM EBITDA; and

(aa) Indebtedness of Spinco and each Spinco Notes Obligor in connection with the
Spinco Notes in an aggregate principal amount not to exceed $400,000,000 and any
Permitted Refinancing thereof.

 

131



--------------------------------------------------------------------------------

SECTION 6.10. Other Indebtedness and Agreements. (a) The Company will not (nor
will it permit any of the Restricted Subsidiaries to) effect (i) any waiver,
supplement, modification or amendment of any indenture, instrument or agreement
pursuant to which any Indebtedness that is expressly subordinated in right of
payment to the obligations of the Loan Parties in respect of the Loan Documents
or any Indebtedness that is secured by junior-priority security interest in any
Collateral securing the Facilities (collectively, together with any Permitted
Refinancing of the foregoing, “Junior Financing”), in each case, if the effect
of such waiver, supplement, modification or amendment would be adverse to the
Lenders in any material respect (as determined in good faith by the Company) or
(ii) any waiver, supplement, modification or amendment of its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents, to the extent any such waiver, supplement,
modification or amendment would be adverse to the Lenders in any material
respect.

(b) The Company will not (nor will it permit any of the Restricted Subsidiaries
to) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner any Junior Financing (it being
understood and agreed that payments of regularly scheduled interest and
principal shall be permitted) or make any payment in violation of any
subordination terms of any Junior Financing (each, a “Restricted Debt Payment”),
except: (i) the refinancing of any Junior Financing with any Permitted
Refinancing thereof; (ii) the prepayment, redemption, purchase, defeasement or
other satisfaction prior to the scheduled maturity of any Junior Financing, so
long as after giving pro forma effect thereto and the pro forma adjustments
described in Section 1.07, (A) the Leverage Ratio is equal to or less than 3.25
to 1.00 and (B) no Event of Default shall have occurred and be continuing or
would result therefrom; and (iii) the prepayment, redemption, purchase,
defeasement or other satisfaction prior to the scheduled maturity of any Junior
Financing in an aggregate amount not to exceed the portion, if any, of the
Available Amount as of such time that the Company elects to apply to this
Section 6.10(b)(iii); provided that, in the case of this Section 6.10(b)(iii),
(1) before and after giving effect to any such prepayment, redemption, purchase,
defeasement or other satisfaction, no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (2) after giving effect
to any such prepayment, redemption, purchase, defeasement or other satisfaction,
the Leverage Ratio is equal to or less than 4.25 to 1.00 on a pro forma basis
after giving effect to such prepayment, redemption, purchase, defeasement or
other satisfaction and the pro forma adjustments described in Section 1.07;

(c) The Company will not (nor will it permit any of the Restricted Subsidiaries
to) enter into or permit to exist any contractual obligation (other than this
Agreement or any other Loan Document) that limits the ability of any of the
Restricted Subsidiaries to make Restricted Payments to the Company or any
Guarantor or to otherwise transfer property to or invest in the Company or any
Guarantor, except for (i) any agreement in effect on the Closing Date (other
than the Spinco Notes Indenture) and described on Schedule 6.10, (ii) any
agreement in effect at the time any Person becomes a Restricted Subsidiary, so
long as such agreement was not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary, (iii) any agreement representing
Indebtedness of a Restricted Subsidiary which is not a Loan Party which is
permitted by Section 6.09, (iv) any agreement in connection with a Disposition
permitted hereunder, (v) customary provisions in partnership agreements, limited
liability company governance documents, joint venture agreements or other
similar agreements that restrict the transfer of assets of, or ownership
interests in, the relevant partnership, limited liability company, joint venture
or similar Person, (vi) customary provisions restricting assignment of any
agreement entered into in the Ordinary Course of Business of the Company and the
Restricted Subsidiaries, (vii) customary provisions restricting the subletting
or assignment of any lease governing a leasehold interest, (viii) customary
restrictions contained in Indebtedness permitted under this Agreement to the
extent no more restrictive, taken as a whole, to the Company and the Restricted
Subsidiaries in any material respect than the covenants contained in this
Agreement (as reasonably determined by the Company), (ix) restrictions regarding
licenses or

 

132



--------------------------------------------------------------------------------

sublicenses by the Company and the Restricted Subsidiaries of IP Rights in the
Ordinary Course of Business of the Company and the Restricted Subsidiaries (in
which case such restriction shall relate only to such IP Rights), (x) provisions
in agreements or instruments that prohibit the payment of dividends or the
making of other distributions with respect to any class of Equity Interests of a
Person other than on a pro rata basis to the holders thereof, (xi) restrictions
imposed by applicable law; (xii) the Spinco Notes Indenture; (xiii) any
restrictions or conditions imposed by the Acquisition Agreement or in connection
with the Acquisition Transactions; and (xiv) any restrictions and conditions
imposed by any amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing of any contract, instrument or
obligation referred to in clauses (i) through (xiii) above; provided that such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing is, in the good faith judgment of the Company, no
more restrictive with respect to such restrictions taken as a whole than those
in existence prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

SECTION 6.11. Fundamental Changes. The Company will not (nor will it permit any
of the Restricted Subsidiaries to) merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Company (including a merger, the purpose of which is to reorganize the Company
into a new jurisdiction in any State of the United States of America); provided
that the Company shall be the continuing or surviving Person or the surviving
Person shall be a Domestic Restricted Subsidiary and shall expressly assume all
Obligations of the Company pursuant to documents reasonably acceptable to the
Agent or (ii) any other Restricted Subsidiary; provided that when any Subsidiary
Guarantor or Designated Borrower is merging, amalgamating or consolidating with
another Subsidiary (A) the Subsidiary Guarantor or Designated Borrower, as
applicable, shall be the continuing, resulting or surviving Person (and if a
Subsidiary Guarantor is merging, amalgamating or consolidating with a Designated
Borrower, the Designated Borrower shall be the continuing, resulting or
surviving Person), (B) to the extent constituting an Investment (including in
each case where a non-Loan Party is the continuing, resulting or surviving
Person), such Investment must be a permitted Investment in accordance with
Section 6.08 and (C) to the extent constituting a Disposition, such Disposition
must be permitted hereunder;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary may liquidate or dissolve if the
Company determines in good faith that such action is in the best interest of the
Company and the Restricted Subsidiaries and is not disadvantageous to the
Lenders in any material respect (it being understood and agreed that, in the
case of any dissolution of any Subsidiary that is a Subsidiary Guarantor, such
Subsidiary Guarantor shall at or before the time of such dissolution transfer
its assets to another Subsidiary Guarantor unless such Disposition of assets is
otherwise permitted hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to (x) if such Restricted
Subsidiary is a Loan Party, a Loan Party and (y) if such Restricted Subsidiary
is not a Loan Party, the Company or any Restricted Subsidiary, in each case, if
the Company determines in good faith that such Disposition is in the best
interests of the Company and is not materially disadvantageous to the Lenders;

(d) the Company and the Restricted Subsidiaries may consummate the Acquisition
Transactions;

 

133



--------------------------------------------------------------------------------

(e) any Restricted Subsidiary (other than a Borrower) may merge, dissolve,
liquidate, amalgamate or consolidate with or into another Person in order to
effect a Disposition permitted pursuant to Section 6.12 (other than
Section 6.12(b)(i)); and

(f) any Investment permitted by Section 6.08 may be structured as a merger,
consolidation or amalgamation.

SECTION 6.12. Dispositions. The Company will not (nor will it permit any of the
Restricted Subsidiaries to) make any Disposition, except:

(a) (i) Dispositions of obsolete, surplus or worn out property, whether now
owned or hereafter acquired, in the Ordinary Course of Business of the Company
and the Restricted Subsidiaries and (ii) Dispositions of property no longer used
or useful in or economically practicable to maintain in the conduct of the
business of the Company or any Restricted Subsidiary;

(b) (i) Dispositions permitted by Section 6.11 (other than Section 6.11(e)),
(ii) Investments permitted by Section 6.08 (other than Section 6.08(f)), (iii)
Restricted Payments permitted by Section 6.06 (other than Section 6.06(b)) and
(iv) Liens permitted by Section 6.01 (other than Section 6.01(k));

(c) [reserved];

(d) Dispositions of inventory (including on an intercompany basis), cash and
Cash Equivalents in the Ordinary Course of Business;

(e) licenses, sublicenses, leases or subleases (or other grants of rights to use
or exploit) of IP Rights (i) existing on the date hereof, (ii) between or among
the Company and the Restricted Subsidiaries or between or among the Restricted
Subsidiaries or (iii) granted to others in the Ordinary Course of Business not
interfering in any material respect with the business of the Company and the
Restricted Subsidiaries, taken as a whole;

(f) Disposition of property (i) between Loan Parties, (ii) between Restricted
Subsidiaries (other than Loan Parties), (iii) by Restricted Subsidiaries that
are not Loan Parties to any Loan Party or (iv) by Loan Parties to any Subsidiary
that is not a Loan Party; provided that (A) the portion (if any) of any such
Disposition made for less than fair market value and (B) any noncash
consideration received in exchange for any such Disposition, shall in each case
constitute an Investment in such Subsidiary (and such Disposition shall be
permitted only if such Investment is permitted by Section 6.08 (other than
Section 6.08(f)));

(g) Dispositions in the Ordinary Course of Business consisting of (i) the
termination of leasehold or other non-fee interests in real property which, in
the reasonable good faith determination of the Company, are not material to the
conduct of the business of the Company and the Subsidiaries and (ii) leases,
subleases, licenses or sublicenses of property or other grants in real property
permitted pursuant to clause (e) of the definition of Permitted Liens in the
Ordinary Course of Business and which do not materially interfere with the
business of the Company and the Restricted Subsidiaries;

(h) transfers of equipment, fixed assets or real property (including any
improvements thereon) subject to any event that gives rise to the receipt by the
Company and the Restricted Subsidiaries of any casualty insurance proceeds or
condemnation awards in respect thereof to replace, restore or repair, or
compensate for the loss of, such equipment, fixed assets or real property, upon
receipt of the Net Cash Proceeds of such casualty insurance proceeds or
condemnation awards;

 

134



--------------------------------------------------------------------------------

(i) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, any other Dispositions of assets for fair market value;
provided that (i) at least 75% of the total consideration received by the
Company and the Restricted Subsidiaries for any such Disposition with a fair
market value in excess of $15,000,000 is in the form of (x) cash, (y) Cash
Equivalents or (z) Designated Non-Cash Consideration; provided, however, that
the fair market value of such Designated Non-Cash Consideration shall not, when
taken together with all other Designated Non-Cash Consideration outstanding at
the time of such Disposition, exceed $30,000,000 (with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value), and (ii) the
requirements of Section 2.11(b), to the extent applicable, are complied with in
connection therewith;

(j) Dispositions of non-core assets (which may include real property) acquired
in connection with any Permitted Acquisition or other Investment permitted by
Section 6.08 (other than Section 6.08(f)) within 365 days after the consummation
of such Permitted Acquisition or other Investment in an aggregate amount for all
such Dispositions not to exceed $50,000,000;

(k) any individual Disposition or series of related Dispositions in the Ordinary
Course of Business of the Company and the Restricted Subsidiaries having a fair
market value not in excess of $25,000,000; provided that the aggregate amount of
Dispositions pursuant to this clause (k) shall not exceed $50,000,000;

(l) [reserved];

(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, buy/sell arrangements between the joint venture parties set
forth in the joint venture agreement or similar binding agreements entered into
with respect to such Investment in such joint venture;

(n) Dispositions of Equity Interests deemed to occur upon the exercise of stock
options, warrants or other convertible securities if such Equity Interests
represent (i) a portion of the exercise price thereof or (ii) withholding
incurred in connection with such exercise;

(o) [reserved];

(p) [reserved];

(q) sales of receivables pursuant to any Permitted Receivables Facility;

(r) Asset Swaps; provided that, immediately after giving effect to such Asset
Swap, the Company shall be in compliance, on a pro forma basis, with the
Financial Covenants;

(s) (i) Dispositions of Investments and accounts receivable in connection with
the collection, settlement or compromise thereof in the Ordinary Course of
Business or (ii) any surrender or waiver of contract rights pursuant to a
settlement, release, recovery on or surrender of contract, tort or other claims
of any kind;

 

135



--------------------------------------------------------------------------------

(t) Dispositions in the Ordinary Course of Business consisting of (i) the
abandonment of IP Rights which, in the reasonable good faith determination of
the Company, are not material to the conduct of the business of the Company and
the Subsidiaries and (ii) licensing, sublicensing and cross-licensing
arrangements involving any technology or other intellectual property or general
intangibles of the Company or the Subsidiaries;

(u) terminations of Hedge Agreements; and

(v) Dispositions of the Equity Interests of, or the assets or securities of,
Unrestricted Subsidiaries.

SECTION 6.13. Designation of Subsidiaries. The Company will not (nor will it
permit any of the Restricted Subsidiaries to) designate any Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary, except that the Company may designate any Subsidiary (other than a
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (a) immediately before and after such
designation, no Event of Default shall have occurred and be continuing or would
result therefrom; (b) the Company and the Restricted Subsidiaries shall be in
compliance with the Financial Covenants, after giving pro forma effect to such
designation and the pro forma adjustments described in Section 1.07; (c) no
Subsidiary may be designated as an Unrestricted Subsidiary for purposes of this
Agreement if it is a “Restricted Subsidiary” for the purpose of any Incremental
Equivalent Debt, Refinancing Notes, any Refinancing Junior Loans, the Spinco
Notes or any Permitted Refinancing of any of the foregoing, unless such
Subsidiary is substantially contemporaneously also designated as an
“Unrestricted Subsidiary” under the applicable Indebtedness; (d) the designation
of any Subsidiary as an Unrestricted Subsidiary shall constitute an Investment
by the Company in such Subsidiary at the date of designation in an amount equal
to the fair market value of the Company’s and the Restricted Subsidiaries’
Investments therein; (e) the designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall be deemed a new incurrence at the time of
designation of any Investment, Indebtedness and Liens of such Subsidiary
existing at such time; (f) in the event that any Unrestricted Subsidiary is
re-designated as a Restricted Subsidiary, such Restricted Subsidiary shall not
be subsequently re-designated as an Unrestricted Subsidiary and (g) the Company
shall have delivered to the Agent a certificate executed by a Responsible
Officer of the Company, certifying compliance with the foregoing requirements,
as applicable, and with respect to the foregoing clause (b), containing
reasonably detailed calculations thereof.

SECTION 6.14. Transactions with Affiliates. The Company will not, nor will they
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates involving aggregate payments, for any such transaction or series of
related transactions, in excess of $10,000,000, except:

(a) transactions (i) that are at fair and reasonable prices and on fair and
reasonable terms and conditions not materially less favorable to the Company or
such Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties or (ii) for which the Company has delivered to the
Administrative Agent a letter from an independent financial advisor stating that
such transaction is fair from a financial point of view;

(b) transactions between or among the Company and Restricted Subsidiaries not
involving any other Affiliate;

(c) any Restricted Payment permitted by Section 6.06;

 

136



--------------------------------------------------------------------------------

(d) the payment of reasonable and customary fees and expenses, and the provision
of customary indemnification to directors, officers, employees, members of
management and consultants of the Company and the Subsidiaries;

(e) sales or issuances of Equity Interests (other than Disqualified Equity
Interests) of the Company that are otherwise permitted or not restricted by the
Loan Documents;

(f) loans and other transactions by and among the Company and/or the Restricted
Subsidiaries to the extent permitted under this Article VI;

(g) the consummation of and the payment of all fees, expenses, bonuses and
awards related to the Acquisition Transactions;

(h) employment and severance arrangements (including options to purchase Equity
Interests of the Company, restricted stock plans, long-term incentive plans,
stock appreciation rights plans, participation plans or similar employee
benefits plans) between the Company and any Restricted Subsidiary and their
directors, officers, employees, members of management and consultants in the
ordinary course of business;

(i) the existence of, and the performance of obligations of the Company or any
of the Restricted Subsidiaries under the terms of any agreement in existence or
contemplated as of the Closing Date and identified on Schedule 6.14, as these
agreements may be amended, restated, amended and restated, supplemented,
extended, renewed or otherwise modified from time to time; provided, however,
that any future amendment, restatement, amendment and restatement, supplement,
extension, renewal or other modification entered into after the Closing Date
will be permitted to the extent that its terms are not more disadvantageous in
any material respect, taken as a whole, to the Lenders than the terms of the
agreements on the Closing Date;

(j) any agreement between any Person and an Affiliate of such Person existing at
the time such Person is acquired by or merged into the Company or the Restricted
Subsidiaries pursuant to the terms of this Agreement; provided that such
agreement was not entered into in contemplation of such acquisition or merger,
or any amendment thereto (so long as any such amendment is not disadvantageous
to the Lenders in any material respect in the good faith judgment of the Company
when taken as a whole as compared to such agreement as in effect on the date of
such acquisition or merger);

(k) [reserved];

(l) the entering into of any Tax sharing agreement or arrangement to the extent
payments under such agreement or arrangement would otherwise be permitted under
Section 6.06;

(m) any contribution to the capital of the Company or any of the Restricted
Subsidiaries otherwise permitted by Section 6.08;

(n) the formation and maintenance of any consolidated group or subgroup for Tax,
accounting or cash pooling or management purposes in the Ordinary Course of
Business;

(o) transactions undertaken in good faith (as certified by a Responsible Officer
of the Company) and in consultation with the Administrative Agent for the
purpose of improving the consolidated Tax efficiency of the Company and the
Subsidiaries and not for the purpose of (i) circumventing any covenant set forth
in this Agreement or (ii) permitting the release of any Collateral or the
guarantee of any Guarantor; and

 

137



--------------------------------------------------------------------------------

(p) any other transaction with an Affiliate that is approved by a majority of
disinterested members of the board of directors of the Company in good faith.

SECTION 6.15. Financial Covenants. So long as any Revolving Credit Loan or any
interest or fees in respect of the Revolving Credit Facility shall remain unpaid
or unsatisfied, any Letter of Credit is outstanding (except as has been Cash
Collateralized) or any Revolving Credit Lender shall have any Revolving Credit
Commitment hereunder, the Company will maintain, as at the end of each fiscal
quarter after the Closing Date:

(a) a Senior Secured Leverage Ratio equal to or less than:

(i) in the case of any fiscal quarter ending on or prior to the first
anniversary of the Closing Date, 5.75 to 1.00,

(ii) in the case of any fiscal quarter ending after the first anniversary of the
Closing Date and on or prior to the second anniversary of the Closing Date, 5.00
to 1.00,

(iii) in the case of any fiscal quarter ending after the second anniversary of
the Closing Date and on or prior to the third anniversary of the Closing Date,
4.75 to 1.00 and

(iv) in the case of any fiscal quarter ending after the third anniversary of the
Closing Date, 3.75 to 1.00; and

(b) a Consolidated Interest Coverage Ratio equal to or greater than 2.50 to
1.00.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. If any of the following events (such events,
“Events of Default”) shall occur and be continuing:

(a) any Borrower shall fail to pay any principal of any Loan in the applicable
Agreed Currency on the date the same becomes due and payable; or any Borrower
shall fail to pay any interest on any Loan or make any other payment of
interest, fees or any other amounts payable under this Agreement or any other
Loan Document in the applicable Agreed Currency within five (5) days after the
same becomes due and payable; or

(b) any representation or warranty or certification made or deemed made by any
Loan Party in any Loan Document or by such Loan Party (or any of its officers)
in connection with any Loan Document shall prove to have been incorrect in any
material respect (or if qualified by materiality or Material Adverse Effect, in
any respect) when made or deemed made; or

 

138



--------------------------------------------------------------------------------

(c) (i) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.03 (with respect to the Borrowers only),
5.07(c), 5.08 or Article VI; provided that the failure of any Loan Party to
observe or perform any of its obligations under any Financial Covenant shall not
constitute an Event of Default for purposes of any Term Loan unless and until
the Required Revolving Credit Lenders have terminated the Revolving Credit
Commitments and declared the Revolving Credit Loans due and payable (which such
Event of Default for purposes of any Term Loans shall terminate automatically
and immediately upon the Required Revolving Credit Lenders rescinding such
acceleration and/or waiving such Event of Default with respect to the Revolving
Credit Loans) or (ii) any Loan Party shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement or in any other Loan
Document on its part to be performed or observed if (solely for purposes of this
clause (ii)) such failure shall remain unremedied for thirty (30) days after
written notice thereof shall have been given to the Company by the Agent or any
Lender; or

(d) (i) the Company or any Restricted Subsidiary shall fail to pay any principal
of or premium or interest on any Material Indebtedness (but excluding
Indebtedness outstanding hereunder) of the Company or any Restricted Subsidiary,
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Material Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Material Indebtedness; or any such Material Indebtedness shall be declared
to be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption, or, with respect to any
secured Material Indebtedness, resulting from a disposition, condemnation,
insured loss or similar event relating to the property securing such Material
Indebtedness), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof or (ii) without limiting the foregoing
clause (i), any “Event of Default” (as defined in the Spinco Notes Indenture)
shall occur under the Spinco Notes Indenture; provided that any failure, event,
condition or Event of Default described under clauses (i) or (ii) remains
unremedied and is not waived by the holders of such Material Indebtedness prior
to any termination of the outstanding Revolving Credit Commitments or
acceleration of the outstanding Loans pursuant to this Article VII; or

(e) the Company or any Restricted Subsidiary (other than any Immaterial
Subsidiary) shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Company or any Restricted Subsidiary (other than
any Immaterial Subsidiary) seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Debtor Relief
Laws, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of sixty (60) days, or any of the
actions sought in such proceeding (including the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any Restricted Subsidiary (other than any Immaterial Subsidiary)
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or

(f) one or more judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered against the Company or any
Restricted Subsidiary and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of sixty (60) consecutive days during which any such judgment

 

139



--------------------------------------------------------------------------------

or order remains unpaid, undischarged, unvacated, unbonded or unstayed;
provided, however, that any such judgment or order shall not be an Event of
Default under this Section 7.01(f) if and for so long as (i) the amount of such
judgment or order is covered by a valid and binding policy of insurance between
the defendant and the insurer covering payment thereof and (ii) such insurer has
been notified of, and has not disputed the claim made for payment of, the amount
of such judgment or order; or

(g) a Change in Control shall occur; or

(h) the Company or any of its ERISA Affiliates shall incur liability as a result
of the occurrence of any ERISA Events that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; or

(i) any material provision of this Agreement or any other Loan Document shall
for any reason cease to be in full force and effect except as expressly
permitted hereunder or thereunder, or any Borrower or any Loan Party shall so
state in writing, in each case other than in connection with a release of any
guarantee in accordance with the terms of this Agreement; or

(j) any security interest over any material portion of the Collateral shall
cease to be, or shall be asserted by the Company or any other Loan Party not to
be, a valid, perfected security interest in the asset or property intended to be
covered thereby, with the priority required by the Security and Guarantee
Documents, except (A) to the extent that perfection or priority is not required
pursuant to the Guarantee and Collateral Agreement or Section 5.10(e), (B) in
connection with a release of such Collateral in accordance with the terms of
this Agreement or (C) as a result of the Collateral Agent’s failure to
(1) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security and Guarantee Documents or
(2) file Uniform Commercial Code continuation statements; or

(k) the Spinco Acquisition shall not have been consummated or is not consummated
on the Closing Date immediately following the initial funding of the Facilities;
or

(l) subject to the penultimate paragraph of Section 3.01 (but replacing “Equity
Interests of any Person that is a Designated Borrower as of the Closing Date”
with “Equity Interests of Spinco”), the conditions set forth in Sections
3.01(m), (n) and (o) as they would have applied (assuming that the Spinco
Acquisition and the Spinco Merger occurred immediately prior to the Closing
Date) to the Acquired Business shall not have been satisfied or are not
satisfied immediately upon the effective time of the Spinco Merger,

then, and in any such event, the Agent (a) shall at the request, or may with the
consent, of the Required Lenders (or in the case of an Event of Default arising
under Section 7.01(c)(i) resulting from the failure to observe any Financial
Covenant, only at the request, or with the consent, of the Required Revolving
Credit Lenders), by notice to the Company, declare the obligation of each Lender
to make Loans (or in the case of an Event of Default arising under
Section 7.01(c)(i) resulting from the failure to observe any Financial Covenant,
the obligations under the Revolving Credit Commitments) (other than Loans to be
made by an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the
Issuing Banks to Issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, (b) shall at the request, or may with the consent, of
the Required Lenders (or in the case of an Event of Default arising under
Section 7.01(c)(i) resulting from the failure to observe any Financial Covenant,
only at the request, or with the consent, of the Required Revolving Credit
Lenders), by notice to the Company, declare all the Loans (or in the case of an
Event of Default arising under Section 7.01(c)(i) resulting from the failure to
observe any Financial Covenant, all Revolving Credit Loans), all interest on
such Loans and all other amounts payable under this Agreement (or in the case of
an Event of Default arising under Section 7.01(c)(i)

 

140



--------------------------------------------------------------------------------

resulting from the failure to observe any Financial Covenant, all other amounts
payable in respect of Revolving Credit Loans) to be forthwith due and payable,
whereupon all such Loans, all such interest and all such amounts shall become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Company; provided, however, that in the event of an actual or deemed entry of an
order for relief with respect to the Company or any other Loan Party under any
Debtor Relief Law, (i) the obligation of each Lender to make Loans (other than
Loans to be made by an Issuing Bank or a Lender pursuant to Section 2.03(c)) and
of the Issuing Banks to Issue Letters of Credit shall automatically be
terminated and (ii) the Loans, all such interest thereon and all such other
amounts so payable shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Company, and (c) shall be entitled to exercise on behalf
of itself, the Lenders, the Issuing Banks and the other Secured Parties all
rights and remedies available to it, the Lenders, the Issuing Banks and the
other Secured Parties under the Loan Documents, in equity and/or under
applicable law.

SECTION 7.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Revolving Credit Lenders,
irrespective of whether it is taking any of the actions described in
Section 7.01 or otherwise, make demand upon the applicable Borrowers to, and
forthwith upon such demand the applicable Borrowers will, (a) pay to the Agent
on behalf of the Revolving Credit Lenders in same day funds at the Agent’s
office designated in such demand, for deposit in the L/C Cash Deposit Account,
an amount equal to 103% of the aggregate Stated Amount of all Letters of Credit
then outstanding (but only to the extent such Stated Amount has not already been
Cash Collateralized) or (b) make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Required Revolving
Credit Lenders and not more disadvantageous to the applicable Borrowers than
clause (a); provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to any applicable Borrower under any Debtor
Relief Law, an amount equal to 103% of the aggregate Stated Amount of all
outstanding Letters of Credit shall be immediately due and payable to the Agent
for the account of the Revolving Credit Lenders without notice to or demand upon
any applicable Borrowers, which are expressly waived by the applicable
Borrowers, to be held in the L/C Cash Deposit Account. If at any time an Event
of Default is continuing the Agent determines that any funds held in the L/C
Cash Deposit Account are subject to any right or claim of any Person other than
the Agent and the Lenders or that the total amount of such funds is less than
the aggregate Stated Amount of all Letters of Credit, the applicable Borrowers
will, forthwith upon demand by the Agent, pay to the Agent, as additional funds
to be deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (i) such aggregate Stated Amount over (ii) the total amount of funds,
if any, then held in the L/C Cash Deposit Account that the Agent determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit, to the extent funds are on deposit in the L/C Cash Deposit Account, such
funds shall be applied to reimburse the Issuing Banks to the extent permitted by
applicable law. After all such Letters of Credit shall have expired or been
fully drawn upon and all other obligations of the applicable Borrowers hereunder
and under the other Loan Documents shall have been paid in full, the balance, if
any, in such L/C Cash Deposit Account shall be applied in accordance with the
priority of payments set forth in Section 7.03.

SECTION 7.03. Application of Funds. After the exercise of any remedies provided
for in Section 7.01 or Section 7.02 (or after an actual or deemed entry of an
order for relief with respect to any Borrower or any other Loan Party under any
Debtor Relief Law), any amounts received on account of the Obligations
(including, for the avoidance of doubt, any proceeds of any collection, sale,
foreclosure or other realization upon any Collateral, including Collateral
consisting of cash) shall, subject to the provisions of Sections 2.20 and 2.21,
be applied by the Agent in the following order:

 

141



--------------------------------------------------------------------------------

(a) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 9.04) payable to the Agent in its
capacity as such, including any costs and expenses incurred by the Agent in its
capacity as such in connection with the collection, sale, foreclosure or
realization or otherwise of Collateral in connection with this Agreement or any
other Loan Document or any of the Obligations, the repayment of advances made by
the Agent hereunder or under any other Loan Document on behalf of any Loan Party
and any other costs or expenses incurred in connection with exercise of any
right or remedy hereunder or under any other Loan Document;

(b) second, to payment in full of Unfunded Loans/Participations (the amounts so
applied to be distributed between or among, as applicable, the Agent and the
Issuing Banks pro rata in accordance with the amounts of Unfunded
Loans/Participations owed to them on the date of any such distribution);

(c) third, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit fees) payable to the Lenders and the Issuing Banks (including
fees, disbursements and other charges of counsel payable under Section 9.04)
arising under the Loan Documents, ratably among them in proportion to the
respective amounts described in this clause (c) held by them;

(d) fourth, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and interest on the Loans, and interest on
unreimbursed Letter of Credit drawings, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
(d) held by them;

(e) fifth, (i) to payment of that portion of the Obligations constituting unpaid
principal of the Loans, unreimbursed Letter of Credit drawings and obligations
of the Loan Parties then arising under Secured Hedging Obligations and Secured
Cash Management Obligations and (ii) to Cash Collateralize Letters of Credit in
the manner contemplated by Section 7.02 (ratably among the Lenders, the Issuing
Banks, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause (e) held by them; provided upon the
expiration of any Letter of Credit, the pro rata share of Cash Collateral
attributable to such expired Letter of Credit shall be applied by the Agent in
accordance with the priority of payments set forth in this Section 7.03;

(f) sixth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Agent, the Lenders, the Issuing Banks and the other holders or beneficiaries
thereof, ratably based upon the respective aggregate amounts of all such
Obligations then owing to all of them; and

(g) last, after all of the Obligations have been indefeasibly paid in full, to
the Company or as otherwise required by law.

ARTICLE VIII

THE AGENT

SECTION 8.01. Authorization and Authority. (a) Each of the Lenders hereby
irrevocably appoints, designates and authorizes JPMorgan to act on its behalf as
the Agent hereunder and under the other Loan Documents and authorizes the Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. Except as expressly set forth in
Section 8.06, the

 

142



--------------------------------------------------------------------------------

provisions of this Article are solely for the benefit of the Agent, the Lenders
and the Issuing Banks, and no Borrower shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any Loan Document (or any other similar term)
with reference to the Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Agent shall also act as the Collateral Agent under the Loan Documents,
and each of the Lenders (including in each such Lender’s capacity as a potential
Cash Management Bank and/or Hedge Bank) and Issuing Banks hereby irrevocably
appoints and authorizes the Agent to act as the agent of such Lender or Issuing
Bank for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Guarantors to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Agent, as the Collateral Agent, and any co-agents,
sub-agents and attorneys-in-fact appointed by the Agent pursuant to Section 8.05
for purposes of holding or enforcing any Lien on the collateral (or any portion
thereof) granted under the Security and Guarantee Documents, or for exercising
any rights and remedies thereunder at the direction of the Agent, shall be
entitled to the benefits of all provisions of this Article VIII and of
paragraphs (a), (b) and (c) of Section 9.04 (as though such agent, co-agents,
sub-agents and attorneys-in-fact were the Agent under the Loan Documents) as if
set forth in full herein with respect thereto. Anything contained in any of the
Loan Documents to the contrary notwithstanding, but without limiting the rights
of any Lender, Issuing Bank or any of their respective Affiliates under
Section 9.05, each Loan Party, the Agent and each Lender hereby agree that no
Lender, in its capacity as such, shall have any right individually to realize
upon any collateral subject to any Security and Guarantee Documents, it being
understood and agreed that all powers, rights and remedies hereunder or
thereunder may be exercised solely by the Agent, on behalf of the Lenders, in
accordance with the terms hereof or thereof, as applicable.

SECTION 8.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
any member of the Consolidated Group or other Affiliate thereof as if such
Person were not the Agent hereunder and without any duty to account therefor to
the Lenders.

SECTION 8.03. Duties of Agent; Exculpatory Provisions. (a) The Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent

 

143



--------------------------------------------------------------------------------

to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 7.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by the Company or a Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the Closing Date, the
making of a Loan or the Issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, the Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Agent shall have received notice to the contrary from such Lender or
Issuing Bank prior to the occurrence of the Closing Date, the making of such
Loan or such Issuance of such Letter of Credit. The Agent may consult with legal
counsel (who may be counsel for the Company), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

SECTION 8.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Agent. The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

 

144



--------------------------------------------------------------------------------

SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Company (which consent shall not be unreasonably withheld or delayed,
provided that the Company’s consent shall not be required if an Event of Default
under Section 7.01(a) or, solely with respect to the Company, Section 7.01(e)
has occurred and is continuing), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(vi) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Agent and, with the consent of the Company (which consent
shall not be unreasonably withheld or delayed, provided that the Company’s
consent shall not be required if an Event of Default under Section 7.01(a) or,
solely with respect to the Company, Section 7.01(e) has occurred and is
continuing), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”) then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder (except that in the case of any collateral
security held by the Agent on behalf of the Lenders hereunder, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (ii) except for any indemnity payments owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent (other than any rights to indemnity payments owed to
the retiring or removed Agent), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The annual administrative fees payable by the Company to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Company and such successor. After the retiring or
removed Agent’s resignation or removal hereunder, the provisions of this Article
and Section 9.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

(d) Any resignation pursuant to this Section 8.06 by a Person also acting as an
Issuing Bank shall, unless such Person shall notify the Company and the Lenders
otherwise, also act to relieve such Person and its Affiliates of any obligation
to advance or issue new, or extend existing, Letters of Credit where such
advance, issuance or extension is to occur on or after the effective date of

 

145



--------------------------------------------------------------------------------

such resignation. Upon the acceptance of a successor’s appointment as Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank, (ii) the
retiring Issuing Bank shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents and (iii) the successor Issuing
Bank shall issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

SECTION 8.07. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

SECTION 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the Agent or a
Lender or Issuing Bank hereunder.

SECTION 8.09. Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Agent (irrespective of whether the principal of any Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agent and their respective agents and
counsel and all other amounts due the Lenders and the Agent under Sections 2.05
and 9.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its respective agents and counsel,
and any other amounts due the Agent under Sections 2.05 and 9.04.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

146



--------------------------------------------------------------------------------

SECTION 8.10. Collateral and Guaranty Matters. Each of the Lenders (including in
each such Lender’s capacity as a potential Cash Management Bank or Hedge Bank)
and each Issuing Bank irrevocably authorize the Agent to (x) enter into the
Security and Guarantee Documents for the benefit of such Persons and (y):

(a) release any Lien on any property granted to or held by the Agent under any
Loan Document (i) upon termination of the Commitments and payment in full of all
Loan Document Obligations (other than contingent indemnification and expense
obligations as to which no claim or demand has been asserted), and the
expiration or termination of all Letters of Credit (other than Letters of Credit
which have been Cash Collateralized), (ii) that is sold or distributed or to be
sold or distributed as part of or in connection with any transaction permitted
hereunder or under any other Loan Document or (iii) if approved, authorized or
ratified in writing by the Required Lenders (unless approval by a greater number
or percentage of Lenders is expressly provided in any Loan Document);

(b) subordinate any Lien on any property granted to or held by the Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by Sections 6.01(b) and (d); and

(c) release any Guarantor from its obligations under the Security and Guarantee
Documents if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Security and Guarantee Documents pursuant to this Section 8.10. In each case as
specified in this Section 8.10, the Agent will, at the Company’s expense,
execute and deliver to the applicable Guarantor such documents as such Guarantor
may reasonably request to effectuate and evidence the release of such item of
collateral from the assignment and security interest granted under the Security
and Guarantee Documents, any such subordination or the release of such Guarantor
from its obligations under the Security and Guarantee Documents, in each case in
accordance with the terms of the Loan Documents and this Section 8.10; provided
that the Company shall have delivered to the Agent a certificate of a
Responsible Officer of the Company certifying that any such transaction has been
consummated in compliance with this Agreement and the other Loan Documents.

SECTION 8.11. Cash Management Banks and Hedge Banks. No Cash Management Bank or
Hedge Bank that obtains the benefits of any guarantee or any collateral by
virtue of the provisions hereof or of any Security and Guarantee Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of any
collateral (including the release or impairment of any collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, any Secured Cash Management Obligations or Secured Hedging Obligations
unless the Agent has received written notice of such Obligations, together with
such supporting documentation as the Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as applicable.

SECTION 8.12. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

 

147



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers or any other
Loan Party, that none of the Administrative Agent, the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

SECTION 8.13. Restricted Lenders. With respect to each Lender that qualifies as
a resident party domiciled in Germany (Inländer) within the meaning of section 2
paragraph 15 of the German Foreign Trade and Payments Act
(Außenwirtschaftsgesetz) (each, a “Restricted Lender”), Sections 4.16(a), (b)
and (c), 5.01 and 5.08 shall only apply to the extent that such provision would
not result in (a) any violation of, conflict with or liability under EU
Regulation (EC) 2271/96 or (b) a violation or conflict with section 7 of the
German Foreign Trade and Payments Ordinance

 

148



--------------------------------------------------------------------------------

(Außenwirtschaftsverordnung) or any similar anti-boycott statute. In connection
with any amendment, waiver, determination or direction relating to any part of
Sections 4.16(a), (b) and (c), 5.01 and 5.08 of which a Restricted Lender does
not have the benefit, to the extent that on or prior to the date of such
amendment, waiver, determination or direction (and until such time as such
Restricted Lender shall advise the Administrative Agent in writing otherwise),
such Restricted Lender has advised the Administrative Agent in writing that it
does not have such benefit, the Commitments of that Restricted Lender will be
excluded for the purpose of determining whether the consent of the Required
Lenders has been obtained or whether the determination or direction by the
Required Lenders has been made.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. (a) Without limiting Section 8.10 and except as
otherwise provided below in this Section 9.01 and in Section 2.09(c), no
amendment or waiver of any provision of any Loan Document or the Notes, or
consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Company or the
applicable Loan Party, as the case may be, and the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that:

(i) no amendment, waiver or consent shall, unless in writing and signed by all
the Lenders, do any of the following: (v) change Section 2.16 or Section 7.03 in
a manner that would alter the pro rata sharing of payments or proceeds, as
applicable, required thereby, (w) waive any of the conditions specified in
Section 3.01, (x) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder, (y) (i)
release all or substantially all of the value of the Collateral or of the
guarantees of the Guarantors (in each case except as otherwise permitted by the
Loan Documents) or (ii) release the Company from its guarantee of any Designated
Borrower’s obligations under this Agreement and under the other Loan Documents,
or (z) amend this Section 9.01 as it relates to amendments, waivers or consents
requiring the consent of all Lenders;

(ii) no amendment, waiver or consent shall, unless in writing and signed by each
Lender directly affected thereby (but not, for the avoidance of doubt, the
consent of the Required Lenders, except in the case of clause (u) below in
connection with Commitment increases that are not expressly permitted hereunder
without the approval of the Required Lenders), do any of the following:
(u) increase the Commitments of such Lender or non-pro rata reductions in the
Commitments of such Lender (it being understood that a waiver of any condition
precedent in Section 3.02 or the waiver of any Default, Event of Default or
mandatory prepayment shall not be an increase of a Commitment of any Lender),
(v) reduce the principal of, or interest on, the Loans (other than interest
accruing pursuant to Section 2.08(b) or a waiver thereof) or any fees or other
amounts payable to such Lender, (w) postpone any date fixed for any payment of
principal of, or interest on, the Loans (other than interest accruing pursuant
to Section 2.08(b) or a waiver thereof) or any fees or other amounts payable to
such Lender hereunder, (x) change Section 9.07 in a manner that would impose
additional restrictions on such Lender’s ability to assign or otherwise transfer
its rights and obligations hereunder or (y) amend this Section 9.01 as it
relates to amendments, waivers or consents requiring the consent of such Lender;

 

149



--------------------------------------------------------------------------------

(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Required Revolving Credit Lenders, waive any of the conditions specified in
Section 3.02;

(iv) no amendment, waiver or consent shall change the definition of “Agreed
Currency” without the written consent of each Revolving Credit Lender; and

(v) no amendment, waiver or consent shall change the provisions of any Loan
Document in a manner that by its terms adversely affects Lenders holding Loans
of one Class in respect of the rights to payments or security interest in
Collateral, in each case, in a manner different than such amendment, waiver or
consent affects the rights of any other Class in respect of rights to payments
or security interests in Collateral without, in addition to the Lenders required
above to take such action, the prior written consent of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments of each
Class so adversely affected;

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any other Loan Document, (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Issuing Banks in addition to the Lenders required
above to take such action, adversely affect the rights or obligations of the
Issuing Banks in their capacities as such under this Agreement and (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above to take such action,
affect the rights or duties of the Swingline Lender in its capacity as such
under this Agreement.

(b) Notwithstanding anything to the contrary contained in this Section 9.01:

(i) the Company, the Agent and each Lender agreeing pursuant to the terms
thereof to (A) make any Incremental Loans in accordance with the provisions of
Section 2.24 may enter into an Incremental Assumption Agreement without the
consent of any other Person and (B) extend the maturity date applicable to any
Term Loans or Revolving Credit Commitments in accordance with the provisions of
Section 2.23 may enter into an Extension Amendment without the consent of any
other Person; provided that after execution and delivery thereof (and except as
expressly provided otherwise therein), such Incremental Assumption Agreement or
Extension Amendment, as applicable, may thereafter only be modified in
accordance with the requirements of Section 9.01(a);

(ii) no amendment to Section 6.15, Section 7.01(c) (solely as it relates to an
Event of Default under Section 6.15) or the defined terms used in any thereof
(but not as used in other Sections), no consent to departure therefrom, and no
waiver with respect to a Default or Event of Default under Section 6.15, shall
be effective without the prior written consent of the Company and the Required
Revolving Credit Lenders, it being understood that the consent of no other
Person (including the Required Lenders) shall be required for any such
amendment, waiver or consent;

(iii) the Security and Guarantee Documents and related documents executed in
connection with this Agreement may be in a form reasonably determined by the
Agent and may be amended, modified, supplemented and waived by the Agent and the
Company without the need to obtain the consent of any other Person if such
amendment, modification, supplement or waiver is delivered in order (i) to
comply with local law (including any foreign law or regulatory requirement) or
advice of local counsel, (ii) to cure any ambiguity, inconsistency, obvious
error or mistake or any error, mistake or omission of a technical or immaterial
nature jointly identified by the Agent and the Company or (iii) to cause such
Security and Guarantee Document or other document to be consistent with this
Agreement and the other Loan Documents;

 

150



--------------------------------------------------------------------------------

(iv) if the Agent and the Company shall have jointly identified an ambiguity,
inconsistency, obvious error or mistake or any error, mistake or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents (other than the Security and Guarantee Documents), or if the Agent and
the Company shall have jointly identified any provisions in any Loan Documents
(other than the Security and Guarantee Documents) for which an amendment is
reasonably necessary or advisable in order to comply with local law (including
any foreign law or regulatory requirement) or advice of local counsel, then the
Agent and the Company shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other Person if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof;

(v) any amendment, modification or waiver of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Company and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 9.01 if such Class of Lenders were the only Class of Lenders
hereunder at the time;

(vi) the Company, the Agent and each Lender agreeing pursuant to the terms
thereof to provide any Specified Refinancing Debt in accordance with the
provisions of Section 2.22 may enter into a Refinancing Amendment without the
consent of any other Person; provided that after execution and delivery thereof
(and except as expressly provided otherwise therein), such Refinancing Amendment
may thereafter only be modified in accordance with the requirements of
Section 9.01(a); and

(vii) no Lender consent is required to effect any amendment or supplement to any
intercreditor agreement referred to in Section 9.22 (A) that is for the purpose
of, in connection with the incurrence by any Loan Party of any Indebtedness of
such Loan Party that is permitted to be secured by the Collateral pursuant to
Section 6.01 of this Agreement, (x) adding the holders thereof (or a
representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of any such intercreditor agreement or other
arrangement permitted under this Agreement, as applicable, and/or (y) causing
such Indebtedness to be secured by a valid, perfected Lien (with such priority
as may be designated by such Loan Party, to the extent such priority is
permitted by the Loan Documents) (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
or other arrangement as, in the good faith determination of the Agent, are
required to effectuate the foregoing and provided that such other changes are
not adverse, in any material respect, to the interests of the Lenders) or
(B) that is expressly contemplated by any such intercreditor agreement or other
intercreditor agreement permitted under this Agreement; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Agent hereunder or under any other Loan Document without the prior
written consent of the Agent.

SECTION 9.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

 

151



--------------------------------------------------------------------------------

(i) if to the Company or any other Loan Party, to the Company at 300 Granite
Street, Suite 201, Braintree, Massachusetts 02184, Attention of Glenn E. Deegan,
Esq. (Fax No. 617-671-0534);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn St., Flr L2S, Chicago, IL 60603-2300,
Attention of Jonathan Ramirez (Fax No. 844-490-5663);

(iii) if to the Collateral Agent, to JPMorgan Chase Bank. N.A., Loan and Agency
Services Group, 10 South Dearborn St., Flr L2S, Chicago, IL 60603-2300,
Attention of Jonathan Ramirez (Fax No. 844-490-5663);

(iv) (A) if to Goldman Sachs Bank USA, as Issuing Bank, to it at Goldman Sachs
Bank USA, c/o Goldman Sachs Loan Operations, 2001 Ross Avenue, 29th Floor,
Dallas, TX 75201, Attention: Letter of Credit Dept. Manager (Phone
No. 972-368-2790 and Fax No. 917-977-4587), with an email copy to
gs-loc-operations@gs.com;

(B) if to JPMorgan Chase Bank, N.A., as Issuing Bank, to it at JPMorgan Chase
Bank, N.A., 10 South Dearborn St., , Chicago, IL 60603 (Phone No. 855-609-0059
and Fax No. 214-307-6874), with an email copy to
Chicago.LC.Agency.Activity.Team@JPMChase.com, and with a copy to JPMorgan Chase
Bank, N.A., 10 South Dearborn St., Flr L2S, Chicago, IL 60603-2300, Attention of
Jonathan Ramirez (Fax No. 844-490-5663);

(C) if to Wells Fargo Bank, N.A., as Issuing Bank, to it at Wells Fargo Bank,
N.A., 125 High Street, 15th Floor, Boston, MA 02110, Attention of Robert Storer
(Phone No. 617-310-8008), with an email copy to robert.t.storer@wellsfargo.com;
and

(D) if to Citibank, N.A., as Issuing Bank, to it at Citibank, N.A., 800 Boylston
Street, 24th Floor, Boston, MA 02199, Attention of Marina Grossi (Phone
No. 617-859-3423), with an email copy to marina.e.grossi@citi.com.

(v) if to any other Issuing Bank, to it at the address provided in writing to
the Agent and the Company at the time of its appointment as an Issuing Bank
hereunder;

(vi) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 10 South Dearborn St., Flr L2S, Chicago, IL 60603-2300,
Attention of Jonathan Ramirez (Fax No. 844-490- 5663); and

(vii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

152



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Article II if such Lender or
Issuing Bank, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent, the
Swingline Lender, any Issuing Bank or the Company may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Company agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Issuing Banks and the
other Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any Lender or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Company’s or the Agent’s transmission
of Communications through the Platform, except to the extent of damages caused
by the gross negligence, bad faith or willful misconduct of any Agent Party
hereunder, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of the Company or any Restricted Subsidiary pursuant to any Loan Document
or the transactions contemplated therein which is distributed to the Agent, any
Lender or any Issuing Bank by means of electronic transmission systems pursuant
to this Section 9.02, including through the Platform.

 

153



--------------------------------------------------------------------------------

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) Costs and Expenses. The Company shall pay
upon written demand therefor (i) all reasonable and documented out-of-pocket
costs and expenses incurred by the Agent and its Affiliates (including the
reasonable and documented fees, disbursements and other charges of outside
counsel (limited to one primary counsel and one local counsel in each material
jurisdiction, as necessary, for the Agent and its Affiliates taken as a whole),
in connection with the syndication of the Facilities, the Transactions, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the Issuance of any Letter of Credit or any demand for payment thereunder,
and (iii) all reasonable and documented out-of-pocket costs and expenses
incurred by the Agent, any Lender or any Issuing Bank (including the reasonable
and documented fees, disbursements and other charges of outside counsel (limited
to one primary counsel for such Persons taken as a whole, one additional counsel
to each group of similarly situated Persons taken as a whole as required due to
actual or reasonably perceived conflicts of interest and one local counsel for
such Persons taken as a whole in each material jurisdiction, as necessary), in
connection with the enforcement or protection of its rights and remedies (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 9.04, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Company. The Company shall indemnify the Agent (and
any sub-agent thereof), each Arranger, each Lender and each Issuing Bank, and
each Related Party of any of the foregoing Persons and their respective
successors and permitted assigns (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims
(including shareholder actions), damages, liabilities and reasonable and
documented related expenses (including the reasonable and documented
out-of-pocket fees, disbursements and other charges of one primary counsel for
such Persons, one additional counsel to each group of similarly situated Persons
as required due to actual or reasonably perceived conflicts of interest and
local counsel for such Persons in each material jurisdiction, as necessary),
incurred by any Indemnitee or asserted or awarded against any Indemnitee by any
Person (including the Company or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) the Transactions, (iii) any Loan or Letter
of Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iv) the presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any Subsidiary, or any violation of, or obligation or liability under, any
Environmental Law of or related to the Company or any Subsidiary, or (v) any
actual or prospective claim, litigation, investigation or proceeding or the
preparation of a defense in connection therewith relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Company or any of the Subsidiaries (including Spinco
and its subsidiaries) or any Affiliate, securityholder or creditor of the
foregoing or an Indemnitee, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of

 

154



--------------------------------------------------------------------------------

competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee (or a
Related Party of such Indemnitee), (y) result from a claim brought by the
Company against an Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) result from a proceeding
that is not the result of an act or omission by the Company, the Subsidiaries
(including Spinco and its subsidiaries) or any of their Affiliates and that is
brought by an Indemnitee against any other Indemnitee (other than claims against
any Arranger, Agent, or any other agent in its capacity or in fulfilling its
role as an Arranger or agent hereunder). This Section 9.04(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 9.04 to be paid by it to the Agent (or any sub-agent thereof), the
Swingline Lender, any Issuing Bank or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Agent (or any such sub-agent), the
Swingline Lender, such Issuing Bank or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the aggregate principal amount of the Loans and the Stated Amount of all
outstanding Letters of Credit at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to any Issuing Bank or the Swingline
Lender solely in its capacity as such, only the Revolving Credit Lenders shall
be required to pay such unpaid amounts, such payment to be made severally among
them based on such Lenders’ Ratable Share of the Revolving Credit Facility
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent (or any such sub-agent) or
such Issuing Bank in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent), the Swingline
Lender or such Issuing Bank in connection with such capacity. The obligations of
the Lenders under this paragraph (c) are subject to the provisions of
Section 2.02(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit, or the use of the proceeds thereof; provided that
nothing contained in this paragraph shall limit the indemnity and reimbursement
obligations of the Company for such damages awarded to third parties to the
extent set forth in paragraphs (a) and (b) above. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
(including the Platform) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent of damages caused by the gross negligence, bad faith or willful
misconduct of any Indemnitee hereunder, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 9.04 shall be payable not later
than five Business Days after demand therefor.

 

155



--------------------------------------------------------------------------------

(f) Breakage. If any payment of principal of, or Conversion of, any Eurocurrency
Rate Loan is made by any Borrower to or for the account of a Lender (i) other
than on the last day of the Interest Period for such Loan, as a result of a
prepayment or payment or Conversion pursuant to Section 2.09, 2.11 or 2.13,
acceleration of the maturity pursuant to Section 7.01 or for any other reason,
or by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Loan upon an assignment of rights and obligations under
this Agreement pursuant to Section 9.07 as a result of a demand by the Company
pursuant to Section 2.19 or (ii) as a result of a prepayment or payment or
Conversion pursuant to Section 2.09, 2.11 or 2.13, the Company shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Loan.

(g) Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in Sections
2.12, 2.15 and 9.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the other Loan Documents.

SECTION 9.05. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of the Company against any and all of the obligations
of the Company now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Company may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or such Issuing Bank different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of set-off, (x) all amounts so set off shall be paid
over immediately to the Agent for further application in accordance with the
provisions of Section 2.21 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the Loans owing to such Defaulting Lender as to which it exercised such
right of set-off. The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section 9.05 are in addition to other rights
and remedies (including other rights of set-off) that such Lender, such Issuing
Bank or their respective Affiliates may have. Each Lender and Issuing Bank
agrees to notify the Company and the Agent promptly after any such set-off and
application; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

SECTION 9.06. Binding Effect. This Agreement shall become effective on and as of
the Closing Date and thereafter shall be binding upon and inure to the benefit
of the Borrowers, the Agent, the Issuing Banks and each Lender and their
respective successors and assigns, except that no Borrower nor any other Loan
Party shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Agent and the Lenders (and any other
attempted assignment or transfer by any party hereto shall be null and void).

 

156



--------------------------------------------------------------------------------

SECTION 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 9.07, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 9.07, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section 9.07 (and any other attempted
assignment or transfer by any Lender shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section 9.07 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (in each case with
respect to any Facility) at the time owing to it); provided that (in each case
with respect to any Facility) any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section 9.07 in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section 9.07, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $2,500,000 (or the Equivalent Amount thereof in the applicable Foreign
Currency), in the case of any assignment in respect the Revolving Credit
Facility, or $1,000,000, in the case of any assignment in respect of any other
Facilities, unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, the Company, otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

157



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section 9.07 and, in
addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that if consent of the
Company is required, the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
ten Business Days after having received written notice thereof;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments unless such assignment is an
assignment of Term Loans to a Person who is a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C) the consent of each Issuing Bank and the Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility unless such assignment is an assignment
to a Person who is a Revolving Credit Lender or an Affiliate of a Revolving
Credit Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment; provided, further, that in the case of contemporaneous
assignments by any Lender to one or more Related Funds, only a single processing
and recordation fee shall be payable for such assignments. The assignee, if it
is not a Lender, shall deliver to the Agent any tax forms required by
Section 2.15(g) and an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any Affiliate of the Company (other than to the Company
pursuant to clause (vii) below), (B) any Defaulting Lender, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, each Issuing Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Ratable Share thereof.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

158



--------------------------------------------------------------------------------

(vii) Assignments to the Company. Notwithstanding anything to the contrary
herein, any Lender may assign all or any portion of its Term Loans to the
Company; provided that:

(A) (x) such assignment is made pursuant to a “Dutch auction” open to all
Lenders holding Term Loans on a pro rata basis in accordance with customary
procedures to be agreed between the Company and the Agent or (y) such assignment
is made as an open market purchase on a non-pro rata basis;

(B) no Default or Event of Default has occurred and is continuing or would
result therefrom;

(C) any Term Loans assigned to the Company in accordance with this
Section 9.07(b)(vii) shall be automatically and permanently cancelled upon the
effectiveness of such assignment and will thereafter no longer be outstanding
for any purpose hereunder; and

(D) the Company may not use the proceeds from any Revolving Credit Loans to
purchase any Term Loans.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section 9.07, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.15 and 9.04 and remain liable under
Section 9.04(e) with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided that, except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 9.07.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may, at any time, without the consent of, or
notice to, any Borrower, any Issuing Bank, the Swingline Lender or the Agent,
sell participations to any Person (other than a natural Person or the Company or
any of the Company’s Affiliates or subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrowers, the
Agent, the Issuing Banks, the Swingline Lender and Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

159



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i) or (ii) of the
first proviso to Section 9.01(a) that affects such Participant. The Company
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
9.04(f) and 2.15 (subject to the requirements and limitations therein, including
the requirements under Section 2.15(g) (it being understood and agreed that the
documentation required under Section 2.15(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.07; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section 9.07; and (B) shall not be entitled to receive any greater payment under
Sections 2.12 or 2.15, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.19 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.05 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.16 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.08. Confidentiality. Each of the Agent, the Lenders and the Issuing
Banks agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood and agreed that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; provided that such Person shall, to
the extent permitted by law, use its commercially reasonable efforts to promptly
inform

 

160



--------------------------------------------------------------------------------

the Company of such disclosure and to ensure that such Information is accorded
confidential treatment; (d) to any other party hereto; (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (f) to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Company and its
obligations, Spinco and its obligations, this Agreement or payments hereunder,
in each case who agree to comply with the provisions of this Section 9.08 (or
provisions substantially similar to this Section 9.08); (g) on a confidential
basis to (i) any rating agency in connection with rating the Company or the
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; (h) with the consent of the Company; (i) in
syndication or other marketing materials relating to the Facilities, (j) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 9.08, or (y) becomes available to the Agent, any
Lender, any Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company or (k) to market data
collectors and similar service providers to the lending industry (provided that
such information is limited to the existence of the Facilities and the terms of
the Facilities customarily provided to such persons).

For purposes of this Section 9.08, “Information” means all information received
from the Company or any of the Restricted Subsidiaries relating to the Company
or any of the Restricted Subsidiaries or any of their respective businesses,
other than any such information that is available to the Agent, any Lender or
any Issuing Bank on a nonconfidential basis prior to disclosure by the Company
or any of the Restricted Subsidiaries. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.08 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.09. Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by fax or email shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.11. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in an Agreed Currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the
applicable Agreed Currency with such other currency at JPMorgan’s principal
office in London at 11:00 A.M. (London time) on the Business Day preceding that
on which final judgment is given.

(b) The obligation of any Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other

 

161



--------------------------------------------------------------------------------

currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, the applicable Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Agent (as the case may be) against such loss, and if the amount of the
applicable Primary Currency so purchased exceeds such sum due to any Lender or
the Agent (as the case may be) in the applicable Primary Currency, such Lender
or the Agent (as the case may be) agrees to remit to the applicable Borrower
such excess.

SECTION 9.12. Jurisdiction, Etc. (a) Jurisdiction. Each Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender, any Issuing
Bank, or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the Agent,
any Lender or any Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Borrower, any other Loan Party or their respective properties in the courts of
any jurisdiction.

(b) Waiver of Venue. Each Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (a) of this Section 9.12. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

SECTION 9.13. No Liability of the Issuing Banks. The Borrowers assume all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its Related Parties shall be liable or responsible for: (a) the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the failure to obtain any
document (other than any sight draft, certificates and documents expressly
required by the applicable Letter of Credit); (c) validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (d) payment by such Issuing Bank against presentation of documents that
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the Letter of Credit;
or (e) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that the Company and any other applicable
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Company and any other applicable Borrower, to the extent
of any direct, but not special, indirect consequential or punitive, damages
suffered by the Company or any such

 

162



--------------------------------------------------------------------------------

other Borrower that the Company or any such other Borrower proves (as determined
by a court of competent jurisdiction by final and nonappealable judgment) were
caused by such Issuing Bank’s bad faith, willful misconduct or gross negligence
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with bad faith, gross negligence
or willful misconduct (as determined by a court of competent jurisdiction by
final and nonappealable judgment) in accepting such documents.

SECTION 9.14. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies each Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower and the other Loan Parties, which
information includes the name and address of each Borrower and the other Loan
Parties and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrowers and the other Loan Parties in accordance
with the Patriot Act. The Borrowers shall provide such information and take such
actions as are reasonably requested by the Agent or any Lenders in order to
assist the Agent and the Lenders in maintaining compliance with the Patriot Act.

SECTION 9.15. Other Relationships; No Fiduciary Duty. No relationship created
hereunder or under any other Loan Document shall in any way affect the ability
of the Agent and each Lender to enter into or maintain business relationships
with the Borrowers or any Affiliate thereof beyond the relationships
specifically contemplated by this Agreement and the other Loan Documents. Each
Borrower agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, such
Borrower, its subsidiaries and its Affiliates, on the one hand, and the Agent,
the Lenders and their respective Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
advisory, equitable or fiduciary duties on the part of the Agent, any Lender or
any of their respective Affiliates, and no such duties will be deemed to have
arisen in connection with any such transactions or communications. Each Borrower
also hereby agrees that none of the Agent, any Lender or any of their respective
Affiliates have advised and are advising such Borrower or any of its
subsidiaries or Affiliates as to any legal, accounting, regulatory or tax
matters, and that such Borrower is consulting its own advisors concerning such
matters to the extent it deems appropriate.

SECTION 9.16. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.16.

 

163



--------------------------------------------------------------------------------

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything to the contrary
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable law (the “Maximum Rate”). If the Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the applicable Borrower. In determining whether the
interest contracted for, charged, or received by the Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the Loan
Document Obligations hereunder.

SECTION 9.18. Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.08
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 9.19. Authorization to Distribute Certain Materials to Public-Siders.

(a) If the Company does not file this Agreement with the SEC, then the Borrowers
hereby authorize the Administrative Agent to distribute the execution version of
this Agreement and the other Loan Documents to all Lenders, including to
Public-Siders. The Borrowers acknowledge their understanding that Public-Siders
and their firms may be trading in any of the Borrowers’ respective securities
while in possession of the Loan Documents.

(b) Each Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the United States federal and state securities laws. To the
extent that any of the executed Loan Documents constitutes at any time a
material non-public information within the meaning of the United States federal
and state securities laws after the date hereof, the Company agrees that it will
promptly make such information publicly available by press release or public
filing with the SEC.

 

164



--------------------------------------------------------------------------------

SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto or
to any other Loan Document, each party hereto acknowledges that any liability of
any EEA Financial Institution (as defined below) arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the Write
Down and Conversion Powers (as defined below) of an EEA Resolution Authority (as
defined below) and agrees and consents to, and acknowledges and agrees to be
bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action (as defined below) on any such liability,
including, if applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

The following terms shall for purposes of this Section 9.20 have the meanings
set forth below:

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

165



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 9.21. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.22. Intercreditor Agreements. Each of the Lenders and the other
Secured Parties (a) authorizes and instructs the Agent to enter into
intercreditor agreements (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements in connection with the incurrence by any Loan Party of any
Indebtedness of such Loan Party that is permitted to be secured by the
Collateral pursuant to Section 6.01 of this Agreement, in order to permit such
Indebtedness to be secured by a valid, perfected Lien (with such priority as may
be designated by such Loan Party, to the extent such priority is permitted by
the Loan Documents)) as collateral agent and on behalf of such Person, and by
its acceptance of the benefits of the Security and Guarantee Documents, hereby
acknowledges that any such intercreditor agreement is or will be, as applicable,
binding upon it and (b) agrees that it will be bound by and will take no actions
contrary to the provisions of such intercreditor agreements (and any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to, such agreements in connection with the incurrence by any
Loan Party of any Indebtedness of such Loan Party that is permitted to be
secured by the Collateral pursuant to Section 6.01 of this Agreement, in order
to permit such Indebtedness to be secured by a valid, perfected Lien (with such
priority as may be designated by such Loan Party, to the extent such priority is
permitted by the Loan Documents)), and to subject the Liens on the Collateral
securing the Obligations to the provisions thereof.

 

166



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ALTRA INDUSTRIAL MOTION CORP., as the Company By:   /s/ Todd Patriacca   Name:
Todd Patriacca   Title: Vice President Finance, Corporate Controller and
Treasurer

[Signature Page to Altra Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, Issuing
Bank and Lender By:   /s/ David Hyman   Name: David Hyman   Title: Executive
Director

 

A-1-2



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender and Issuing Bank By:   /s/ Charles D. Johnston
  Name: Charles D. Johnston   Title: Authorized Signatory

 

A-1-3



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Issuing Bank and Lender By:   /s/ Robert Storer  
Name: Robert Storer   Title: Senior Vice President

 

A-1-4



--------------------------------------------------------------------------------

CITIBANK, N.A., as Issuing Bank and Lender By:   /s/ Matthew S. Burke   Name:
Matthew S. Burke   Title: Vice President

 

A-1-5



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Lender By:   /s/ Darlene Arias   Name: Darlene Arias
  Title: Director By:   /s/ Houssem Daly   Name: Houssem Daly   Title: Associate
Director

 

A-1-6



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as Lender By:   /s/ Manuel Burgueno   Name: Manuel Burgueno
  Title: Senior Vice President

 

A-1-7



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as Lender By:   /s/ Lawrence Elkins   Name: Lawrence
Elkins   Title: Vice President

 

A-1-8



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as Lender By:   /s/ Matt Gerber   Name: Matt Gerber  
Title: Director

 

A-1-9



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Lender By:   /s/ Michael Makaitis   Name: Michael
Makaitis   Title: Senior Vice President

 

A-1-10



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:   /s/ James F. Disher   Name: James F.
Disher   Title: Authorized Signatory

 

A-1-11



--------------------------------------------------------------------------------

TD BANK, N.A., as Lender By:   /s/ Alan Garson   Name: Alan Garson   Title:
Senior Vice President

 

A-1-12



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender By:   /s/ Kenneth R. Fieler   Name:
Kenneth R. Fieler   Title: Vice President

 

A-1-13



--------------------------------------------------------------------------------

EXHIBIT A-1 - FORM OF

REVOLVING CREDIT NOTE

REVOLVING CREDIT NOTE

Dated: [    ], 20[    ]        

FOR VALUE RECEIVED, the undersigned, [ALTRA INDUSTRIAL MOTION CORP., a Delaware
corporation][ALTRA INDUSTRIAL MOTION UK HOLDING LIMITED, a limited liability
company incorporated under the Laws of England and Wales] (the “Borrower”),
HEREBY PROMISES TO PAY to [ ] (the “Lender”) and its registered assigns for the
account of its Applicable Lending Office on the Revolving Credit Facility
Maturity Date (each as defined in the Credit Agreement referred to below) the
aggregate principal amount of the Revolving Credit Loans made by the Lender to
the Borrower pursuant to the Credit Agreement dated as of October 1, 2018, by
and among [the Borrower][the Borrower, Altra Industrial Motion Corp.,], the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) outstanding on the Revolving Credit
Facility Maturity Date applicable to the Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.

Both principal and interest in respect of each Revolving Credit Loan are payable
in the applicable Agreed Currency to the Agent at the Agent’s Account. Each
Revolving Credit Loan owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Revolving Credit Note.

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement. The Credit Agreement, among other
things, (i) provides for the making of Revolving Credit Loans by the Lender to
the Borrower from time to time in an aggregate Dollar Amount not to exceed at
any time outstanding the aggregate principal amount of the Lender’s Revolving
Credit Commitment, the indebtedness of the Borrower resulting from each such
Revolving Credit Loan being evidenced by this Revolving Credit Note and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

[Signature Page Follows]

 

A-1-5



--------------------------------------------------------------------------------

[    ],

as Borrower,

By       Name:   Title:

[Signature Page to Revolving Credit Note]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of Revolving

Credit Loan

 

Amount of Principal Paid

or Prepaid

 

Unpaid Principal

Balance

 

Notation Made By



--------------------------------------------------------------------------------

EXHIBIT A-2 - FORM OF

TERM NOTE

TERM NOTE

 

U.S.$[    ]    Dated: [    ], 20[    ]

FOR VALUE RECEIVED, the undersigned, ALTRA INDUSTRIAL MOTION CORP., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to [ ] (the “Lender”) and
its registered assigns for the account of its Applicable Lending Office on the
Term Loan Maturity Date (each as defined in the Credit Agreement referred to
below) the aggregate principal amount of the Term Loans made by the Lender to
the Borrower pursuant to the Credit Agreement dated as of October 1, 2018, by
and among the Borrower, the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent and Collateral Agent (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
outstanding on the Term Loan Maturity Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest in respect of each Term Loan are payable in lawful
money of the United States of America to the Agent at the Agent’s Account, in
same day funds. Each Term Loan owing to the Lender by the Borrower pursuant to
the Credit Agreement, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto which is part of this Term Note.

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments on account of principal hereof
prior to the maturity hereof upon the terms and conditions therein specified.

[Signature Page Follows]

 

A-2-1



--------------------------------------------------------------------------------

ALTRA INDUSTRIAL MOTION CORP.,

as Borrower

By       Name:   Title:

[Signature Page to Term Note]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of Term Loan

 

Amount of Principal Paid

or Prepaid

 

Unpaid Principal

Balance

 

Notation Made By



--------------------------------------------------------------------------------

EXHIBIT B - FORM OF NOTICE OF

BORROWING

JPMorgan Chase Bank, N.A., as Agent

for the Lenders party

to the Credit Agreement

referred to below

10 South Dearborn St., Flr L2S

Chicago, IL 60603-2300

Attention of Jonathan Ramirez

NOTICE OF BORROWING

Dated: [    ], 20[    ]

Ladies and Gentlemen:

The undersigned, [ALTRA INDUSTRIAL MOTION CORP.][ALTRA INDUSTRIAL MOTION UK
HOLDING LIMITED][other applicable Designated Borrower], refers to the Credit
Agreement, dated as of October 1, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”,
the terms defined therein being used herein as therein defined), by and among
[Altra Industrial Motion Corp.,] the undersigned, the Designated Borrowers party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as Agent for
said Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02
of the Credit Agreement that the undersigned hereby requests a Borrowing under
the Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

(i) The Proposed Borrowing is made under the [Term][Revolving Credit] Facility.

(ii) The Business Day of the Proposed Borrowing is [    ], 20[    ].

(iii) The Type of Loans comprising the Proposed Borrowing is [Base Rate Loans]
[Eurocurrency Rate Loans].

(iv) The aggregate amount of the Proposed Borrowing is [$][    ].

[(v) The Agreed Currency and initial Interest Period for each Eurocurrency Rate
Loan made as part of the Proposed Borrowing is [    ] and [    ]
[day[s]/month[s]], respectively.]

[Signature Page Follows]

 

B-1



--------------------------------------------------------------------------------

Very truly yours,

[ALTRA INDUSTRIAL MOTION

CORP.][ALTRA INDUSTRIAL MOTION

UK HOLDING LIMITED][other applicable

Designated Borrower],

as Borrower

By       Name:   Title:

[Signature Page to Notice of Borrowing]



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions for Assignment and Assumption set forth in Annex 1
attached hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

2 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4 

Select as appropriate.

5 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

C-1



--------------------------------------------------------------------------------

1.   Assignor[s]:   

 

       

 

     [Assignor [is] [is not] a Defaulting Lender]    2.   Assignee[s]:   

 

       

 

     [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]    3.   Borrower[s]:    [ALTRA INDUSTRIAL MOTION CORP.][ALTRA
INDUSTRIAL MOTION UK HOLDING LIMITED][other applicable Designated Borrowers] 4.
  Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.   Credit Agreement:    The Credit Agreement
dated as of October 1, 2018, by and among ALTRA INDUSTRIAL MOTION CORP., the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent 6.   Assigned Interest[s]:      

 

Assignor[s]6

 

Assignee[s]7

 

Facility

Assigned8

 

Aggregate

Amount of

Commitment/

Loans for

all Lenders9

 

Amount of

Commitment/

Loans

Assigned8

 

Percentage

Assigned of

Commitment/

Loans10

 

CUSIP

Number

      $               $                           %         $              
$                           %         $               $              
            %  

 

[7.

Trade Date:                     ]11

 

6 

List each Assignor, as appropriate.

7 

List each Assignee, as appropriate.

8 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.,
“Revolving Credit Commitment,” “Term Commitment,” etc.)

9 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

10 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

C-2



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

C-3



--------------------------------------------------------------------------------

Effective Date:                     , 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]12 [NAME OF ASSIGNOR] By       Title: [NAME OF ASSIGNOR] By      
Title: ASSIGNEE[S]13 [NAME OF ASSIGNEE] By       Title: [NAME OF ASSIGNEE] By  
    Title:

 

12 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

13 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

[Consented To and]14 Accepted: [NAME OF ADMINISTRATIVE AGENT], as Administrative
Agent

By:     Name:   Title:   [Consented To:]15 [NAME OF RELEVANT PARTY]

By:     Name:   Title:  

 

14 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

15 

To be added only if the consent of the Company and/or other parties (e.g.,
Issuing Bank) is required by the terms of the Credit Agreement.

 

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or their Affiliates or any other Person
obligated in respect of any Loan Document, or (iv) the performance or observance
by the Company, any of its Subsidiaries or their Affiliates or any other Person
of any of their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.07(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements referred to in
Section 4.06 or delivered pursuant to Section 5.07 thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, the Collateral Agent, Co-Managers,
Arrangers, bookrunners or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement (including the Administrative Questionnaire
pursuant to Section 9.07(b)(iv) of the Credit Agreement and other documentation
pursuant to Section 2.15(g) of the Credit Agreement), duly completed and
executed by [the][such] Assignee; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Collateral Agent,
Co-Managers, Arrangers, bookrunners, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

Annex 1-1



--------------------------------------------------------------------------------

[2. UK Tax.16

2.1 UK Tax Status. The Assignee confirms that it is:

 

  (a)

[not a UK Qualifying Lender.]

 

  (b)

[a UK Qualifying Lender (other than a UK Treaty Lender);]

 

  (c)

[a UK Treaty Lender;]17]

[2.2 UK Tax Confirmation. The Assignee confirms that the person beneficially
entitled to interest payable to such Assignee in respect of an advance under a
Loan Document is either: (a) a company resident in the United Kingdom for United
Kingdom tax purposes; (b) a partnership each member of which is: (i) a company
so resident in the United Kingdom; or (ii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or (c) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.]18

[2.3 HMRC DT Treaty Passport scheme. The Assignee confirms that it holds a
passport under the HM Revenue & Customs DT Treaty Passport scheme (reference
number [    ]) and is tax resident in [    ].]19

3. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to [the][the relevant] Assignee.

 

16 

If the Assignee will be a Revolving Credit Lender or is otherwise lending to a
UK Borrower, include relevant statements as set out below.

17 

Delete as applicable.

18 

Include if Assignee is a UK Non-Bank Lender, i.e. if Assignee falls within
paragraph (a)(ii) of the definition of UK Qualifying Lender.

19 

Include if Assignee holds a passport under the UK DTTP Scheme and wishes that
scheme to apply to the Agreement. Insert DTTP Scheme reference number and
Assignee’s jurisdiction of tax residence.

 

Annex 1-2



--------------------------------------------------------------------------------

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax or email shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise), based upon, arising out of or relating to this Assignment and
Assumption and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.

 

Annex 1-3



--------------------------------------------------------------------------------

EXHIBIT D-1 - FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 1, 2018, by
and among ALTRA INDUSTRIAL MOTION CORP. (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Company with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Agent, and (2) the undersigned shall have
at all times furnished the Company and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature Page Follows]

 

D-1-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:       Name:   Title:

Date: [    ], 20[    ]

[Signature Page to U.S. Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT D-2 - FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of October 1, 2018, by
and among ALTRA INDUSTRIAL MOTION CORP. (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature Page Follows]

 

D-2-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:       Name:   Title:

Date: [    ], 20[    ]

[Signature Page to U.S. Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT D-3 - FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 1, 2018, by
and among ALTRA INDUSTRIAL MOTION CORP. (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature Page Follows]

 

D-3-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:       Name:   Title:

Date: [    ], 20[    ]

[Signature Page to U.S. Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT D-4 - FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of October 1, 2018, by
and among ALTRA INDUSTRIAL MOTION CORP. (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Company with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Agent, and (2) the undersigned shall have at all times
furnished the Company and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature Page Follows]

 

D-4-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:       Name:   Title:

Date: [    ], 20[    ]

[Signature Page to U.S. Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT E-1 – FORM OF

DESIGNATED BORROWER REQUEST

AND ASSUMPTION AGREEMENT

DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT

 

Dated: [    ], 20[    ]

 

To:

JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.25 of the Credit Agreement dated as of October 1, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Altra Industrial Motion Corp. (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent for the Lenders. All capitalized terms
used in this Designated Borrower Request and Assumption Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Each of [    ] (the “Designated Borrower”) and the Company hereby confirms,
represents and warrants to the Administrative Agent and the Lenders that the
Designated Borrower is a [Domestic/Foreign] Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.25 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

The parties hereto hereby confirm that with effect from the date hereof, the
Designated Borrower shall have obligations, duties and liabilities toward each
of the other parties to the Credit Agreement identical to those which the
Designated Borrower would have had if the Designated Borrower had been an
original party to the Credit Agreement on the Closing Date as a Designated
Borrower. The Designated Borrower confirms its acceptance of, and consents to,
all representations and warranties, covenants, and other terms and provisions of
the Credit Agreement applicable to such Designated Borrower.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the effective
date designated by the Administrative Agent in a Designated Borrower Notice
delivered to the Company and the Lenders pursuant to Section 2.25 of the Credit
Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

E-1-1



--------------------------------------------------------------------------------

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Page Follows]

 

E-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[NAME OF DESIGNATED
BORROWER],

as Designated Borrower

By:       Name:   Title:

ALTRA INDUSTRIAL MOTION CORP.,
as the Company

By:       Name:   Title:

[Signature Page to Designated Borrower Request and Assumption Agreement]



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF DESIGNATED BORROWER NOTICE

DESIGNATED BORROWER NOTICE

 

Dated: [    ], 20[    ]

 

To:

Altra Industrial Motion Corp.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.25
of the Credit Agreement dated as of October 1, 2018, by and among Altra
Industrial Motion Corp. (the “Company”), the Designated Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent and Collateral Agent. All capitalized
terms used in this Designated Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [ ] shall be a Designated Borrower and may
receive Loans for its account on the terms and conditions set forth in the
Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

By:       Name:   Title:

 

E-2-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

Altra Industrial Motion Corp.

[DATE]

The undersigned, [ ], [ ] of Altra Industrial Motion Corp., a Delaware
corporation (“Altra”), is familiar with the properties, businesses, prospects,
assets and liabilities of Altra and its Subsidiaries (as defined in the Credit
Agreement (as defined below)) and is duly authorized to execute this certificate
(this “Solvency Certificate”) on behalf of Altra.

This Solvency Certificate is delivered pursuant to Section 3.01(d) of the Credit
Agreement dated as of October 1, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Altra, the Designated Borrowers from time to time party thereto,
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

As used herein, “Company” means Altra and its Subsidiaries on a consolidated
basis.

The undersigned certifies, in [his][her] capacity as [ ] of Altra and not in
[his][her] individual capacity, that:

1. [she][he] has (i) reviewed the Credit Agreement and the other Loan Documents
referred to therein and such other documents deemed relevant, (ii) reviewed the
financial statements (including the pro forma financial statements) referred to
in Section 3.01(j) of the Credit Agreement and (iii) made such other
investigation and inquiries as to the financial condition of Altra and its
Subsidiaries as the undersigned deems necessary and prudent for the purposes of
providing this Solvency Certificate. The undersigned confirms and acknowledges
that the Administrative Agent and the Lenders are relying on the truth and
accuracy of this Solvency Certificate in connection with the making of the
commitments and loans under the Credit Agreement; and

2. the financial information, projections and assumptions which underlie and
form the basis for the representations made in this Solvency Certificate were
made in good faith and were fair and reasonable in light of the circumstances
existing at the time made and continue to be fair and reasonable as of the date
hereof.

BASED ON THE FOREGOING, the undersigned certifies, in [his][her] capacity as [ ]
of Altra and not in [his][her] individual capacity, that, on the date hereof,
(a) after giving effect to the Direct Sales (but prior to the Spinco
Acquisition) and (b) immediately after the consummation of the Transactions:

(i) the fair value of the present assets of the Company is greater than the
total amount of liabilities (subordinated, contingent or otherwise) of the
Company;

(ii) the present fair salable value of the assets of the Company is greater than
the total amount that will be required to pay the probable liability of the
Company on the sum of its debts and other liabilities (subordinated, contingent
or otherwise), as they become absolute and matured;

 

F-1



--------------------------------------------------------------------------------

(iii) the Company has not incurred, does not intend to, and does not believe
that it will, incur debts or liabilities (subordinated, contingent or otherwise)
beyond the Company’s ability to pay such debts and liabilities as they become
due (whether at maturity or otherwise); and

(iv) the Company does not have unreasonably small capital with which to conduct
the businesses in which it is engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date.

For purposes of this Solvency Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

[Signature Page Follows]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate this as of the
date first written above.

 

ALTRA INDUSTRIAL MOTION CORP.

By:      

Name:

 

Title: [title of signing Financial Officer]

[Signature Page to Altra Credit Agreement]